Exhibit 10.3

 

EXECUTION VERSION

 

 

 

PURCHASE AND SALE AGREEMENT
(Javelina)

 

 

By and Between

 

 

Valero Energy Corporation

Valero Javelina, L.P.
(Seller)

 

and

 

MarkWest Energy Partners, L.P.

(Buyer)

 

 

Covering the Acquisition of

 

The following Equity Interests in

 

(Acquired Company Equity Interests)

 

20% of Javelina Company

20% of Javelina Pipeline Company

 

(the Acquired Companies)

 

 

September 16, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

THE TRANSACTION

 

 

(a)

Sale of Acquired Company Equity Interests

 

 

(b)

Consideration

 

 

(c)

The Closing

 

 

(d)

Deliveries at the Closing

 

 

(e)

Interim Closing Statement and Post-Closing Adjustment

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION

 

 

(a)

Representations and Warranties of the Seller

 

 

(b)

Representations and Warranties of the Buyer

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED COMPANY EQUITY INTERESTS,
ACQUIRED COMPANIES AND ACQUIRED COMPANY ASSETS

 

 

(a)

Organization, Qualification, and Company Power

 

 

(b)

Capitalization

 

 

(c)

Authorization of Transaction. Noncontravention

 

 

(d)

Changes

 

 

(e)

Legal Compliance; Permits

 

 

(f)

Tax Matters

 

 

(g)

Contracts and Commitments

 

 

(h)

Litigation

 

 

(i)

Environmental Matters

 

 

(j)

Title to the Acquired Company Assets

 

 

(k)

Potential Preferential Purchase Rights

 

 

(l)

Financial Information

 

 

(m)

Employee Matters

 

 

(n)

Regulatory Matters

 

 

(o)

No Unrecorded Obligations

 

 

(p)

Intellectual Property

 

 

(q)

Sufficiency of the Acquired Company Assets

 

 

(r)

Bank Accounts

 

 

(s)

Bonds; Guarantees

 

 

 

 

5.

PRE-CLOSING COVENANTS

 

 

(a)

General

 

 

(b)

Notices, Consents and Audited Financial Statements

 

 

(c)

Operation of Business

 

 

(d) [a05-16464_2ex10d3.htm#AffirmativeCov_001350]

Affirmative Covenants [a05-16464_2ex10d3.htm#AffirmativeCov_001350]

 

 

i

--------------------------------------------------------------------------------


 

 

(e) [a05-16464_2ex10d3.htm#DamageOrConde_001358]

Damage or Condemnation [a05-16464_2ex10d3.htm#DamageOrConde_001358]

 

 

(f) [a05-16464_2ex10d3.htm#Acc_001402]

Access [a05-16464_2ex10d3.htm#Acc_001402]

 

 

(g) [a05-16464_2ex10d3.htm#Hsr_001414]

HSR Act [a05-16464_2ex10d3.htm#Hsr_001414]

 

 

(h) [a05-16464_2ex10d3.htm#Intercompa_001418]

Intercompany Transactions [a05-16464_2ex10d3.htm#Intercompa_001418]

 

 

(i) [a05-16464_2ex10d3.htm#NoticesAnd_001420]

Notices and Effect of Supplements to Schedules
[a05-16464_2ex10d3.htm#NoticesAnd_001420]

 

 

(j) [a05-16464_2ex10d3.htm#Reorganization_001423]

Reorganization Transactions [a05-16464_2ex10d3.htm#Reorganization_001423]

 

 

(k) [a05-16464_2ex10d3.htm#SuretyBondsGu_003118]

Surety Bonds; Guarantees [a05-16464_2ex10d3.htm#SuretyBondsGu_003118]

 

 

(l) [a05-16464_2ex10d3.htm#NoSho_001427]

No Shop [a05-16464_2ex10d3.htm#NoSho_001427]

 

 

 

 

6. [a05-16464_2ex10d3.htm#PostclosingCov_001431]

POST-CLOSING COVENANTS [a05-16464_2ex10d3.htm#PostclosingCov_001431]

 

 

(a) [a05-16464_2ex10d3.htm#Gen_001434]

General [a05-16464_2ex10d3.htm#Gen_001434]

 

 

(b) [a05-16464_2ex10d3.htm#Litigatio_001436]

Litigation Support [a05-16464_2ex10d3.htm#Litigatio_001436]

 

 

(c) [a05-16464_2ex10d3.htm#DeliveryAndRete_001439]

Delivery and Retention of Records [a05-16464_2ex10d3.htm#DeliveryAndRete_001439]

 

 

(d) [a05-16464_2ex10d3.htm#PipelineMarkers_001446]

Pipeline Markers and Valero Marks [a05-16464_2ex10d3.htm#PipelineMarkers_001446]

 

 

(e) [a05-16464_2ex10d3.htm#Payme_001448]

Payments [a05-16464_2ex10d3.htm#Payme_001448]

 

 

(f) [a05-16464_2ex10d3.htm#Accounts_001450]

Accounts Receivable [a05-16464_2ex10d3.htm#Accounts_001450]

 

 

(g) [a05-16464_2ex10d3.htm#PostclosingEnvi_001454]

Post-Closing Environmental Filings
[a05-16464_2ex10d3.htm#PostclosingEnvi_001454]

 

 

(h) [a05-16464_2ex10d3.htm#MutualMist_001455]

Mutual Mistake [a05-16464_2ex10d3.htm#MutualMist_001455]

 

 

(i) [a05-16464_2ex10d3.htm#RealProperty_001457]

Real Property Matters [a05-16464_2ex10d3.htm#RealProperty_001457]

 

 

(j) [a05-16464_2ex10d3.htm#OperatorshipAndR_001501]

Operatorship and ROFR Matters [a05-16464_2ex10d3.htm#OperatorshipAndR_001501]

 

 

 

 

 

7. [a05-16464_2ex10d3.htm#ConditionsToObligationTo_001503]

CONDITIONS TO OBLIGATION TO CLOSE
[a05-16464_2ex10d3.htm#ConditionsToObligationTo_001503]

 

 

(a) [a05-16464_2ex10d3.htm#ConditionsToOb_001506]

Conditions to Obligation of the Buyer
[a05-16464_2ex10d3.htm#ConditionsToOb_001506]

 

 

(b) [a05-16464_2ex10d3.htm#ConditionsToObligatio_001514]

Conditions to Obligation of the Seller
[a05-16464_2ex10d3.htm#ConditionsToObligatio_001514]

 

 

 

 

8. [a05-16464_2ex10d3.htm#ObligationsSurvivalAndInde_001521]

OBLIGATIONS, SURVIVAL AND INDEMNIFICATION
[a05-16464_2ex10d3.htm#ObligationsSurvivalAndInde_001521]

 

 

(a) [a05-16464_2ex10d3.htm#SurvivalOfReprese_001525]

Survival of Representations, Warranties and Covenants
[a05-16464_2ex10d3.htm#SurvivalOfReprese_001525]

 

 

(b) [a05-16464_2ex10d3.htm#IndemnificationProvi_001527]

Indemnification Provisions for Benefit of the Buyer
[a05-16464_2ex10d3.htm#IndemnificationProvi_001527]

 

 

(c) [a05-16464_2ex10d3.htm#IndemnificationProvis_001552]

Indemnification Provisions for Benefit of the Seller
[a05-16464_2ex10d3.htm#IndemnificationProvis_001552]

 

 

(d) [a05-16464_2ex10d3.htm#MattersInvolving_001559]

Matters Involving Third Parties [a05-16464_2ex10d3.htm#MattersInvolving_001559]

 

 

(e) [a05-16464_2ex10d3.htm#DeterminationOfAm_001611]

Determination of Amount of Adverse Consequences
[a05-16464_2ex10d3.htm#DeterminationOfAm_001611]

 

 

(f) [a05-16464_2ex10d3.htm#TaxTreatmentOfIndem_001613]

Tax Treatment of Indemnity Payments
[a05-16464_2ex10d3.htm#TaxTreatmentOfIndem_001613]

 

 

(g) [a05-16464_2ex10d3.htm#ExclusiveReme_001615]

Exclusive Remedy [a05-16464_2ex10d3.htm#ExclusiveReme_001615]

 

 

(h) [a05-16464_2ex10d3.htm#DisclaimerOfRep_001617]

Disclaimer of Representations and Warranties
[a05-16464_2ex10d3.htm#DisclaimerOfRep_001617]

 

 

 

 

 

9. [a05-16464_2ex10d3.htm#TaxMatte_001622]

TAX MATTERS [a05-16464_2ex10d3.htm#TaxMatte_001622]

 

 

(a) [a05-16464_2ex10d3.htm#Allocatio_001626]

Allocations [a05-16464_2ex10d3.htm#Allocatio_001626]

 

 

(b) [a05-16464_2ex10d3.htm#PostclosingTa_001627]

Post-Closing Tax Returns [a05-16464_2ex10d3.htm#PostclosingTa_001627]

 

 

(c) [a05-16464_2ex10d3.htm#PreclosingT_001629]

Pre-Closing Tax Returns [a05-16464_2ex10d3.htm#PreclosingT_001629]

 

 

(d) [a05-16464_2ex10d3.htm#StraddlePer_001630]

Straddle Periods [a05-16464_2ex10d3.htm#StraddlePer_001630]

 

 

(e) [a05-16464_2ex10d3.htm#StraddleRet_001636]

Straddle Returns [a05-16464_2ex10d3.htm#StraddleRet_001636]

 

 

(f) [a05-16464_2ex10d3.htm#ClaimsFor_001640]

Claims for Refund [a05-16464_2ex10d3.htm#ClaimsFor_001640]

 

 

(g) [a05-16464_2ex10d3.htm#Indemnificat_001641]

Indemnification [a05-16464_2ex10d3.htm#Indemnificat_001641]

 

 

(h) [a05-16464_2ex10d3.htm#Cooperation_001643]

Cooperation on Tax Matters [a05-16464_2ex10d3.htm#Cooperation_001643]

 

 

(i) [a05-16464_2ex10d3.htm#CertainTa_001717]

Certain Taxes [a05-16464_2ex10d3.htm#CertainTa_001717]

 

 

(j) [a05-16464_2ex10d3.htm#Confident_001719]

Confidentiality [a05-16464_2ex10d3.htm#Confident_001719]

 

 

(k) [a05-16464_2ex10d3.htm#Aud_001721]

Audits [a05-16464_2ex10d3.htm#Aud_001721]

 

 

ii

--------------------------------------------------------------------------------


 

 

(l) [a05-16464_2ex10d3.htm#ControlOfProcee_001735]

Control of Proceedings [a05-16464_2ex10d3.htm#ControlOfProcee_001735]

 

 

(m) [a05-16464_2ex10d3.htm#PowersOfAttor_001736]

Powers of Attorney [a05-16464_2ex10d3.htm#PowersOfAttor_001736]

 

 

(n) [a05-16464_2ex10d3.htm#RemittanceOfRe_001739]

Remittance of Refunds [a05-16464_2ex10d3.htm#RemittanceOfRe_001739]

 

 

(o) [a05-16464_2ex10d3.htm#ClosingTaxCert_001741]

Closing Tax Certificate [a05-16464_2ex10d3.htm#ClosingTaxCert_001741]

 

 

(p) [a05-16464_2ex10d3.htm#Settlemen_001744]

Settlements [a05-16464_2ex10d3.htm#Settlemen_001744]

 

 

 

 

10. [a05-16464_2ex10d3.htm#Termina_001747]

TERMINATION [a05-16464_2ex10d3.htm#Termina_001747]

 

 

(a) [a05-16464_2ex10d3.htm#TerminationOfAg_001750]

Termination of Agreement [a05-16464_2ex10d3.htm#TerminationOfAg_001750]

 

 

(b) [a05-16464_2ex10d3.htm#EffectOfTerminat_001754]

Effect of Termination [a05-16464_2ex10d3.htm#EffectOfTerminat_001754]

 

 

 

 

11. [a05-16464_2ex10d3.htm#Miscellane_001759]

MISCELLANEOUS [a05-16464_2ex10d3.htm#Miscellane_001759]

 

 

(a) [a05-16464_2ex10d3.htm#Confidentiali_001800]

Confidentiality [a05-16464_2ex10d3.htm#Confidentiali_001800]

 

 

(b) [a05-16464_2ex10d3.htm#PublicAnnou_001802]

Public Announcements [a05-16464_2ex10d3.htm#PublicAnnou_001802]

 

 

(c) [a05-16464_2ex10d3.htm#Insuranc_001804]

Insurance [a05-16464_2ex10d3.htm#Insuranc_001804]

 

 

(d) [a05-16464_2ex10d3.htm#NoThirdPartyBen_001810]

No Third Party Beneficiaries [a05-16464_2ex10d3.htm#NoThirdPartyBen_001810]

 

 

(e) [a05-16464_2ex10d3.htm#SuccessionAndA_001812]

Succession and Assignment [a05-16464_2ex10d3.htm#SuccessionAndA_001812]

 

 

(f) [a05-16464_2ex10d3.htm#Counte_001814]

Counterparts [a05-16464_2ex10d3.htm#Counte_001814]

 

 

(g) [a05-16464_2ex10d3.htm#Headin_001815]

Headings [a05-16464_2ex10d3.htm#Headin_001815]

 

 

(h) [a05-16464_2ex10d3.htm#Notice_001816]

Notices [a05-16464_2ex10d3.htm#Notice_001816]

 

 

(i) [a05-16464_2ex10d3.htm#Governin_001850]

Governing Law [a05-16464_2ex10d3.htm#Governin_001850]

 

 

(j) [a05-16464_2ex10d3.htm#Amendments_001851]

Amendments and Waivers [a05-16464_2ex10d3.htm#Amendments_001851]

 

 

(k) [a05-16464_2ex10d3.htm#Severabi_001856]

Severability [a05-16464_2ex10d3.htm#Severabi_001856]

 

 

(l) [a05-16464_2ex10d3.htm#Transaction_001857]

Transaction Expenses [a05-16464_2ex10d3.htm#Transaction_001857]

 

 

(m) [a05-16464_2ex10d3.htm#Construc_001859]

Construction [a05-16464_2ex10d3.htm#Construc_001859]

 

 

(n) [a05-16464_2ex10d3.htm#ExhibitsAndSch_001901]

Exhibits and Schedules [a05-16464_2ex10d3.htm#ExhibitsAndSch_001901]

 

 

(o) [a05-16464_2ex10d3.htm#EntireAgreem_001910]

Entire Agreement [a05-16464_2ex10d3.htm#EntireAgreem_001910]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

Facilities

Exhibit B

Form of Acquired Company Equity Interests Assignment

Exhibit C

INTENTIONALLY OMITTED

Exhibit D-1

Form of Certification of Non-Foreign Status (Valero Corporation)

Exhibit D-2

Form of Certification of Non-Foreign Status (Valero Javelina, L.P.)

Exhibit E

Form of Javelina Indemnity Agreement

Exhibit F-1

Form of Gas Processing Agreement (West Refinery)

Exhibit F-2

Form of Gas Processing Agreement (East Refinery)

Exhibit F-3

Form of Agreement for Sale and Purchase of Hydrogen

 

Schedule 1(a)

Seller’s Knowledge Individuals

Schedule 1(b)

Product Inventory Value Amount and Pricing Schedule Example

Schedule 1(c)

Working Capital Schedule Example

Schedule 2(e)

Interim Closing Statement Example

Schedule 3(a)(ii)

Consents (Seller Parties)

Schedule 3(a)(iii)

Noncontravention (Seller Parties)

Schedule 3(b)(ii)

Consents (Buyer)

Schedule 3(b)(iii)

Noncontravention (Buyer)

Schedule 4(c)

Noncontravention (Acquired Companies)

Schedule 4(d)

Changes

Schedule 4(f)

Tax Matters

Schedule 4(g)(i)

Acquired Company Contracts

Schedule 4(g)(ii)

Material Contract Defaults

Schedule 4(h)

Litigation

Schedule 4(i)

Environmental Matters

Schedule 4(j)

Exceptions to Title to the Acquired Company Assets

Schedule 4(k)

Potential Preferential Purchase Rights

Schedule 4(l)(i)

Audited Financial Information

Schedule 4(l)(ii)

Unaudited Financial Information

Schedule 4(p)

Intellectual Property

Schedule 4(r)

Bank Accounts

Schedule 4(s)

Bonds; Guarantees

Schedule 5(c)

Operation of Business

Schedule 5(c)(ix)

Capital Expenditures

Schedule 5(f)(ii)

Site Access Insurance

Schedule 5(h)(i)

Affiliate Contracts to be Terminated

Schedule 5(k)

Surety Bonds

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

(JAVELINA)

 

THIS PURCHASE AND SALE AGREEMENT, dated as of September 16, 2005, is by and
among Valero Javelina, L.P., a Delaware limited partnership (the “Valero
Javelina”), Valero Energy Corporation, a Delaware corporation and indirect
parent of Valero Javelina (“Valero” and together with Valero Javelina,
individually and collectively,  the “Seller”), and MarkWest Energy Partners,
L.P., a Delaware limited partnership (the “Buyer”).

 

INTRODUCTION

 

1.             The Acquired Companies (defined below) own certain rights, title
and interests in and to certain natural gas processing plants, fractionation
plants, pipelines and related facilities and other assets.

 

2.             Valero Javelina owns equity interests in the Acquired Companies.

 

3.             Subject to the terms and conditions set forth in this agreement,
Valero Javelina will sell to the Buyer, and the Buyer will purchase and acquire
from Valero Javelina, such equity interests in the Acquired Companies, and the
Buyer will pay to Valero Javelina the consideration described in this agreement.

 

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereto agree as follows:

 

AGREEMENT

 

1.             Definitions.

 

“Access Right” has the meaning set forth in Section 5(f)(ii)(A).

 

“Acquired Companies” means Javelina Pipeline and Javelina Plant.

 

“Acquired Company Assets” means all rights, title and interests of each Acquired
Company in and to its assets and properties, including its interest in the
Facilities.

 

“Acquired Company Contract” means a written contract, lease or other agreement
existing on the date of this Agreement or entered into after the date of this
Agreement in accordance with Section 5(c), in each case to which an Acquired
Company is a party that will be binding on such Acquired Company or any of the
Acquired Company Assets.

 

“Acquired Company Equity Interests” means the Javelina Plant Interest and the
Javelina Pipeline Interest.

 

“Acquired Company Equity Interests Assignment” means the Assignment of Equity
Interests substantially in the form of Exhibit B, pursuant to which Valero
Javelina will convey to the Buyer (or its permitted designee) all of the
Acquired Company Equity Interests and the

 

1

--------------------------------------------------------------------------------


 

Buyer (or its permitted designee) will agree to be admitted as a partner of the
Acquired Companies and agree to be bound by the Organizational Documents of the
Acquired Companies.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses, but
excluding (except to the extent paid to an unrelated third party pursuant to a
Third Party Claim) punitive, exemplary, special or consequential damages.

 

“Affiliate” means, with respect to a specified Person, any Person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by
or is under common control with such specified Person; provided, however, that
the Acquired Companies shall be deemed (i) not to be Affiliates of the Seller
and (ii) to be Affiliates of the Buyer on and after the Closing.  For purposes
of this definition, “control” (and its derivatives) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
Equity Interests, by contract or otherwise.

 

“Agreement” means this Purchase and Sale Agreement (including any exhibits,
schedules, annexes, or other attachments hereto) as amended, restated,
supplemented or otherwise modified from time to time.

 

“Buyer” has the meaning set forth in the Preface.

 

“Buyer Diligence Representatives” means, collectively, the agents, consultants,
contractors, employees or other representatives of or retained by the Buyer that
assist or will assist the Buyer in conducting or performing the Diligence
Activities and any employee, agent, contractor or subcontractor thereof.

 

“Buyer Indemnitees” means, collectively, the Buyer and its Affiliates and each
of their respective officers (or natural persons performing similar functions),
directors (or natural persons performing similar functions), employees, agents
and representatives to the extent acting in such capacity.

 

“Buyer Party” means each of (i) the Buyer and (ii) each Affiliate of the Buyer
that is a party to a Transaction Agreement.

 

“Capital Expenditures” means, without duplication, amounts capitalized in
accordance with GAAP by any Acquired Company (as prorated based on the Javelina
Percentage Interest).

 

“Closing” has the meaning set forth in Section 2(c).

 

“Closing Date” has the meaning set forth in Section 2(c).

 

“Closing Statement” has the meaning set forth in Section 2(e)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Law.

 

2

--------------------------------------------------------------------------------


 

“Commercial Agreements” means, collectively, (i) Gas Processing Agreement by and
between Javelina Plant and Valero Refining-Texas L.P. West Refinery in the form
of Exhibit F-1, (ii) Gas Processing Agreement by and between Javelina Plant and
Valero Refining-Texas L.P. East Refinery in the form of Exhibit F-2, and (iii)
Agreement for Sale and Purchase of Hydrogen by and between Javelina Plant and
Valero Refining-Texas L.P. in the form of Exhibit F-3, in each case (x)
including any annexes, exhibits, schedules and other attachments thereto and (y)
as amended, restated, supplemented or otherwise modified through the date of
this Agreement.

 

“Commitment” means (a) options, warrants, convertible securities, exchangeable
securities, subscription rights, call rights, conversion rights, exchange rights
or other contracts that could require a Person to issue any of its Equity
Interests or to sell any Equity Interest it owns in another Person; (b) any
other securities convertible into, exchangeable or exercisable for, or
representing the right to subscribe for any Equity Interest of a Person or owned
by a Person; (c) statutory pre-emptive rights or pre-emptive rights granted
under a Person’s Organizational Documents; and (d) stock appreciation rights,
phantom stock, profit participation, or other similar rights with respect to a
Person.

 

“Diligence Activities” has the meaning set forth in Section 5(f)(ii)(A).

 

“Effective Time” means 12:01 a.m. on the Closing Date.

 

“Electronic Data” means all electronic documents, data and other computer based
communications and information stored on any electronic, digital, or other
storage or back up media and retained in the Ordinary Course of Business by any
Acquired Company or any Affiliate of any such Person, including, without
limitation, operating, accounting, financial, environmental, measurement
(including SCADA), regulatory data and the information and data contained in the
electronic data room.

 

“Encumbrance” means any Lien, encumbrance, option, right of first refusal,
Commitment, voting right, easement, servitude, transfer restriction or title
defect.

 

“Environmental Laws” means all applicable federal, state and local laws,
statutes, regulations and ordinances in effect as of the date of this Agreement
relating to the protection of the public health, welfare and the environment,
including those laws relating to the storage, handling and use of Hazardous
Substances and those relating to the generation, processing, fractionation,
treatment, storage, transportation, disposal or other management thereof, as to
each, as amended.  The term “Environmental Laws” does not include operating
practices or standards that may be employed or adopted by other industry
participants or recommended by a Governmental Authority.

 

“Environmental Permits” has the meaning set forth in Section 4(i).

 

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock, (b) with respect to a partnership, limited liability company,
trust or similar Person, any and all units, interests or other partnership,
limited liability company, trust or similar interests, and (c) any other direct
equity ownership or participation in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

3

--------------------------------------------------------------------------------


 

“Facilities” means the rights, title and interests of each Acquired Company in
and to the facilities commonly known as the Javelina Plant and the Javelina
Pipeline, each of which are more particularly described on Exhibit A.

 

“FCC Regulations” means those Laws promulgated by the Federal Communications
Commission.

 

“FTC” means the Federal Trade Commission.

 

“Fundamental Representations” means those representations and warranties
contained in Sections 3(a)(i) (Seller Organization and Good Standing), 3(a)(ii)
(Seller Authorization of Transaction), 3(a)(iv) (Seller Brokers), 3(b)(i) (Buyer
Organization and Good Standing), 3(b)(ii) (Buyer Authorization of Transaction),
3(b)(iv) (Buyer Brokers), 4(a) (Acquired Company Organization, Qualification and
Company Power), 4(b) (Acquired Company Capitalization), 4(f) (Acquired Company
Tax Matters), and 4(m) (Employee Matters).

 

“GAAP” means accounting principles generally accepted in the United States
consistently applied.

 

“Governmental Authority” means the United States or any agency thereof and any
state, county, city or other political subdivision, agency, court or
instrumentality.

 

“Hazardous Substances” means any pollutants, contaminants, toxics or hazardous
or extremely hazardous substances, materials, wastes, constituents, compounds or
chemicals that are regulated by, or may form the basis of liability under, any
Environmental Laws.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

 

“Indemnified Party” has the meaning set forth in Section 8(d).

 

“Indemnifying Party” has the meaning set forth in Section 8(d).

 

“Intellectual Property” means all intellectual property rights used by the
Acquired Companies that arise from or in respect of the following: (i) patents
and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names, and
all applications, registrations and renewals thereof, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights, (iv) Software and (v) Technology; provided, however, that Intellectual
Property does not include Software of a general nature that is licensed by any
of the partners of the Acquired Companies or their respective Affiliates and not
unique to the Acquired Companies, such as accounting, tax and similar Software.

 

“Interim Closing Statement” has the meaning set forth in Section 2(e)(i).

 

“Interim Agreement” means the Interim Agreement effective as of September 1,
2005 by and between Javelina Plant and Valero Refining-Texas, L.P.

 

4

--------------------------------------------------------------------------------


 

“Javelina Assignment” means the Assignment and Assumption Agreement (Javelina
Company) substantially in the form of Exhibit A to the ROFR Waiver Agreement
pursuant to which certain Rights of Way will be transferred into Javelina Plant.

 

 “Javelina Indemnity Agreement” means the Indemnity and Release Agreement
substantially in the form of Exhibit E, in which each of the Seller, on the one
hand,  and the Acquired Companies, on the other hand, release and indemnify each
other with respect to certain potential claims.

 

“Javelina Holding Company” means Javelina Holding Company, L.P., a Delaware
limited partnership.

 

 “Javelina Operating Agreements” means, collectively, (i) the Construction and
Operating Agreement for the Javelina Plant – Nueces County, Texas dated November
4, 1988 by and between Javelina Holding Company (as successor-in-interest to El
Paso Field Operations Company and Coastal Javelina, Inc.) and Javelina Plant,
and (ii) the System Operating Agreement dated as of September 30, 1990 by and
between Javelina Holding Company (as successor-in-interest to El Paso Field
Operations Company and Coastal Javelina, Inc.) and Javelina Plant, each, in the
case of (i) or (ii) (including any exhibits, schedules, annexes or other
attachments thereto), as amended, restated, supplemented or otherwise modified
from time to time.

 

 “Javelina Percentage Interest” means, with respect to Javelina Pipeline or
Javelina Plant, 20%.

 

“Javelina Pipeline” means Javelina Pipeline Company, a Texas general
partnership, created pursuant to that certain Javelina Pipeline Company
Partnership Agreement dated as of September 30, 1990 by and among Javelina
Holding Company (as successor-in-interest to El Paso Field Operations Company
and Coastal Javelina, Inc.), Javelina Holding (as successor-in-interest to K-M
Javelina, Inc.) and Valero Javelina (as successor-in-interest to Valero Javelina
Company) (including any exhibits, schedules, annexes or other attachments
thereto), as amended, restated, supplemented or otherwise modified from time to
time.

 

“Javelina Pipeline Interest” means a 20% general partner interest in Javelina
Pipeline.

 

“Javelina Plant” means Javelina Company, a Texas general partnership, created
pursuant to that certain Javelina Company Partnership Agreement dated as of
November 4, 1988 by and among Javelina Holding Company (as successor-in-interest
to El Paso Field Operations Company and Coastal Javelina, Inc.), Javelina
Holding (as successor-in-interest to K-M Javelina, Inc.) and Valero Javelina (as
successor-in-interest to Valero Refining Off-Gas Processing) (including any
exhibits, schedules, annexes or other attachments thereto), as amended and
restated by that certain Amended and Restated Javelina Company Partnership
Agreement dated as of September 30, 1990 by and among Javelina Holding Company
(as successor-in-interest to El Paso Field Operations Company and Coastal
Javelina, Inc.), Javelina Holding (as successor-in-interest to K-M Javelina,
Inc.) and Valero Javelina (as successor-in-interest to Valero Javelina Company)
(including any exhibits, schedules, annexes or other attachments thereto), as
further amended, restated, supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Javelina Plant Interest” means a 20% general partner interest in Javelina
Plant.

 

“Law” or “Laws” means any statute, code, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any applicable
Governmental Authority.

 

“Legal Right” means, to the extent arising from, related to or in any way
related to the Acquired Companies (including the assets and operations
associated with each), the legal authority and right (without risk of liability,
criminal, civil or otherwise), such that the contemplated conduct would not
constitute a violation, termination or breach of, or require any payment under,
or permit any termination under, any contract or agreement; arrangement;
applicable Law; fiduciary, quasi-fiduciary or similar duty; or any other
obligation.

 

“Lien” means any deed of trust, mortgage, pledge, lien, or other security
interest.

 

“Material Adverse Effect” means any change, effect, event or occurrence with
respect to Seller’s proportional interest in the financial condition,
properties, assets or operations of the Acquired Companies that is material and
adverse to Seller’s proportional interest in the Acquired Companies, taken as a
whole, provided that in determining whether a Material Adverse Effect has
occurred, the following shall not be considered:  changes, effects, events and
occurrences relating to (i) the natural gas pipeline, treating and processing
industry generally (including the price of natural gas and the costs associated
with the drilling and/or production of natural gas), (ii) any general market,
economic, financial or political conditions, or outbreak or hostilities or war,
in the United States, or (iii) the transactions contemplated by this Agreement;
provided, however, that to be excluded under subsection (ii) above, such
condition may not disproportionately affect, as compared to others in such
industry, any of the Acquired Companies, or their respective businesses, assets,
properties, results of operation or condition (financial or otherwise).

 

“Material Contracts” has the meaning set forth in Section 4(g).

 

“New Contract” means any Acquired Company Contract for which the Buyer’s consent
is required pursuant to Section 5(c).

 

“Notice and Consent Requirements” means giving any notices to, making any
filings with, and obtaining, any authorizations, consents, waivers, releases,
approvals (including as required under the HSR Act), licenses or other rights of
Governmental Authorities and other Persons either Party is required to obtain
(1) in connection with the matters referred to in this Agreement, including
matters described in Sections 3(a)(ii), 3(a)(iii), 3(b)(ii), 3(b)(iii), 4(c),
4(i) and 4(k), the corresponding Schedules, and the Reorganization Transactions,
or (2) under each of the Technology Licenses, in the case of (1) and (2) so as
to permit the Closing to occur as soon as reasonably practicable, and thereafter
with respect to the Seller’s post-Closing Notice and Consent Requirements
obligations under Section 5(b)(i).

 

“Obligations” means duties, liabilities and obligations, whether vested,
absolute or contingent, known or unknown, asserted or unasserted, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether
contractual, statutory or otherwise.

 

6

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means the ordinary course of business consistent
with the applicable Person’s past custom and practice.

 

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles or certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any exhibits, schedules,
annexes or other attachments thereto, each as amended, restated, supplemented or
otherwise modified from time to time.

 

“Other Purchase Agreements” means, collectively, (i) the Purchase and Sale
Agreement dated as of even date herewith by and between the Buyer and Kerr-McGee
Corporation (and certain of its Affiliates) and (ii) the Purchase and Sale
Agreement dated as of even date herewith by and between the Buyer and El Paso
Corporation, whereby the Buyer, directly or indirectly, has agreed to acquire
all of the Equity Interests in the Acquired Companies (other than the Acquired
Company Equity Interests).

 

“Parties” means, collectively, the Buyer, Valero Javelina and Valero.

 

“Party” means, individually, the Buyer, Valero Javelina or Valero.

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates issued by a Governmental Authority.

 

“Permitted Encumbrances” means any Encumbrance relating to any of the following:
(i) any Taxes not yet delinquent or, if delinquent, that are being contested in
good faith in the Ordinary Course of Business; (ii) any obligations or duties
reserved to or vested in any municipality or other Governmental Authority to
regulate any Acquired Company Assets in any manner, including any applicable
Laws; (iii) any inchoate, mechanic’s, materialmen’s, and similar liens arising
or incurred in the Ordinary Course of Business; (iv) any inchoate liens or other
Encumbrances created pursuant to any operating, construction, operation and
maintenance, co-owners, cotenancy, lease or other operating agreements for which
amounts are not due; (v) the Organizational Documents of any Acquired Company;
(vi) any purchase money liens and liens securing rental payments under capital
lease arrangements; (vii) all matters of public record and (viii) any easements,
rights-of-way, restrictions and other similar arrangements incurred in the
Ordinary Course of Business which, in the aggregate, are not substantial in
amount, character or extent and which do not in any case materially interfere
with the ordinary conduct of the business of any of the Acquired Companies,
taken as a whole.

 

“Person” means an individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization, or Governmental Authority (or any
department, agency or political subdivision thereof).

 

“Post-Closing Tax Period” means any Tax period beginning on or after the
Effective Time.

 

7

--------------------------------------------------------------------------------


 

“Post-Closing Tax Return” means any Tax Return that is required to be filed for
any of the Acquired Companies, the Seller or any of its Affiliates with respect
to a Post-Closing Tax Period.

 

“Pre-Closing Tax Period” means any Tax periods or portions thereof ending before
the Effective Time.

 

“Pre-Closing Tax Return” means any Tax Return that is required to be filed for
any Acquired Companies, the Seller or any of its Affiliates with respect to a
Pre-Closing Tax Period.

 

“Prime Rate” means the prime rate reported in The Wall Street Journal at the
time such rate must be determined under the terms of this Agreement.

 

“Product Inventory” means, collectively, the Javelina Percentage Interest of the
quantity of natural gas, natural gas liquids and other products that are owned
by the Acquired Companies as of the Effective Time, whether held in storage
facilities, pipelines, fractionators or other facilities, including imbalances;
but excluding line fill, tank bottoms, and cushion, pad and retainage products.

 

“Product Inventory Value Amount” means the Product Inventory quantity segregated
as between all liquids and all gas, with each to be valued as set forth on Part
I of Schedule 1(b).  An example of the schedule of Product Inventory valuation
using pricing and quantity information as of March 31, 2005 is set forth on Part
II of Schedule 1(b).

 

“Project Manager” shall have the meaning ascribed to such term in the
partnership agreements of the Acquired Companies.

 

“Purchase Price” means Seventy-One Million Dollars ($71,000,000.00) plus (i) the
amount, if any, by which the total of the Purchase Price Increases exceeds the
total of the Purchase Price Decreases, or minus (ii) the amount, if any, by
which the total of the Purchase Price Decreases exceeds the total of the
Purchase Price Increases.

 

“Purchase Price Decreases” means, without duplication, (i) the Javelina
Percentage Interest of the amount, if any, of negative Working Capital of each
Acquired Company as of the Effective Time, (ii) to the extent the Product
Inventory Value Amount is negative, the Product Inventory Value Amount, (iii)
any reduction of the Purchase Price pursuant to Section 5(e) (Damage or
Condemnation), and (iv) the Javelina Percentage Interest of long-term Unrecorded
Obligations and indebtedness for borrowed money of the Acquired Companies,
excluding any such items otherwise specifically allocated in this Agreement.

 

“Purchase Price Increases” means, without duplication, (i) the Javelina
Percentage Interest of the amount, if any, of positive Working Capital of each
Acquired Company as of the Effective Time, (ii) to the extent the Product
Inventory Value Amount is positive, the Product Inventory Value Amount and (iii)
the Reimbursable Capital Expenditures.

 

“Records” has the meaning set forth in Section 6(c).

 

8

--------------------------------------------------------------------------------


 

“Reimbursable Capital Expenditures” means the aggregate amount of Capital
Expenditures paid or payable by the Seller or its Affiliates or the Acquired
Companies (as prorated based on the Javelina Percentage Interest) that have been
consented to in writing by the Buyer (in its sole discretion).

 

“Reorganization Transactions” means the transactions contemplated by the
Transaction Agreements and the Interim Agreement.

 

 “Rights of Way” means any and all rights-of-way, easements, permits, licenses,
franchises or other rights of ingress and egress associated with, arising out
of, or related to the ownership or operation of the Acquired Company Assets.

 

“ROFR Waiver Agreement” means the ROFR Waiver and Side Agreement as of even date
herewith among the partners of the Acquired Companies and certain of their
respective Affiliates (including any exhibits, schedules, annexes or other
attachments thereto), as amended, restated or otherwise modified from time to
time, which agreement addresses, among other things, certain possible
preferential purchase rights relating to the Javelina Pipeline Interest and the
Javelina Plant Interest, as well as operatorship of, and access to, the Acquired
Companies.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Seller” has the meaning set forth in the Preface.

 

“Seller Indemnitees” means, collectively, the Seller and its Affiliates and each
of its officers (or Persons performing similar functions), directors (or Persons
performing similar functions), employees, agents, and representatives.

 

“Seller’s Knowledge” means the actual conscious awareness of each individual
listed on Schedule 1(a) with respect to a particular fact or other matter at the
time of determination (i.e. at signing or Closing, or both) without
investigation or inquiry.

 

“Seller Party” means each of (i) the Seller and (ii) each Affiliate of the
Seller that is a party to any Transaction Agreement.

 

“Software” means any and all of the following that are used by the Acquired
Companies: (i) computer programs, including any and all software implementations
of algorithms, models and methodologies, whether in source code or object code,
(ii) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (iii) descriptions, flow-charts and
other work product used to design, plan, organize and develop any of the
foregoing, screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons and icons, and (iv) documentation including
user manuals and other training documentation related to any of the foregoing.

 

“Straddle Period” means a Tax period or Tax year commencing before and ending
after the Effective Time.

 

9

--------------------------------------------------------------------------------


 

“Straddle Return” means a Tax Return for a Straddle Period.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), custom duties, capital stock, franchise, profits, withholding,
social security (or similar excises), unemployment, disability, ad valorem, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax, levy tax or similar
tax-based fee or imposition of any kind whatsoever, whether imposed on any
Acquired Company or Acquired Company Assets by any Governmental Authority,
pursuant to Treasury Regulation Section 1.1502-6 or any analogous provision of
Law, as a transferee, successor or custodian, or by contract or otherwise,
together with any interest, penalty or addition thereto, whether disputed or
not.

 

“Tax Records” means all Tax Returns and Tax-related work papers relating to any
Acquired Company or Acquired Company Asset.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials that
are used by the Acquired Companies.

 

“Technology Licenses” means any and all intellectual property licenses and other
similar arrangements (including, without limitation, computer software,
telephone and radio licenses, and scientific processes) relating to any of the
Acquired Company Assets.

 

“Third Party Claim” has the meaning set forth in Section 8(d).

 

“Transaction Agreements” means this Agreement, the Acquired Company Equity
Interests Assignments, the Commercial Agreements, the Javelina Indemnity
Agreement, the ROFR Waiver Agreement and the Javelina Assignment.

 

“Unrecorded Obligations” means, with respect to a Person, all liabilities
incurred and payable by such Person that relate to any deferred payment(s) on
account of the provision of goods or services to such Person and that would be
required to be recorded in accordance with GAAP in such Person’s financial
statements as a liability.

 

“Valero” has the meaning set forth in the Preface.

 

“Valero Marks” means all trademarks, service marks, and trade names owned by
Seller, Valero and their respective Affiliates.

 

“Valero Javelina” has the meaning set forth in the Preface.

 

10

--------------------------------------------------------------------------------


 

“Working Capital” means current assets minus current liabilities as of the
Effective Time as determined in accordance with GAAP; provided, however, that
the term “Working Capital” shall not include (without duplication) the value of
any (i) Product Inventory, (ii) current assets or liabilities relating to Taxes,
(iii) current assets or liabilities relating to purchase accounting reserves,
(iv) current liabilities or current assets otherwise included in Working Capital
and for which this Agreement allocates the ultimate economic costs or benefits
to the Seller or the Buyer (e.g., specified Straddle Period Taxes) and (v) any
accounts receivable with a Person that has any account receivable balance 90 or
more days past due.  Schedule 1(c) is the schedule of Working Capital for the
Acquired Companies as of March 31, 2005.

 

2.             The Transaction.

 

(a)           Sale of Acquired Company Equity Interests.  Subject to the terms
and conditions of this Agreement, Valero Javelina agrees to, and Valero agrees
to cause Valero Javelina to, sell to the Buyer the Acquired Company Equity
Interests, and the Buyer agrees to purchase the Acquired Company Equity
Interests.

 

(b)           Consideration.  In consideration for the assignment of the
Acquired Company Equity Interests, the Buyer agrees to pay Valero Javelina the
Purchase Price set forth in the Closing Statement in cash by wire transfer of
immediately available federal funds.

 

(c)           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Seller or its
counsel, commencing at 10:00 a.m., local time, on the earlier to occur of (i)
the first day of the calendar month after which all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions each Party shall take at the
Closing itself) are and have been for a period of at least three (3) business
days satisfied or waived or (ii) such other date as the Parties may mutually
determine (the “Closing Date”); provided that, if such date is not a business
day, the Parties will close into escrow on the preceding business day with the
Closing to be effective for all purposes on the first day of the month.

 

(d)           Deliveries at the Closing.  At the Closing,

 

(i)            the Seller shall deliver to the Buyer the certificate referred to
in Section 9(o);

 


(II)           THE SELLER WILL, AND WILL CAUSE EACH APPLICABLE SELLER PARTY AND,
TO THE EXTENT IT HAS THE LEGAL RIGHT, EACH ACQUIRED COMPANY, TO EXECUTE AND
DELIVER EACH TRANSACTION AGREEMENT (OTHER THAN ANY TRANSACTION AGREEMENT THAT IS
EXECUTED BEFORE THE CLOSING) TO WHICH SUCH SELLER PARTY IS A PARTY;


 


(III)          THE BUYER WILL, AND WILL CAUSE THE APPLICABLE BUYER PARTY TO,
EXECUTE AND DELIVER EACH TRANSACTION AGREEMENT TO WHICH SUCH BUYER PARTY IS A
PARTY;


 


(IV)          THE SELLER SHALL DELIVER TO THE BUYER THE INTERIM CLOSING
STATEMENT;


 


(V)           THE SELLER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO THE BUYER
EVIDENCE OF THE RESIGNATION OR REMOVAL OF ANY OFFICERS, DIRECTORS,
REPRESENTATIVES (AS DEFINED IN THE

 

11

--------------------------------------------------------------------------------


 


PARTNERSHIP AGREEMENTS OF THE ACQUIRED COMPANIES) OR MANAGERS OF THE ACQUIRED
COMPANIES, IF ANY, THAT THE SELLER HAS THE LEGAL RIGHT TO SO REMOVE OR TO CAUSE
TO SO RESIGN, IN EACH CASE THAT THE BUYER HAS NOT IDENTIFIED TO THE SELLER
WITHIN A REASONABLE PERIOD OF TIME BEFORE CLOSING AS A PERSON THAT WILL BE
CONTINUING WITH SUCH ACQUIRED COMPANY IN THAT CAPACITY AFTER THE CLOSING;


 


(VI)          THE SELLER SHALL DELIVER TO THE BUYER AN OFFICER’S CERTIFICATE
VERIFYING THAT THE CONDITIONS OF THE BUYER SET FORTH IN SECTION 7(A)(I) HAVE
BEEN SATISFIED;


 


(VII)         THE BUYER SHALL DELIVER TO THE SELLER AN OFFICER’S CERTIFICATE
VERIFYING THAT THE CONDITIONS OF THE SELLER SET FORTH IN SECTION 7(B)(I) HAVE
BEEN SATISFIED; AND


 


(VIII)        AT ANY TIME ON OR BEFORE THE CLOSING, THE SELLER SHALL DELIVER TO
THE BUYER SUCH APPLICABLE ORGANIZATIONAL DOCUMENTS, RESOLUTIONS AND CERTIFICATES
OF GOOD STANDING OF SELLER, IN SUCH FORM AS IS REASONABLY ACCEPTABLE TO THE
BUYER.

 


(E)           INTERIM CLOSING STATEMENT AND POST-CLOSING ADJUSTMENT.

 

(i)            At least five (5) business days prior to the Closing Date, the
Seller shall cause to be prepared and delivered to the Buyer a statement (the
“Interim Closing Statement”) setting forth the Seller’s good faith estimate of
the Purchase Price, including a schedule of the estimated Product Inventory
valuation, Working Capital, Purchase Price Increases and Purchase Price
Decreases, in each case of the Acquired Companies, and any other reasonable
detail.  As soon as practicable, but in any event no later than one hundred
twenty (120) days following the Closing Date, the Buyer shall cause to be
prepared and delivered to the Seller (i) a good faith statement, including
reasonable detail, of the actual Purchase Price (such statement, as it may be
adjusted pursuant to Section 2(e)(ii), the “Closing Statement”), including a
schedule of Product Inventory valuation, Working Capital, Purchase Price
Increases and Purchase Price Decreases, in each case of the Acquired Companies,
and any other reasonable detail.  In connection with the preparation of the
Closing Statement, the Seller shall measure the Product Inventory quantities in
its control as of the Effective Time, and the Buyer’s representatives shall be
given reasonable advance notice of, and shall be permitted to attend and
observe, such measurement and to have reasonable access to documentation of
Product Inventory positions prepared by the Seller and other Persons (to the
extent the Seller has the Legal Right or other legal authority and right to
access such Person’s documentation).  In the event that all actual Product
Inventory quantities are not known prior to Closing, the Seller shall make a
good faith estimate of the Product Inventory quantities and the related Product
Inventory Value Amount, which information shall be attached to the Interim
Closing Statement.  By way of example, Schedule 2(e) is a hypothetical Interim
Closing Statement that assumes the Closing occurred on March 31, 2005.

 


(II)           UPON RECEIPT OF THE CLOSING STATEMENT, THE SELLER AND THE
SELLER’S INDEPENDENT ACCOUNTANTS SHALL BE PERMITTED DURING THE SUCCEEDING SIXTY
(60)-DAY PERIOD TO EXAMINE THE WORK PAPERS USED OR GENERATED IN CONNECTION WITH
THE PREPARATION OF THE CLOSING STATEMENT AND SUCH OTHER DOCUMENTS AS THE SELLER
MAY REASONABLY REQUEST IN CONNECTION WITH ITS REVIEW OF THE CLOSING STATEMENT,
INCLUDING THE INCOME STATEMENTS FOR THE ACQUIRED COMPANIES.  WITHIN SIXTY (60)
DAYS OF RECEIPT OF THE CLOSING STATEMENT, THE SELLER SHALL DELIVER TO THE BUYER
A WRITTEN STATEMENT DESCRIBING IN REASONABLE DETAIL ITS OBJECTIONS (IF ANY) TO
ANY AMOUNTS OR ITEMS SET FORTH ON THE CLOSING STATEMENT. ADDITIONALLY, IF THE
BUYER RECEIVES A TIMELY OBJECTION TO THE

 

12

--------------------------------------------------------------------------------


 


PROPOSED CLOSING STATEMENT PURSUANT TO THE COMPARABLE PROVISION OF THE OTHER
PURCHASE AGREEMENTS, THE BUYER SHALL PROVIDE NOTICE TO THE SELLER OF OBJECTION
NOTICE AND, IF THEN ELECTED BY THE SELLER, THE SELLER SHALL BE DEEMED TO HAVE
TIMELY MADE THE SAME OBJECTION TO THE CLOSING STATEMENT MADE UNDER THE OTHER
PURCHASE AGREEMENTS.   IF THE BUYER DOES NOT RECEIVE, WITHIN SIXTY (60) DAYS OF
THE SELLER’S RECEIPT OF THE CLOSING STATEMENT, THE SELLER’S WRITTEN STATEMENT
DESCRIBING IN REASONABLE DETAIL THE SELLER’S OBJECTIONS (AND THE SELLER IS NOT
DEEMED TO HAVE TIMELY OBJECTED PURSUANT TO THE PRECEDING SENTENCE), THE CLOSING
STATEMENT SHALL BECOME FINAL AND BINDING.  IF THE SELLER RAISES WRITTEN
OBJECTIONS WITHIN THE 60-DAY PERIOD (OR THE SELLER IS DEEMED TO HAVE TIMELY
OBJECTED PURSUANT TO THE PRECEDING SENTENCE), THE PARTIES SHALL NEGOTIATE IN
GOOD FAITH TO RESOLVE ANY SUCH OBJECTIONS.  IF THE PARTIES ARE UNABLE TO RESOLVE
ANY DISPUTED ITEM, OTHER THAN MATTERS INVOLVING THE APPLICATION OR
INTERPRETATION OF THE LAW OR OTHER PROVISIONS OF THIS AGREEMENT, WITHIN THIRTY
(30) DAYS AFTER THE BUYER’S RECEIPT OF THE SELLER’S WRITTEN OBJECTIONS, ANY SUCH
DISPUTED ITEMS SHALL BE SUBMITTED TO A NATIONALLY RECOGNIZED INDEPENDENT
ACCOUNTING FIRM MUTUALLY AGREEABLE TO THE PARTIES WHO SHALL BE INSTRUCTED TO
RESOLVE SUCH DISPUTED ITEM IN ACCORDANCE WITH GAAP WITHIN THIRTY (30) DAYS.  THE
RESOLUTION OF SUCH DISPUTES (AS LIMITED IN THE PRECEDING SENTENCE) SHALL BE SET
FORTH IN WRITING AND SHALL BE CONCLUSIVE, BINDING AND NON-APPEALABLE UPON THE
PARTIES AND THE CLOSING STATEMENT SHALL BECOME FINAL AND BINDING UPON THE DATE
OF SUCH RESOLUTION.  THE FEES AND EXPENSES OF SUCH ACCOUNTING FIRM SHALL BE PAID
ONE-HALF BY THE BUYER AND ONE-HALF BY THE SELLER.  THE PARTIES AGREE THAT ANY
DISPUTED ITEM RELATED TO THE APPLICATION OR INTERPRETATION OF THE LAW OR OTHER
PROVISIONS OF THIS AGREEMENT SHALL NOT BE RESOLVED BY THE DESIGNATED ACCOUNTING
FIRM.


 


(III)          IF THE PURCHASE PRICE AS SET FORTH ON THE CLOSING STATEMENT
EXCEEDS THE ESTIMATED PURCHASE PRICE AS SET FORTH ON THE INTERIM CLOSING
STATEMENT, THE BUYER SHALL PAY THE SELLER, WITHOUT OFFSET OR DEDUCTION, IN CASH
THE AMOUNT OF SUCH EXCESS. IF THE ESTIMATED PURCHASE PRICE AS SET FORTH ON THE
INTERIM CLOSING STATEMENT EXCEEDS THE PURCHASE PRICE AS SET FORTH ON THE CLOSING
STATEMENT, THE SELLER SHALL PAY TO THE BUYER, WITHOUT OFFSET OR DEDUCTION, IN
CASH THE AMOUNT OF SUCH EXCESS. AFTER GIVING EFFECT TO THE FOREGOING
ADJUSTMENTS, ANY AMOUNT TO BE PAID BY THE BUYER TO THE SELLER, OR TO BE PAID BY
THE SELLER TO THE BUYER, AS THE CASE MAY BE, SHALL BE PAID IN THE MANNER AND
WITH INTEREST AS PROVIDED IN SECTION 2(E)(IV) AT A MUTUALLY CONVENIENT TIME AND
PLACE WITHIN FIVE (5) BUSINESS DAYS AFTER THE LATER OF ACCEPTANCE OF THE CLOSING
STATEMENT OR THE RESOLUTION OF THE SELLER’S OBJECTIONS THERETO PURSUANT TO
SECTION 2(E)(II)).


 


(IV)          ANY PAYMENTS PURSUANT TO THIS SECTION 2(E) SHALL BE MADE BY
CAUSING SUCH PAYMENTS TO BE CREDITED IN IMMEDIATELY AVAILABLE FUNDS TO SUCH
ACCOUNT OR ACCOUNTS OF THE BUYER OR THE SELLER, AS THE CASE MAY BE, AS MAY BE
DESIGNATED BY THE BUYER OR THE SELLER, AS THE CASE MAY BE.  THE AMOUNT OF THE
PAYMENT TO BE MADE PURSUANT TO THIS SECTION 2(E) SHALL BEAR INTEREST FROM AND
INCLUDING THE CLOSING DATE TO, BUT EXCLUDING, THE DATE OF PAYMENT AT A RATE PER
ANNUM EQUAL TO THE PRIME RATE PLUS TWO (2) PERCENT (NOT TO EXCEED THE MAXIMUM
RATE PERMITTED BY APPLICABLE LAW).  SUCH INTEREST SHALL BE PAYABLE AT THE SAME
TIME AS THE PAYMENT TO WHICH IT RELATES AND SHALL BE CALCULATED ON THE BASIS OF
A YEAR OF THREE HUNDRED SIXTY FIVE (365) DAYS AND THE ACTUAL NUMBER OF DAYS FOR
WHICH DUE.


 


(V)           EXCEPT AS SET FORTH IN SECTION 2(E)(II), EACH PARTY SHALL BEAR ITS
OWN EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND REVIEW OF THE
CLOSING STATEMENT.

 

13

--------------------------------------------------------------------------------


 

3.             Representations and Warranties Concerning the Transaction.

 


(A)           REPRESENTATIONS AND WARRANTIES OF THE SELLER.  THE SELLER HEREBY
REPRESENTS AND WARRANTS TO THE BUYER AS FOLLOWS:

 


(I)            ORGANIZATION AND GOOD STANDING.  EACH SELLER PARTY IS A LIMITED
LIABILITY COMPANY, LIMITED PARTNERSHIP OR CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS RESPECTIVE
ORGANIZATION.  EACH SELLER PARTY IS DULY QUALIFIED OR AUTHORIZED TO DO BUSINESS
AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE IN WHICH THE CONDUCT OF ITS
BUSINESS OR THE OWNERSHIP OF ITS ASSETS OR PROPERTIES REQUIRES SUCH
QUALIFICATION OR AUTHORIZATION, EXCEPT WHERE THE LACK OF SUCH QUALIFICATION
WOULD NOT HAVE AN ADVERSE EFFECT IN ANY MATERIAL RESPECT ON THE ABILITY OF ANY
SUCH SELLER PARTY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH SUCH
SELLER PARTY HAS FULL POWER AND AUTHORITY TO CARRY ON THE BUSINESSES IN WHICH IT
IS ENGAGED (AS SUCH BUSINESSES ARE PRESENTLY CONDUCTED) AND TO OWN, LEASE AND
USE THE PROPERTIES AND ASSETS OWNED, LEASED AND USED BY IT, EXCEPT WHERE THE
LACK OF SUCH POWER AND AUTHORITY WOULD NOT HAVE AN ADVERSE EFFECT IN ANY
MATERIAL RESPECT ON THE ABILITY OF ANY SUCH SELLER PARTY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(II)           AUTHORIZATION OF TRANSACTION.  EACH SELLER PARTY HAS FULL POWER
AND AUTHORITY (INCLUDING FULL ENTITY POWER AND AUTHORITY) TO EXECUTE AND DELIVER
EACH TRANSACTION AGREEMENT TO WHICH SUCH SELLER PARTY IS A PARTY AND TO PERFORM
ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION AGREEMENTS TO WHICH ANY SELLER PARTY IS A PARTY AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
REQUIRED ENTITY ACTION ON THE PART OF EACH SUCH SELLER PARTY.  THIS AGREEMENT
HAS BEEN, AND EACH OF THE OTHER TRANSACTION AGREEMENTS TO WHICH ANY SELLER PARTY
IS A PARTY WILL BE AT OR PRIOR TO THE CLOSING, DULY AND VALIDLY EXECUTED AND
DELIVERED BY SUCH SELLER PARTY, AND EACH TRANSACTION AGREEMENT TO WHICH ANY
SELLER PARTY IS A PARTY CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF
SUCH SELLER PARTY, ENFORCEABLE AGAINST SUCH SELLER PARTY IN ACCORDANCE WITH ITS
TERMS AND CONDITIONS, SUBJECT, HOWEVER, TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY, AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  EXCEPT
AS CONTEMPLATED BY SECTION 5(G) AND AS SET FORTH ON SCHEDULE 3(A)(II), NO SELLER
PARTY NEED GIVE ANY NOTICE TO, MAKE ANY FILING WITH, OR OBTAIN ANY WAIVER,
PERMIT, ORDER, AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT TO WHICH SUCH SELLER PARTY IS A
PARTY, EXCEPT FOR THE PRIOR APPROVAL OF THE FTC AND EXCEPT FOR SUCH NOTICES,
FILINGS, AUTHORIZATIONS, CONSENTS OR APPROVALS AS WOULD NOT HAVE AN ADVERSE
EFFECT IN ANY MATERIAL RESPECT ON THE ABILITY OF ANY SELLER PARTY TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(III)          NONCONTRAVENTION.  EXCEPT FOR PRIOR APPROVAL OF THE FTC, IF
APPLICABLE, OR AS CONTEMPLATED BY SECTION 5(G) AND FOR FILINGS SPECIFIED IN
SCHEDULE 3(A)(II) OR AS SET FORTH IN SCHEDULE 3(A)(III), NEITHER THE EXECUTION
AND DELIVERY OF ANY TRANSACTION AGREEMENT TO WHICH ANY SELLER PARTY (OTHER THAN
THE ACQUIRED COMPANIES) IS A PARTY, THE COMPLIANCE BY ANY SUCH SELLER PARTY WITH
ANY OF THE PROVISIONS THEREOF, NOR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, SHALL RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION OR CANCELLATION UNDER, ANY PROVISION

 

14

--------------------------------------------------------------------------------


 


OF (A) ANY LAW TO WHICH ANY SUCH SELLER PARTY IS SUBJECT OR ANY PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS, OR (B) ANY AGREEMENT OR PERMIT TO WHICH ANY SUCH
SELLER PARTY IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS ASSETS OR
PROPERTIES ARE SUBJECT, OR (C) ANY ORDER OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO ANY SUCH SELLER PARTY OR BY WHICH ANY OF THE PROPERTIES OR ASSETS
OF SUCH SELLER PARTY ARE BOUND, EXCEPT FOR ANY SUCH VIOLATION, DEFAULT OR RIGHT
OF TERMINATION OR CANCELLATION AS WOULD NOT HAVE AN ADVERSE EFFECT IN ANY
MATERIAL RESPECT ON THE ABILITY OF ANY SELLER PARTY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(IV)          BROKERS’ FEES.  NO SELLER PARTY HAS ANY LIABILITY OR OBLIGATION TO
PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH THE BUYER OR ANY ACQUIRED
COMPANY COULD BECOME LIABLE OR OBLIGATED.


 


(B)           REPRESENTATIONS AND WARRANTIES OF THE BUYER.  THE BUYER HEREBY
REPRESENTS AND WARRANTS TO THE SELLER AS FOLLOWS:

 


(I)            ORGANIZATION OF THE BUYER.  EACH BUYER PARTY IS A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.  EACH BUYER PARTY IS DULY QUALIFIED OR AUTHORIZED
TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE WHICH
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE LACK OF SUCH QUALIFICATION WOULD
NOT HAVE AN ADVERSE EFFECT IN ANY MATERIAL RESPECT ON THE ABILITY OF ANY SUCH
BUYER PARTY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH BUYER
PARTY HAS FULL POWER AND AUTHORITY TO CARRY ON THE BUSINESSES IN WHICH IT IS
ENGAGED (AS SUCH BUSINESSES ARE PRESENTLY CONDUCTED) AND TO OWN, LEASE AND USE
THE PROPERTIES AND ASSETS OWNED, LEASED AND USED BY IT, EXCEPT WHERE THE LACK OF
SUCH POWER AND AUTHORITY WOULD NOT HAVE AN ADVERSE EFFECT IN ANY MATERIAL
RESPECT ON THE ABILITY OF ANY SUCH BUYER PARTY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(II)           AUTHORIZATION OF TRANSACTION.  EACH BUYER PARTY HAS FULL POWER
AND AUTHORITY (INCLUDING FULL ENTITY POWER AND AUTHORITY) TO EXECUTE AND DELIVER
EACH TRANSACTION AGREEMENT TO WHICH SUCH BUYER PARTY IS A PARTY AND TO PERFORM
ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION AGREEMENTS TO WHICH ANY BUYER PARTY IS A PARTY AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
REQUIRED ENTITY ACTION ON THE PART OF EACH SUCH BUYER PARTY.  THIS AGREEMENT HAS
BEEN, AND EACH OF THE OTHER TRANSACTION AGREEMENTS TO WHICH ANY BUYER PARTY IS A
PARTY WILL BE AT OR PRIOR TO THE CLOSING, DULY AND VALIDLY EXECUTED AND
DELIVERED BY SUCH BUYER PARTY, AND EACH TRANSACTION AGREEMENT TO WHICH ANY BUYER
PARTY IS A PARTY CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH
BUYER PARTY, ENFORCEABLE AGAINST SUCH BUYER PARTY IN ACCORDANCE WITH ITS TERMS
AND CONDITIONS, SUBJECT, HOWEVER, TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  EXCEPT AS
CONTEMPLATED BY SECTION 5(G) AND AS SET FORTH ON SCHEDULE 3(B)(II), NO BUYER
PARTY NEED GIVE ANY NOTICE TO, MAKE ANY FILING WITH, OR OBTAIN ANY WAIVER,
PERMIT, ORDER, AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT TO WHICH SUCH BUYER PARTY IS A
PARTY, EXCEPT FOR THE PRIOR APPROVAL OF THE FTC AND EXCEPT FOR SUCH NOTICES,
FILINGS, AUTHORIZATIONS, CONSENTS OR APPROVALS AS WOULD NOT HAVE AN

 

15

--------------------------------------------------------------------------------


 


ADVERSE EFFECT IN ANY MATERIAL RESPECT ON THE ABILITY OF ANY BUYER PARTY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(III)          NONCONTRAVENTION.  EXCEPT FOR THE PRIOR APPROVAL OF THE FTC OR AS
CONTEMPLATED BY SECTION 5(G) AND FOR FILINGS SPECIFIED IN SCHEDULE 3(B)(II) OR
AS SET FORTH IN SCHEDULE 3(B)(III), NEITHER THE EXECUTION AND DELIVERY OF ANY
TRANSACTION AGREEMENT TO WHICH ANY BUYER PARTY IS A PARTY, THE COMPLIANCE BY ANY
SUCH BUYER PARTY WITH ANY OF THE PROVISIONS THEREOF, NOR THE CONSUMMATION OF ANY
OF THE TRANSACTIONS CONTEMPLATED THEREBY, SHALL RESULT IN ANY VIOLATION OR
DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE
TO A RIGHT OF TERMINATION OR CANCELLATION UNDER, ANY PROVISION OF (A) ANY LAW TO
WHICH SUCH BUYER PARTY IS SUBJECT OR ANY PROVISION OF ITS ORGANIZATIONAL
DOCUMENTS, OR (B) ANY AGREEMENT OR PERMIT TO WHICH ANY SUCH BUYER PARTY IS A
PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS ASSETS OR PROPERTIES ARE
SUBJECT, OR (C) ANY ORDER OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO ANY SUCH
BUYER PARTY OR BY WHICH ANY OF THE PROPERTIES OR ASSETS OF SUCH BUYER PARTY ARE
BOUND, EXCEPT FOR ANY SUCH VIOLATION, DEFAULT OR RIGHT OF TERMINATION OR
CANCELLATION AS WOULD NOT HAVE AN ADVERSE EFFECT IN ANY MATERIAL RESPECT ON THE
ABILITY OF ANY BUYER PARTY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(IV)          BROKERS’ FEES.  NO BUYER PARTY HAS ANY LIABILITY OR OBLIGATION TO
PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH THE SELLER COULD BECOME
LIABLE OR OBLIGATED.


 


(V)           INVESTMENT.  THE BUYER IS NOT ACQUIRING THE ACQUIRED COMPANY
EQUITY INTERESTS WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION
THEREOF OR ANY OTHER SECURITY RELATED THERETO WITHIN THE MEANING OF THE
SECURITIES ACT.  THE BUYER IS FAMILIAR WITH INVESTMENTS OF THE NATURE OF THE
ACQUIRED COMPANY EQUITY INTERESTS, UNDERSTANDS THAT THIS INVESTMENT INVOLVES
SUBSTANTIAL RISKS, HAS SUBSTANTIAL KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS SUCH THAT IT IS CAPABLE OF EVALUATING, AND HAS EVALUATED, THE
MERITS AND RISKS INHERENT IN PURCHASING THE ACQUIRED COMPANY EQUITY INTERESTS,
AND IS ABLE TO BEAR SUCH RISKS.  THE BUYER HAS HAD THE OPPORTUNITY TO VISIT WITH
THE SELLER AND ITS APPLICABLE AFFILIATES AND MEET WITH THEIR REPRESENTATIVE
OFFICERS AND OTHER REPRESENTATIVES TO DISCUSS THE BUSINESS, ASSETS, LIABILITIES,
FINANCIAL CONDITION, AND OPERATIONS OF THE ACQUIRED COMPANIES, HAS RECEIVED (TO
THE BUYER’S KNOWLEDGE) ALL MATERIALS, DOCUMENTS AND OTHER INFORMATION IN THE
POSSESSION OF THE SELLER AND ITS AFFILIATES THAT THE BUYER DEEMS NECESSARY OR
ADVISABLE TO EVALUATE THE ACQUIRED COMPANIES, AND HAS MADE ITS OWN INDEPENDENT
EXAMINATION, INVESTIGATION, ANALYSIS AND EVALUATION OF THE ACQUIRED COMPANIES,
INCLUDING ITS OWN ESTIMATE OF THE VALUE OF THE ACQUIRED COMPANIES.


 


(VI)          AVAILABILITY OF FUNDS.  THE BUYER HAS, OR WILL HAVE AS OF THE
CLOSING DATE, SUFFICIENT FUNDS WITH WHICH TO PAY THE PURCHASE PRICE AND
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE ABILITY OF THE
BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS NOT
SUBJECT TO ANY CONDITION OR CONTINGENCY WITH RESPECT TO FINANCING.

 

4.             Representations and Warranties Concerning the Acquired Company
Equity Interests, Acquired Companies and Acquired Company Assets.  The Seller
represents and warrants to the Buyer as follows; provided, however, that, except
with respect to Section 4(b), any

 

16

--------------------------------------------------------------------------------


 

representation or warranty given in this Section 4 shall be deemed to be made to
the Seller’s Knowledge:

 


(A)           ORGANIZATION, QUALIFICATION, AND COMPANY POWER.  EACH ACQUIRED
COMPANY IS A GENERAL PARTNERSHIP DULY ORGANIZED AND VALIDLY EXISTING UNDER THE
LAWS OF THE STATE OF TEXAS.  EACH ACQUIRED COMPANY HAS FULL POWER AND AUTHORITY
TO CARRY ON THE BUSINESSES IN WHICH IT IS ENGAGED (AS SUCH BUSINESSES ARE
PRESENTLY CONDUCTED) AND TO OWN, LEASE AND USE THE PROPERTIES AND ASSETS OWNED,
LEASED AND USED BY IT IN THE STATE OF TEXAS.  THE SELLER HAS PROVIDED THE BUYER
WITH COMPLETE COPIES (INCLUDING ALL AMENDMENTS, RESTATEMENTS AND OTHER
MODIFICATIONS) OF THE ORGANIZATIONAL DOCUMENTS OF EACH ACQUIRED COMPANY AS IN
EFFECT ON THE DATE OF THIS AGREEMENT.

 


(B)           CAPITALIZATION. 

 


(I)            ON THE CLOSING DATE, VALERO JAVELINA WILL OWN (BENEFICIALLY AND
OF RECORD) THE JAVELINA PLANT INTEREST AND THE JAVELINA PIPELINE INTEREST.

 


(II)           THE ACQUIRED COMPANY EQUITY INTERESTS HAVE BEEN DULY AUTHORIZED,
AND ARE VALIDLY ISSUED AND FULLY PAID.  EXCEPT TO THE EXTENT CREATED UNDER THE
SECURITIES ACT, STATE SECURITIES LAWS AND PARTNERSHIP LAWS OF THE ACQUIRED
COMPANIES’ STATE OF FORMATION, AND AS CREATED BY THE ORGANIZATIONAL DOCUMENTS OF
THE ACQUIRED COMPANIES, (X) THE ACQUIRED COMPANY EQUITY INTERESTS ARE EACH HELD
AS SET FORTH ABOVE, FREE AND CLEAR OF ANY ENCUMBRANCES AND (Y) THERE ARE NO
COMMITMENTS WITH RESPECT TO ANY EQUITY INTEREST (1) CONSTITUTING THE JAVELINA
PLANT INTEREST OR (2) CONSTITUTING THE JAVELINA PIPELINE INTEREST.  EXCEPT AS
PROVIDED IN THE ORGANIZATIONAL DOCUMENTS OF ANY ACQUIRED COMPANY, NO SELLER
PARTY IS PARTY TO ANY VOTING TRUSTS, PROXIES, OR OTHER AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING, REDEMPTION, SALE, TRANSFER OR OTHER
DISPOSITION OF ANY EQUITY INTEREST OF ANY OF THE ACQUIRED COMPANIES.


 


(III)          NO EQUITY INTERESTS.  NONE OF THE ACQUIRED COMPANIES OWN,
DIRECTLY OR INDIRECTLY (AND THE ACQUIRED COMPANY ASSETS DO NOT INCLUDE), ANY
EQUITY INTEREST IN ANY OTHER PERSON.


 


(IV)          THE ACQUIRED COMPANY EQUITY INTEREST ASSIGNMENT WILL TRANSFER TO
THE BUYER GOOD AND INDEFEASIBLE TITLE TO THE ACQUIRED COMPANY EQUITY INTERESTS,
FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES.

 


(C)           AUTHORIZATION OF TRANSACTION.  NONCONTRAVENTION.

 

Except as contemplated by Section 5(g) and as set forth on Schedule 4(c),
neither of the Acquired Companies need give any notice to, make any filing with,
or obtain any waiver, Permit, order, authorization, consent, or approval of any
Governmental Authority or any other Person in order to consummate the
transactions contemplated by this Agreement or any other Transaction Agreement
to which any Acquired Company is a party, except for the prior approval of the
FTC and except for such notices, filings, authorizations, consents or approvals
as would not have an adverse effect in any material respect on the ability of
any Seller Party to consummate the transactions contemplated hereby. Except for
the approval of the FTC, if applicable, or as contemplated by Section 5(g) or as
set forth in Schedule 4(c), neither the execution and delivery of any
Transaction Agreement, the compliance with any of the provisions

 

17

--------------------------------------------------------------------------------


 

thereof, nor the consummation of any of the transactions contemplated thereby,
shall result in the imposition of any Encumbrance (except any created by any
Transaction Document) on any of the Acquired Company Equity Interests or any of
the Acquired Company Assets, result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of:  (i) any material Law to
which any of the Acquired Companies or any of the Acquired Company Assets is
subject or any provision of the Organizational Documents of any of the Acquired
Companies, or (ii) any material agreement (excluding Rights of Way) or permit to
which any of the Acquired Companies, any of the Acquired Company Equity
Interests or any of the Acquired Company Assets is subject, or (iii) any order
of any Governmental Authority applicable to any Acquired Company, any of the
Acquired Company Equity Interests or any of the Acquired Company Assets.

 


(D)           CHANGES.  EXCEPT (I) AS SET FORTH IN SCHEDULES 4(D), 4(L)(I) AND
4(L)(II), (II) WITH RESPECT TO THE REORGANIZATION TRANSACTIONS AND (III) AS
OTHERWISE PERMITTED BY THIS AGREEMENT, FROM MAY 31, 2005 TO THE DATE OF THIS
AGREEMENT:

 


(I)            THE ACQUIRED COMPANY ASSETS, TAKEN AS A WHOLE, HAVE BEEN OPERATED
AND MAINTAINED IN THE ORDINARY COURSE OF BUSINESS;


 


(II)           THE ACQUIRED COMPANIES, TAKEN AS A WHOLE, HAVE CONDUCTED THEIR
RESPECTIVE BUSINESSES ONLY IN THE ORDINARY COURSE OF BUSINESS;


 


(III)          THERE HAS BEEN NO PURCHASE, SALE, EXCHANGE OR LEASE OF ANY
PROPERTY, PLANT OR EQUIPMENT OF ANY ACQUIRED COMPANY, OTHER THAN THOSE NOT
EXCEEDING NET PROCEEDS OF ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE;


 


(IV)          THERE HAS NOT BEEN ANY CHANGE, EVENT OR LOSS AFFECTING ANY
ACQUIRED COMPANY THAT HAS RESULTED, OR WOULD REASONABLY BE EXPECTED TO RESULT,
IN A MATERIAL ADVERSE EFFECT; AND


 


(V)           THERE HAS BEEN NO CONTRACT, COMMITMENT OR AGREEMENT TO DO ANY OF
THE FOREGOING, EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT.


 


(E)           LEGAL COMPLIANCE; PERMITS.  CURRENTLY AND SINCE DECEMBER 31, 2002,
EACH ACQUIRED COMPANY HAS COMPLIED AND IS IN COMPLIANCE WITH ALL APPLICABLE LAWS
OF ALL GOVERNMENTAL AUTHORITIES.  NEITHER SELLER NOR ANY ACQUIRED COMPANY HAS
RECEIVED ANY WRITTEN NOTICE OF OR HAS BEEN CHARGED WITH THE VIOLATION OF ANY
MATERIAL LAWS APPLICABLE TO THE ACQUIRED COMPANY ASSETS.  THE ACQUIRED COMPANIES
CURRENTLY HAVE ALL MATERIAL PERMITS THAT ARE NECESSARY TO OPERATE THE ACQUIRED
COMPANY ASSETS AND THE OPERATIONS RELATED THERETO IN THE ORDINARY COURSE OF
BUSINESS, ALL SUCH PERMITS ARE IN FULL FORCE AND EFFECT, AND NO ACQUIRED COMPANY
IS IN MATERIAL DEFAULT OR VIOLATION (AND NO EVENT HAS OCCURRED WHICH, WITH
NOTICE OR THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT OR
VIOLATION) OF ANY TERM, CONDITION OR PROVISION OF ANY SUCH PERMITS. 
NOTWITHSTANDING THE PREVIOUS SENTENCES, THE SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES IN THIS SECTION 4(E) WITH RESPECT TO TAXES OR ENVIRONMENTAL LAWS, FOR
WHICH THE SOLE REPRESENTATIONS AND WARRANTIES OF THE SELLER ARE SET FORTH IN
SECTIONS 4(F) AND 4(I), RESPECTIVELY.

 

18

--------------------------------------------------------------------------------


 


(F)            TAX MATTERS.  EXCEPT AS SET FORTH IN SCHEDULE 4(F):

 


(I)            THE ACQUIRED COMPANIES HAVE TIMELY FILED ALL TAX RETURNS WITH
RESPECT TO THE ACQUIRED COMPANIES AND THE ACQUIRED COMPANY ASSETS THAT THEY WERE
REQUIRED TO FILE AND SUCH TAX RETURNS ARE ACCURATE IN ALL MATERIAL RESPECTS. 
ALL TAXES (WHETHER OR NOT SHOWN ON ANY TAX RETURN) REQUIRED TO BE PAID BY ANY OF
THE ACQUIRED COMPANIES OR WITH RESPECT TO THE ACQUIRED COMPANY ASSETS HAVE BEEN
PAID.

 


(II)           THE ACQUIRED COMPANIES HAVE DULY COMPLIED WITH ALL WITHHOLDING
TAX AND TAX DEPOSIT REQUIREMENTS;

 


(III)          NONE OF THE ACQUIRED COMPANIES ARE UNDER INVESTIGATION, AUDIT OR
EXAMINATION BY ANY GOVERNMENTAL AUTHORITY, AND THERE ARE NO CLAIMS OR
PROCEEDINGS NOW PENDING OR THREATENED AGAINST THE ACQUIRED COMPANIES WITH
RESPECT TO ANY TAX OR ANY MATTERS UNDER DISCUSSION WITH ANY GOVERNMENTAL
AUTHORITY RELATING TO ANY TAX;

 


(IV)          THERE ARE NO LIENS ON ANY OF THE ACQUIRED COMPANY ASSETS RELATED
WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX;

 


(V)           THERE ARE NO OUTSTANDING AGREEMENTS OR WAIVERS EXTENDING THE
STATUTORY PERIOD OF LIMITATIONS APPLICABLE TO ANY FEDERAL, STATE, LOCAL OR
FOREIGN INCOME OR OTHER MATERIAL TAX RETURNS REQUIRED TO BE FILED BY OR WITH
RESPECT TO ANY OF THE ACQUIRED COMPANIES;

 


(VI)          ALL MATERIAL ACQUIRED COMPANY ASSETS HAVE BEEN INCLUDED ON THE
PROPERTY TAX ROLLS OF THE TAX JURISDICTIONS IN WHICH THE PROPERTY IS LOCATED AND
THERE IS NO OMITTED PROPERTY IN SUCH JURISDICTIONS; AND

 


(VII)         NONE OF THE ACQUIRED COMPANIES HAVE ELECTED TO BE TAXED OR ARE
SUBJECT TO BEING TAXED AS A CORPORATION FOR FEDERAL INCOME TAX PURPOSES.

 


(G)           CONTRACTS AND COMMITMENTS.  INCLUDED IN SCHEDULE 4(G)(I) IS A
DESCRIPTION OF EACH ACQUIRED COMPANY CONTRACT (EXCLUDING RIGHTS OF WAY) EXISTING
ON THE DATE OF THIS AGREEMENT THAT FITS INTO THE CATEGORIES DESCRIBED IN (I) –
(XII) BELOW (SUCH ACQUIRED COMPANY CONTRACTS ARE, COLLECTIVELY, THE “MATERIAL
CONTRACTS”):

 


(I)            (A) ANY THAT RESULTED IN AGGREGATE PAYMENTS BY AN ACQUIRED
COMPANY OF MORE THAN TWO MILLION FIVE HUNDRED THOUSAND ($2,500,000) DOLLARS
DURING THE TWELVE MONTHS ENDING DECEMBER 31, 2004 (IN EACH CASE, BASED SOLELY ON
THE TERMS THEREOF AND WITHOUT REGARD TO ANY EXPECTED INCREASE IN VOLUMES OR
REVENUES), OR (B) ARE REASONABLY EXPECTED (REGARDLESS OF THE TERM) TO RESULT IN
AGGREGATE PAYMENTS BY AN ACQUIRED COMPANY OF $2,500,000 OR MORE IN EITHER
CALENDAR YEARS 2005 OR 2006;


 


(II)           (A) ANY THAT RESULTED IN AGGREGATE REVENUES TO AN ACQUIRED
COMPANY OF MORE THAN:  (1) TWO MILLION FIVE HUNDRED THOUSAND ($2,500,000)
DOLLARS DURING THE TWELVE MONTHS ENDING DECEMBER 31, 2004 (IN EACH CASE, BASED
SOLELY ON THE TERMS THEREOF AND WITHOUT REGARD TO ANY EXPECTED INCREASE IN
VOLUMES OR REVENUES), OR (B) ARE REASONABLY EXPECTED (REGARDLESS OF THE TERM) TO
RESULT IN AGGREGATE REVENUES BY AN ACQUIRED COMPANY OF $2,500,000 OR MORE IN
EITHER CALENDAR YEARS 2005 OR 2006;

 

19

--------------------------------------------------------------------------------


 


(III)          ANY HYDROCARBON PURCHASE AND SALE, TRANSPORTATION, PROCESSING OR
SIMILAR AGREEMENT OF AN ACQUIRED COMPANY THAT IS NOT TERMINABLE ON ONE HUNDRED
EIGHTY (180) DAYS OR LESS NOTICE OR THAT HAS A REMAINING TERM OF MORE THAN ONE
HUNDRED EIGHTY (180) DAYS;


 


(IV)          ANY THAT IS AN INDENTURE, MORTGAGE, LOAN, CREDIT OR SALE-LEASEBACK
OR SIMILAR FINANCIAL AGREEMENT OR ANY OTHER AGREEMENT REPRESENTING INDEBTEDNESS
FOR BORROWED MONIES WHERE AN ACQUIRED COMPANY IS A BORROWER OR A GUARANTOR;


 


(V)           ANY THAT CONSTITUTES A LEASE UNDER WHICH AN ACQUIRED COMPANY IS
THE LESSOR OR THE LESSEE OF REAL OR PERSONAL PROPERTY, WHICH LEASE (A) CANNOT BE
TERMINATED BY SUCH ACQUIRED COMPANY WITHOUT PENALTY UPON ONE HUNDRED EIGHTY
(180) DAYS OR LESS NOTICE AND (B) INVOLVES AN ANNUAL BASE RENTAL OF MORE THAN
FIVE HUNDRED THOUSAND ($500,000) DOLLARS;


 


(VI)          ANY WITH RESPECT TO ANY SWAP, FORWARD, FUTURE OR DERIVATIVE
TRANSACTION OR OPTION OR SIMILAR AGREEMENT, INVOLVING, OR SETTLED BY REFERENCE
TO, ONE OR MORE RATES, CURRENCIES, COMMODITIES, EQUITY OR DEBT INSTRUMENTS OR
SECURITIES, OR ECONOMIC, FINANCIAL OR PRICING INDICES OR MEASURES OF ECONOMIC,
FINANCIAL OR PRICING RISK OR VALUE OR ANY SIMILAR TRANSACTION;


 


(VII)         ANY ENTERED INTO ON OR AFTER DECEMBER 31, 2004 FOR THE SALE OF ANY
OF THE ASSETS OF ANY ACQUIRED COMPANY (OTHER THAN PRODUCT INVENTORY SOLD IN THE
ORDINARY COURSE OF BUSINESS), FOR CONSIDERATION IN EXCESS OF FIVE MILLION
DOLLARS ($5,000,000);


 


(VIII)        EACH AGREEMENT THAT LIMITS OR PURPORTS TO LIMIT THE ABILITY OF AN
ACQUIRED COMPANY TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR IN ANY
GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME THAT WILL NOT EXPIRE UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT IS NOT
CANCELABLE WITHOUT PENALTY OR FURTHER PAYMENT AND WITHOUT MORE THAN 30 DAYS’
NOTICE; AND


 


(IX)           ANY UNDER WHICH AN ACQUIRED COMPANY PROVIDES A GUARANTY OR AN
INDEMNITY WITH RESPECT TO ANY OBLIGATION OF ANY PERSON OTHER THAN AN ACQUIRED
COMPANY.


 

Except as set forth on Schedule 4(g)(ii) and except for any such matters that
would not be material,there exists no breach or default under any Material
Contract or New Contract by any Acquired Company or by any other Person that is
a party to such contract.  Except as set forth on Schedule 4(g)(ii) and except
for any matter that would not be material, no event has occurred that with
notice or lapse of time or both would reasonably be expected to constitute a
default under any Material Contract or New Contract by any Acquired Company or,
by any other Person who is a party to such contract.  No Acquired Company has
received any written notice of any material default under any Material Contract
or New Contract, and no Acquired Company has received from any other party to
any Material Contract or New Contract any written notice of such party’s intent
to terminate any such Material Contract.  The Seller has furnished or made
available to the Buyer a true and correct copy of each Material Contract and New
Contract, and each written amendment thereto.  Each Material Contract and New
Contract is in full force and effect and is valid, in each case according to its
terms.

 


(H)           LITIGATION.  SCHEDULE 4(H) SETS FORTH EACH INSTANCE IN WHICH ANY
OF THE ACQUIRED COMPANIES OR ANY OF THE ACQUIRED COMPANY ASSETS (A) IS SUBJECT
TO ANY OUTSTANDING INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE OR (B)
IS THE SUBJECT OF ANY JUDICIAL, ADMINISTRATIVE OR

 

20

--------------------------------------------------------------------------------


 


ARBITRAL ACTION, SUIT, OR HEARING PENDING BEFORE ANY GOVERNMENTAL AUTHORITY OR
(C) THREATENED MATERIAL CLAIM, DEMAND, OR NOTICE OF VIOLATION OR LIABILITY FROM
ANY PERSON OR ANY INVESTIGATION OR SIMILAR PROCEEDING BY ANY GOVERNMENTAL
AUTHORITY.

 


(I)            ENVIRONMENTAL MATTERS.  (I) EXCEPT AS SET FORTH IN
SCHEDULE 4(I):  (A) SINCE DECEMBER 31, 2002, THE ACQUIRED COMPANIES AND THEIR
RESPECTIVE BUSINESSES, OPERATIONS, AND PROPERTIES HAVE BEEN AND ARE IN MATERIAL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND ALL PERMITS, REGISTRATIONS, LICENSES,
APPROVALS, EXEMPTIONS, VARIANCES, AND OTHER AUTHORIZATIONS REQUIRED OF THE
ACQUIRED COMPANIES UNDER MATERIAL ENVIRONMENTAL LAWS (THE “ENVIRONMENTAL
PERMITS”); (B) SINCE DECEMBER 31, 2003, THE ACQUIRED COMPANIES HAVE OBTAINED OR
FILED FOR ALL MATERIAL ENVIRONMENTAL PERMITS FOR THEIR RESPECTIVE BUSINESSES,
OPERATIONS, AND PROPERTIES AS THEY CURRENTLY EXIST AND ALL SUCH ENVIRONMENTAL
PERMITS ARE CURRENTLY IN FULL FORCE AND EFFECT; (C) THE ACQUIRED COMPANIES AND
THEIR RESPECTIVE BUSINESSES, OPERATIONS, AND PROPERTIES ARE NOT SUBJECT TO ANY
PENDING OR MATERIAL THREATENED CLAIMS, ACTIONS, SUITS, INVESTIGATIONS, INQUIRIES
OR PROCEEDINGS UNDER ENVIRONMENTAL LAWS; (D) THERE HAVE BEEN NO MATERIAL
RELEASES OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES ON, UNDER OR FROM THE
PROPERTIES OF THE ACQUIRED COMPANIES; AND (E) THE ACQUIRED COMPANIES HAVE NOT
RECEIVED ANY WRITTEN NOTICE ASSERTING AN ALLEGED LIABILITY OR OBLIGATION UNDER
ANY ENVIRONMENTAL LAWS AGAINST THE ACQUIRED COMPANIES WITH RESPECT TO THE ACTUAL
OR ALLEGED HAZARDOUS SUBSTANCE CONTAMINATION OF ANY PROPERTY OFFSITE OF THE
PROPERTIES OF THE ACQUIRED COMPANIES.  THE SELLER HAS MADE AVAILABLE TO THE
BUYER COMPLETE COPIES OF EACH REPORT, STUDY, ASSESSMENT OR SIMILAR DOCUMENT
(INCLUDING ANY DRAFTS THAT WERE PREPARED BY CONSULTANTS AND PRESENTED BUT NOT
FINALIZED) PREPARED WITH RESPECT TO ANY PROPERTY OR ASSET (OWNED NOW) OF ANY
ACQUIRED COMPANY.  EXCEPT FOR THOSE MADE AVAILABLE, NO OTHER SUCH REPORTS HAVE
BEEN PREPARED FOR ANY ACQUIRED COMPANY OR ANY OF THEIR PROPERTIES DURING THE
LAST FOUR YEARS.

 

The Seller does not make any representation or warranty regarding any compliance
or failure to comply with, or any actual or contingent liability under, any
Environmental Law, except as expressly set forth in this Section 4(i).

 


(J)            TITLE TO THE ACQUIRED COMPANY ASSETS.  EACH ACQUIRED COMPANY HAS
GOOD AND MARKETABLE TITLE TO ALL OF ITS RESPECTIVE ACQUIRED COMPANY ASSETS, IN
EACH CASE FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT (W) FOR PERMITTED
ENCUMBRANCES, (X) FOR ENCUMBRANCES DISCLOSED ON SCHEDULE 4(J), (Y) WITH RESPECT
TO CLAIMS THAT ARE NOT BY, THROUGH OR UNDER SUCH ACQUIRED COMPANY, THE SELLER OR
ANY SELLER AFFILIATE, AND (Z) WITH RESPECT TO RIGHTS OF WAY.  EACH ACQUIRED
COMPANY HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS RESPECTIVE ACQUIRED COMPANY
ASSETS CONSTITUTING RIGHTS OF WAY, IN EACH CASE, FREE AND CLEAR OF ALL
ENCUMBRANCES, EXCEPT (1) FOR PERMITTED ENCUMBRANCES, (2) FOR ENCUMBRANCES
DISCLOSED ON SCHEDULE 4(J), AND (3) WITH RESPECT TO CLAIMS THAT ARE NOT BY,
THROUGH OR UNDER SUCH ACQUIRED COMPANY, THE SELLER OR ANY SELLER AFFILIATE.

 


(K)           POTENTIAL PREFERENTIAL PURCHASE RIGHTS.  EXCEPT AS SET FORTH ON
SCHEDULE 4(K), THERE ARE NO PREFERENTIAL PURCHASE RIGHTS, RIGHTS OF FIRST
REFUSAL, OPTIONS OR OTHER RIGHTS HELD BY ANY PERSON NOT A PARTY TO THIS
AGREEMENT TO PURCHASE OR ACQUIRE ANY OR ALL OF THE ACQUIRED COMPANY EQUITY
INTERESTS, OR ANY OF THE ASSETS OR PROPERTIES OF THE ACQUIRED COMPANIES, IN
WHOLE OR IN PART, THAT WOULD BE TRIGGERED OR OTHERWISE AFFECTED AS A RESULT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


(L)            FINANCIAL INFORMATION.

 


(I)            SCHEDULE 4(L)(I) SETS FORTH (W) THE AUDITED BALANCE SHEETS AS OF
DECEMBER 31, 2004 AND 2003 AND RELATED STATEMENTS OF OPERATIONS, CASH FLOWS AND
PARTNERS’ CAPITAL FOR THE YEARS ENDED DECEMBER 31, 2004 AND 2003 OF JAVELINA
PLANT, (X) THE AUDITED BALANCE SHEETS AS OF DECEMBER 31, 2003 AND 2002 AND
RELATED STATEMENTS OF OPERATIONS, CASH FLOWS AND PARTNERS’ CAPITAL FOR THE YEARS
ENDED DECEMBER 31, 2003 AND 2002 OF JAVELINA PLANT, (Y) THE AUDITED BALANCE
SHEETS AS OF DECEMBER 31, 2004 AND 2003 AND RELATED STATEMENTS OF OPERATIONS,
CASH FLOWS AND PARTNERS’ CAPITAL FOR THE YEARS ENDED DECEMBER 31, 2004 AND 2003
OF JAVELINA PIPELINE AND (Z) THE AUDITED BALANCE SHEETS AND RELATED STATEMENTS
OF OPERATIONS, CASH FLOWS AND PARTNERS’ CAPITAL OF JAVELINA PIPELINE AS OF
DECEMBER 31, 2003 AND 2002 AND FOR THE YEARS THEN ENDED.  EACH SET OF THE
AUDITED FINANCIAL STATEMENTS CONTAINED IN SCHEDULE 4(L)(I) WAS PREPARED IN
ACCORDANCE WITH GAAP AND FAIRLY PRESENTS, IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION AND RESULTS OF OPERATION, CASH FLOWS AND PARTNERS’ CAPITAL
ASSOCIATED WITH THE OWNERSHIP AND OPERATION OF SUCH PERSONS REFERENCED THEREIN
AS OF THE DATES AND FOR THE PERIODS INDICATED.


 


(II)           SCHEDULE 4(L)(II) SETS FORTH (X) THE UNAUDITED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS OF JAVELINA PLANT AS OF MAY 31,
2005 AND FOR THE FIVE MONTHS THEN ENDED AND (Y) THE UNAUDITED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS OF JAVELINA PIPELINE AS OF MAY
31, 2005 AND FOR THE FIVE MONTHS THEN ENDED.  EACH SET OF UNAUDITED FINANCIAL
INFORMATION CONTAINED IN SCHEDULE 4(L)(II) (1) WAS EXTRACTED FROM THE CORPORATE
FINANCIAL RECORDS OF THE ACQUIRED COMPANIES, WHICH RECORDS ARE MAINTAINED ON THE
SAME BASIS ON WHICH THE PROJECT MANAGER MAINTAINS ITS CORPORATE FINANCIAL
RECORDS FOR SIMILARLY SIZED AND SITUATED PERSONS, (2) WAS GENERALLY MAINTAINED
AND PREPARED IN ACCORDANCE WITH GAAP CONCEPTS (EXCEPT AS SET FORTH THEREIN AND
EXCEPT FOR THE ABSENCE OF FOOTNOTES, YEAR-END ADJUSTMENTS, PERIODIC ACCRUAL
ADJUSTMENTS, TRANSACTIONS AND ENTRIES TYPICALLY ELIMINATED IN CONSOLIDATION, THE
ALLOCATION OF OVERHEAD AND THE EFFECTS OF THE REORGANIZATION TRANSACTIONS), (3)
REASONABLY PRESENTS, IN ALL MATERIAL RESPECTS, THE FINANCIAL INFORMATION
DEPICTED THEREIN AS OF THE DATES AND FOR THE PERIODS INDICATED AND (4) CONTAINS
THE PRIMARY INFORMATION USED BY THE MANAGEMENT OF THE SELLER AND ITS AFFILIATES
TO EVALUATE THE FINANCIAL PERFORMANCE OF THE ACQUIRED COMPANIES.


 


(M)          EMPLOYEE MATTERS.  NONE OF THE ACQUIRED COMPANIES HAS ANY
EMPLOYEES.  NO ACQUIRED COMPANY HAS EVER BEEN A PARTY TO ANY LABOR OR COLLECTIVE
BARGAINING AGREEMENT.  NO ACQUIRED COMPANY HAS AT ANY TIME MAINTAINED,
CONTRIBUTED TO OR BEEN AN ADOPTING EMPLOYER OF ANY “EMPLOYEE BENEFIT PLAN” (AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED), OR ANY OTHER PLAN, PROGRAM OR POLICY OF DEFERRED COMPENSATION,
FRINGE BENEFITS OR OTHER COMPENSATORY ARRANGEMENTS (WRITTEN OR UNWRITTEN) FOR
ANY EMPLOYEES.  NO ACQUIRED COMPANY IS LIABLE FOR ANY CONTRIBUTIONS, WITHDRAWAL
LIABILITY, PREMIUMS OR OTHER OBLIGATIONS UNDER ERISA PERTAINING TO ANY EMPLOYEE
BENEFIT PLAN OF THE SELLER OR ANY OF ITS AFFILIATES.

 


(N)           REGULATORY MATTERS.  NO SELLER PARTY OR ACQUIRED COMPANY IS
SUBJECT TO REGULATION AS (I) A “HOLDING COMPANY,” A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” AN “AFFILIATE” OF A “HOLDING COMPANY,” OR A “PUBLIC UTILITY,”
AS EACH SUCH TERM IS DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED, OR (II) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT

 

22

--------------------------------------------------------------------------------


 


COMPANY ACT OF 1940, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER; OR (III) A “NATURAL GAS COMPANY,” AS DEFINED IN THE NATURAL GAS ACT
OF 1938, AS AMENDED.

 


(O)           NO UNRECORDED OBLIGATIONS.  EXCEPT FOR UNRECORDED OBLIGATIONS: 
(I) DISCLOSED, REFLECTED OR RESERVED AGAINST ON THE FACE OF THE BALANCE SHEET
FOR THE FIVE MONTHS ENDED MAY 31, 2005 THAT ARE INCLUDED IN THE FINANCIAL
INFORMATION CONTAINED IN SCHEDULE 4(L)(II); (II) INCURRED IN THE ORDINARY COURSE
OF BUSINESS AFTER MAY 31, 2005; (III) ARISING FROM THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREBY; OR
(IV) DISCLOSED ON ANY SCHEDULE TO THIS AGREEMENT, NEITHER OF THE ACQUIRED
COMPANIES HAS ANY MATERIAL UNRECORDED OBLIGATIONS.

 


(P)           INTELLECTUAL PROPERTY.  SCHEDULE 4(P) SETS FORTH ALL INTELLECTUAL
PROPERTY USED BY ANY ACQUIRED COMPANY IN THE CONDUCT OF ITS BUSINESS.  EXCEPT AS
SET FORTH ON SCHEDULE 4(P), THE ACQUIRED COMPANIES OWN OR HAVE VALID LICENSES TO
USE ALL SUCH INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 4(P), NO
INTELLECTUAL PROPERTY USED BY ANY OF THE ACQUIRED COMPANIES IS THE SUBJECT OF
ANY CHALLENGE RECEIVED BY ANY OF THE ACQUIRED COMPANIES IN WRITING, AND NO SUCH
CHALLENGE HAS BEEN THREATENED.

 


(Q)           SUFFICIENCY OF THE ACQUIRED COMPANY ASSETS.  EXCEPT AS OTHERWISE
SET FORTH IN THIS AGREEMENT (INCLUDING THE REORGANIZATION TRANSACTIONS) OR THE
OTHER PURCHASE AGREEMENTS, THE ACQUIRED COMPANY ASSETS CONSTITUTE ALL OF THE
ASSETS (EXCLUDING RIGHTS OF WAY), TAKEN AS A WHOLE, THAT GENERATED THE FINANCIAL
RESULTS REFLECTED IN THE FINANCIAL INFORMATION CONTAINED IN SCHEDULES 4(L)(I)
AND 4(L)(II) AND ATTRIBUTABLE TO THE TWELVE MONTHS ENDING DECEMBER 31, 2004 AND
THE FIVE MONTHS ENDING MAY 31, 2005.

 


(R)            BANK ACCOUNTS.  SCHEDULE 4(R) CONTAINS A LIST, AS OF THE DATE OF
THIS AGREEMENT, OF EACH BANK ACCOUNT OF EACH JAVELINA PARTNERSHIP.

 


(S)           BONDS; GUARANTEES.  EXCEPT AS LISTED ON SCHEDULE 4(S), THERE ARE
NO BONDS, GUARANTEES OR OTHER FORMS OF CREDIT SUPPORT OR SIMILAR ARRANGEMENTS
PROVIDED BY THE SELLER OR ITS AFFILIATES) FOR THE BENEFIT OF THE ACQUIRED
COMPANIES.

 

5.             Pre-Closing Covenants.  The Parties agree as follows with respect
to the period between the date of this Agreement and the Closing:

 


(A)           GENERAL.  THE BUYER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO SATISFY THE SELLER’S CONDITIONS TO CLOSING IN SECTION 7(B).  THE SELLER SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO SATISFY THE BUYER’S CONDITIONS TO
CLOSING IN SECTION 7(A).

 


(B)           NOTICES, CONSENTS AND AUDITED FINANCIAL STATEMENTS.

 


(I)            THE SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THE SATISFACTION OF ALL NOTICE AND CONSENT REQUIREMENTS (OTHER THAN WITH RESPECT
TO THOSE SET FORTH ON SCHEDULES 3(B)(II) OR 3(B)(III) OR REQUIRED UNDER THE HSR
ACT OR FCC REGULATIONS) ON OR PRIOR TO THE CLOSING DATE.  EACH PARTY AGREES THAT
THE ROFR WAIVER AGREEMENT, WHEN DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO, SHALL CONSTITUTE PROCUREMENT OF THE NOTICE AND CONSENT REQUIREMENTS
WITH RESPECT TO THOSE MATTERS SET FORTH ON SCHEDULE 4(K).  THE BUYER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL NOTICE AND CONSENT REQUIREMENTS
WITH RESPECT TO

 

23

--------------------------------------------------------------------------------


 


THOSE SET FORTH ON SCHEDULES 3(B)(II) AND 3(B)(III) (OTHER THAN WITH RESPECT TO
THOSE REQUIRED UNDER THE HSR ACT OR FCC REGULATIONS).  EACH PARTY AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH AND ASSIST THE OTHER PARTY IN
SATISFYING THE NOTICE AND CONSENT REQUIREMENTS FOR WHICH THE OTHER PARTY IS
RESPONSIBLE.  THE SELLER’S OBLIGATIONS UNDER THE IMMEDIATELY PRECEDING SENTENCE
SHALL SURVIVE FOR 90 DAYS AFTER THE CLOSING.  EACH PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT THE FAILURE TO OBTAIN THE SATISFACTION OF ANY NOTICE AND CONSENT
REQUIREMENT, EXCEPT FOR THOSE UNDER THE HSR ACT, SHALL NOT DELAY OR OTHERWISE
PROHIBIT THE OCCURRENCE OF THE CLOSING OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE SELLER SHALL PAY ALL ADVERSE CONSEQUENCES
ARISING FROM OR ATTRIBUTABLE TO THE FAILURE TO OBTAIN THE SATISFACTION OF ANY
NOTICE AND CONSENT REQUIREMENTS REQUIRED UNDER FCC REGULATIONS, AND THE BUYER
SHALL PAY FOR ALL OTHER ADVERSE CONSEQUENCES ARISING FROM OR ATTRIBUTABLE TO THE
FAILURE TO OBTAIN THE SATISFACTION OF ANY OTHER NOTICE AND CONSENT REQUIREMENTS.


 


(II)           IN ADDITION TO THE AUDITED FINANCIAL STATEMENTS PROVIDED IN
SCHEDULE 4(L)(I), THE SELLER WILL PROVIDE UNAUDITED FINANCIAL STATEMENTS
RELATING TO THE ACQUIRED COMPANIES AS OF AND FOR THE PERIOD ENDING IN 2005
THROUGH JUNE 30, 2005.  THE SELLER WILL: (A) CAUSE THE ACQUIRED COMPANIES’
AUDITORS TO REVIEW SUCH UNAUDITED FINANCIAL STATEMENTS, (B) DIRECT SUCH AUDITORS
TO PROVIDE THE BUYER’S AUDITORS ACCESS TO THE AUDITORS’ WORK PAPERS, AND (C) USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE OTHER FINANCIAL INFORMATION
REASONABLY REQUESTED BY THE BUYER.  THE BUYER SHALL PAY AND/OR REIMBURSE THE
SELLER FOR ALL REASONABLE COSTS INCURRED IN CONNECTION WITH THE PREPARATION OF
FINANCIAL INFORMATION REFERENCED IN THIS SECTION 5(B)(II), IF THE CLOSING OCCURS
OR IF THE CLOSING DOES NOT OCCUR FOR ANY REASON OTHER THAN THE DEFAULT UNDER
THIS AGREEMENT BY THE SELLER.


 


(C)           OPERATION OF BUSINESS.  FROM THE DATE OF THIS AGREEMENT TO THE
CLOSING DATE, THE SELLER SHALL NOT, WITHOUT THE CONSENT OF THE BUYER (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), EXCEPT AS EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, INCLUDING SECTION 5(J), OR AS CONTEMPLATED BY
SCHEDULE 5(C), CAUSE OR (TO THE EXTENT ANY SELLER PARTY OR ITS AFFILIATE HAS THE
LEGAL RIGHT) PERMIT ANY OF THE ACQUIRED COMPANIES TO ENGAGE IN ANY PRACTICE,
TAKE ANY ACTION, OR ENTER INTO ANY TRANSACTION OUTSIDE THE ORDINARY COURSE OF
BUSINESS OR, WITH RESPECT TO THE ASSETS AND OPERATIONS OF THE ACQUIRED COMPANIES
(TO THE EXTENT ANY SELLER PARTY OR ANY OF ITS AFFILIATES HAS THE LEGAL RIGHT),
ENGAGE IN ANY PRACTICE, TAKE ANY ACTION, OR ENTER INTO ANY TRANSACTION OUTSIDE
THE ORDINARY COURSE OF BUSINESS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, WITHOUT THE CONSENT OF THE BUYER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT, INCLUDING SECTION 5(J) OR AS CONTEMPLATED BY SCHEDULE 5(C), OR
CONTEMPLATED BY THE OTHER PURCHASE AGREEMENTS (INCLUDING THE EXHIBITS AND
SCHEDULES ATTACHED THERETO), TO THE EXTENT THE SELLER HAS THE LEGAL RIGHT, THE
SELLER SHALL CAUSE THE ACQUIRED COMPANIES NOT TO DO OR AGREE TO DO ANY OF THE
FOLLOWING FROM THE DATE OF THIS AGREEMENT TO THE CLOSING DATE:

 


(I)            ISSUE, SELL, PLEDGE, DISPOSE OF, TRANSFER, GRANT, ENCUMBER, OR
AUTHORIZE THE ISSUANCE, SALE, PLEDGE, DISPOSITION, TRANSFER OR GRANT OF ITS
EQUITY INTERESTS OR ANY COMMITMENTS WITH RESPECT TO ITS EQUITY INTERESTS, OR
GRANT (OTHER THAN THE TERMS CURRENTLY PROVIDED IN THE ORGANIZATIONAL DOCUMENTS
OF ANY ACQUIRED COMPANY), ANY ENCUMBRANCE UPON ITS EQUITY INTERESTS;

 

24

--------------------------------------------------------------------------------


 


(II)                                  CAUSE OR ALLOW ANY ACQUIRED COMPANY ASSET
TO BECOME SUBJECT TO A LIEN, EXCEPT FOR PERMITTED ENCUMBRANCES;


 


(III)                               EXECUTE, AMEND OR TERMINATE (OTHER THAN THE
EXPIRATION THEREOF IN ACCORDANCE WITH ITS TERMS) ANY MATERIAL ACQUIRED COMPANY
CONTRACT, EXCEPT TO THE EXTENT THAT ANY SUCH AMENDMENT OCCURS IN THE ORDINARY
COURSE OF BUSINESS AND DOES NOT MATERIALLY AFFECT SUCH CONTRACT, OR ENTER INTO
ANY AGREEMENT THAT, IF IN EFFECT ON THE DATE OF THIS AGREEMENT, WOULD HAVE
CONSTITUTED A MATERIAL CONTRACT;


 


(IV)                              (A) ACQUIRE (INCLUDING BY MERGER,
CONSOLIDATION OR ACQUISITION, IN WHOLE OR IN PART, OF EQUITY INTERESTS OR
ASSETS) ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER PERSON
OR ANY DIVISION THEREOF OR ANY MATERIAL AMOUNT OF ASSETS ON BEHALF OF THE
ACQUIRED COMPANIES; (B) ENTER INTO ANY MATERIAL JOINT VENTURE, PARTNERSHIP OR
SIMILAR ARRANGEMENT; (C) INCUR ANY OBLIGATIONS FOR BORROWED MONEY OR ANY
GUARANTEE OF INDEBTEDNESS OF ANY PERSON OR MAKE ANY LOANS OR ADVANCES, EXCEPT
FOR INTERCOMPANY BORROWING IN THE ORDINARY COURSE OF BUSINESS AMONG THE ACQUIRED
COMPANIES AND/OR THE SELLER AND ITS AFFILIATES; OR (D) SELL, LEASE OR OTHERWISE
DISPOSE OF ANY OF ITS MATERIAL PROPERTY OR ASSETS OTHER THAN SALES OF GOODS OR
SERVICES IN THE ORDINARY COURSE OF BUSINESS;


 


(V)                                 DECLARE, SET ASIDE, MAKE OR PAY ANY DIVIDEND
OR OTHER DISTRIBUTION (OTHER THAN CASH) IN RESPECT OF THE EQUITY INTERESTS IN
THE ACQUIRED COMPANIES, OR REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY
OUTSTANDING UNITS OF MEMBERSHIP INTEREST, STOCK, PARTNERSHIP INTERESTS OR OTHER
OWNERSHIP INTERESTS IN ANY OF THE ACQUIRED COMPANIES;


 


(VI)                              EFFECT ANY LIQUIDATION (COMPLETE OR PARTIAL),
DISSOLUTION, RESTRUCTURING (OTHER THAN AS CONTEMPLATED IN SECTION 5(J)),
RECAPITALIZATION, RECLASSIFICATION OR LIKE CHANGE IN THE CAPITALIZATION OF ANY
OF THE ACQUIRED COMPANIES;


 


(VII)                           AMEND IN ANY MATERIAL RESPECT THE ORGANIZATIONAL
DOCUMENTS OF ANY ACQUIRED COMPANY;


 


(VIII)                        CANCEL OR COMPROMISE ANY MATERIAL DEBT OR CLAIM OF
ANY OF THE ACQUIRED COMPANIES, OR SETTLE OR AGREE TO SETTLE ANY ACTION TO WHICH
ANY OF THE ACQUIRED COMPANIES IS A PARTY WHERE THE TERMS OF SUCH SETTLEMENT OR
AGREEMENT ADVERSELY IMPACT THE ACQUIRED COMPANIES OR THE OPERATION OF THEIR
ASSETS OR BUSINESS AFTER SUCH SETTLEMENT OR AGREEMENT;


 


(IX)                                ENTER INTO ANY COMMITMENT FOR CAPITAL
EXPENDITURES OF ANY OF THE ACQUIRED COMPANIES IN EXCESS OF $2,000,000 FOR ALL
COMMITMENTS IN THE AGGREGATE THAT WILL NOT BE PAID BEFORE CLOSING, EXCEPT FOR
REASONABLE CAPITAL EXPENDITURES MADE IN CONNECTION WITH ANY EMERGENCY OR FORCE
MAJEURE EVENTS AFFECTING ANY OF THE ACQUIRED COMPANIES;


 


(X)                                   ENTER INTO ANY LABOR OR COLLECTIVE
BARGAINING AGREEMENT OR, THROUGH NEGOTIATIONS OR OTHERWISE, MAKE ANY COMMITMENT
OR INCUR ANY LIABILITY TO ANY LABOR ORGANIZATIONS; AND


 


(XI)                                CHANGE ANY TAX ELECTIONS OR, EXCEPT TO THE
EXTENT DONE IN THE ORDINARY COURSE OF BUSINESS, CHANGE ANY ACCOUNTING PRINCIPLES
OR PRACTICES USED BY THE ACQUIRED

 

25

--------------------------------------------------------------------------------


 


COMPANIES EXCEPT AS:  (1) REQUIRED BY LAW OR GAAP, AND (2) WITH PRIOR WRITTEN
NOTICE TO THE BUYER;

 


(XII)                             ALLOW ANY MATERIAL PERMITS HELD BY ANY OF THE
ACQUIRED COMPANIES TO TERMINATE OR LAPSE; OR

 


PROVIDED, THAT NOTWITHSTANDING ANY PROVISION OF THIS SECTION 5(C), EACH ACQUIRED
COMPANY SHALL BE ENTITLED TO MAKE OR INCUR CAPITAL EXPENDITURES IN ACCORDANCE
WITH THE TERMS OF THE ORGANIZATIONAL DOCUMENTS RELATING TO THE ACQUIRED
COMPANIES AND THE CAPITAL EXPENDITURES BUDGET SET FORTH ON SCHEDULE 5(C)(IX).


 


(D)                                 AFFIRMATIVE COVENANTS.  EXCEPT AS EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, INCLUDING SECTION 5(J) OR AS CONTEMPLATED BY
SCHEDULE 5(C), OR CONTEMPLATED BY THE OTHER PURCHASE AGREEMENTS (INCLUDING THE
EXHIBITS AND SCHEDULES ATTACHED THERETO) TO THE EXTENT THE SELLER HAS THE LEGAL
RIGHT, THE SELLER SHALL CAUSE THE ACQUIRED COMPANIES TO DO THE FOLLOWING FROM
THE DATE OF THIS AGREEMENT TO THE CLOSING DATE:

 


(I)                                     USE ITS COMMERCIALLY REASONABLE EFFORTS
TO (1) PRESERVE IN ALL MATERIAL RESPECTS THE ACQUIRED COMPANIES’ PRESENT
BUSINESS, OPERATIONS, ORGANIZATION AND GOODWILL AND (2) PRESERVE ITS PRESENT
RELATIONSHIPS WITH CUSTOMERS AND SUPPLIERS;

 


(II)                                  MAINTAIN AND REPAIR IN THE ORDINARY COURSE
OF BUSINESS THE OPERATING ASSETS OF THE ACQUIRED COMPANIES, NORMAL WEAR AND TEAR
EXCEPTED; AND

 


(III)                               PROVIDE THE BUYER WITH COPIES OF ANY
AMENDMENTS OF ORGANIZATIONAL DOCUMENTS OF ANY ACQUIRED COMPANY THAT ARE NOT
OTHERWISE PROHIBITED BY SECTION 5(C)(VII).

 


(E)                                  DAMAGE OR CONDEMNATION.  IF, BEFORE
CLOSING, ANY PART OF THE ACQUIRED COMPANY ASSETS ARE DAMAGED OR DESTROYED, OR
ARE CONDEMNED, OR IF PROCEEDINGS ARE FILED FOR CONDEMNATION OR UNDER THE RIGHT
OF EMINENT DOMAIN THAT RESULTS IN DAMAGE, DESTRUCTION  OR CONDEMNATION OF
PROPERTY WITH THE JAVELINA PERCENTAGE INTEREST OF A FAIR MARKET VALUE (AS
DETERMINED BY THE PARTIES), IN THE AGGREGATE OF (I) 10% OR LESS OF THE PURCHASE
PRICE, THE PURCHASE PRICE SHALL BE REDUCED BY  THE JAVELINA PERCENTAGE INTEREST
OF SUCH AMOUNT, THE PARTIES SHALL BE OBLIGATED TO PROCEED WITH THE CLOSING, AND
THE SELLER SHALL RETAIN, OR TO THE EXTENT RECEIVED BY ANY ACQUIRED COMPANY OR
THE BUYER FOLLOWING THE CLOSING, THE BUYER OR SUCH ACQUIRED COMPANY SHALL PAY TO
THE SELLER, ALL PROPERTY CASUALTY INSURANCE PROCEEDS PAYABLE TO THE SELLER OR
ITS AFFILIATES RELATING TO SUCH DAMAGE, DESTRUCTION OR CONDEMNATION, AND (II)
MORE THAN 10% OF THE PURCHASE PRICE, THE BUYER SHALL NOT BE OBLIGATED TO
CONSUMMATE THE CLOSING, PROVIDED THAT, IN LIEU OF ELECTING NOT TO CLOSE, THE
BUYER MAY ELECT: (X) TO OFFER TO EXTEND THE DATE FOR CLOSING TO ALLOW THE SELLER
THE OPPORTUNITY (IN THE SELLER’S SOLE DISCRETION) TO REPAIR OR REPLACE, OR TO
CAUSE THE REPAIR OR REPLACEMENT OF, ANY SUCH DAMAGED OR DESTROYED ASSETS; OR (Y)
ACCEPT THE ACQUIRED COMPANY EQUITY INTERESTS, NOTWITHSTANDING ANY SUCH
DESTRUCTION, TAKING, OR PENDING OR THREATENED TAKING (WITHOUT REDUCTION OF THE
PURCHASE PRICE THEREFOR), IN WHICH CASE THE SELLER SHALL PAY TO THE BUYER ALL
PROPERTY CASUALTY INSURANCE PROCEEDS ACTUALLY RECEIVED BY THE SELLER OR ANY OF
ITS AFFILIATES THAT ARE NOT REQUIRED TO BE PAID BY ANY OF THEM AS A
REIMBURSEMENT TO ANY PROPERTY CASUALTY INSURANCE PROVIDERS OF THE SELLER AND ITS
AFFILIATES BY REASON OF THE DESTRUCTION, OR TAKING OF SUCH ASSETS, TO THE EXTENT
SUCH SUMS ARE NOT COMMITTED, USED OR APPLIED BY THE SELLER

 

26

--------------------------------------------------------------------------------


 


OR ANY OF ITS AFFILIATES OR THE ACQUIRED COMPANIES PRIOR TO THE CLOSING DATE TO
REPAIR, RESTORE OR REPLACE SUCH DAMAGED OR TAKEN ASSETS, AND SHALL ASSIGN AND
TRANSFER TO THE BUYER, OR SUBROGATE THE BUYER TO, ALL OF THE RIGHT, TITLE AND
INTEREST OF THE SELLER AND ITS AFFILIATES IN AND TO ANY SUCH UNPAID AWARDS OR
OTHER PAYMENTS ARISING OUT OF THE DESTRUCTION, TAKING, OR PENDING OR THREATENED
TAKING THAT ARE ACTUALLY RECEIVED BY THE SELLER OR ANY OF ITS AFFILIATES AND
THAT ARE NOT REQUIRED TO BE PAID BY ANY OF THEM AS A REIMBURSEMENT TO ANY
PROPERTY CASUALTY INSURANCE PROVIDERS OF THE SELLER AND ITS AFFILIATES AND THE
ACQUIRED COMPANIES.  IF ANY SUCH PAYMENTS PAYABLE TO THE BUYER UNDER THIS
SECTION 5(E) ARE NOT ASSIGNABLE, THE SELLER WILL COLLECT SUCH PAYMENTS AT THE
BUYER’S EXPENSE AND REMIT ALL SUCH AMOUNTS, LESS ANY RELATED EXPENSES, TO THE
BUYER AS SUCH ARE COLLECTED.  PRIOR TO THE CLOSING, TO THE EXTENT IT HAS THE
LEGAL RIGHT, THE SELLER SHALL NOT COMPROMISE, SETTLE OR ADJUST ANY AMOUNTS
PAYABLE TO THE BUYER UNDER CLAUSE (Y) ABOVE, WITHOUT FIRST OBTAINING THE WRITTEN
CONSENT OF THE BUYER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  THE BUYER’S ELECTION UNDER THIS SECTION 5(E) SHALL EXPIRE TWENTY (20)
DAYS AFTER THE EARLIER TO OCCUR OF THE DATE THIS AGREEMENT TERMINATES OR THE
DATE ON WHICH THE BUYER RECEIVES WRITTEN NOTICE FROM THE SELLER DESCRIBING IN
REASONABLE DETAIL THE NATURE AND AMOUNT BECOMES AWARE OF SUCH DAMAGE,
DESTRUCTION OR PROPOSED CONDEMNATION.

 


(F)                                    ACCESS.

 


(I)                                     BOOKS AND RECORDS.  TO THE EXTENT THEY
HAVE THE LEGAL RIGHT, THE SELLER SHALL PERMIT, AND SHALL CAUSE ITS AFFILIATES TO
PERMIT, REPRESENTATIVES OF THE BUYER TO HAVE FULL ACCESS AT ALL REASONABLE TIMES
AND UPON REASONABLE NOTICE, AND IN A MANNER SO AS NOT TO INTERFERE WITH THE
NORMAL BUSINESS OPERATIONS OF THE SELLER AND ITS AFFILIATES AND THE ACQUIRED
COMPANIES, TO ALL PERSONNEL, BOOKS, RECORDS (INCLUDING TAX RECORDS), CONTRACTS,
AND DOCUMENTS OF OR PERTAINING TO ANY OF THE ACQUIRED COMPANIES.  ALL
INVESTIGATIONS AND DUE DILIGENCE CONDUCTED BY THE BUYER OR ANY OF ITS
REPRESENTATIVES SHALL BE CONDUCTED AT THE BUYER’S SOLE COST, RISK AND EXPENSE. 
TO THE EXTENT THEY HAVE THE LEGAL RIGHT, THE SELLER SHALL, AND SHALL CAUSE THE
ACQUIRED COMPANIES AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, CONSULTANTS,
AGENTS, ACCOUNTANTS, ATTORNEYS AND OTHER REPRESENTATIVES TO, USE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH THE BUYER AND THE BUYER’S REPRESENTATIVES
IN CONNECTION WITH SUCH INVESTIGATION AND EXAMINATION.

 


(II)                                  SITE ACCESS.

 

(A)              SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
SELLER (TO THE EXTENT IT HAS THE LEGAL RIGHT) HEREBY GRANTS TO THE BUYER AND THE
BUYER DILIGENCE REPRESENTATIVES THE RIGHT TO ENTER UPON THE ACQUIRED COMPANY
ASSETS FOR THE PURPOSE OF MAKING, AND HEREBY GRANTS TO THE BUYER AND THE BUYER
DILIGENCE REPRESENTATIVES, THE RIGHT TO MAKE, A REASONABLE EXAMINATION AND
INSPECTION OF THE ACQUIRED COMPANY ASSETS, TOGETHER WITH ANY ACTIVITIES
INCIDENTAL THERETO (THE “ACCESS RIGHT”); PROVIDED, HOWEVER, THAT THE ACCESS
RIGHT AND ANY ENVIRONMENTAL EXAMINATION CONDUCTED IN CONNECTION THEREWITH SHALL
NOT PERMIT THE BUYER TO CONDUCT ANY INVASIVE PROCEDURES (COLLECTIVELY, SUCH
EXAMINATION, INSPECTION AND INCIDENTAL ACTIVITIES, AS SO QUALIFIED, ARE THE
“DILIGENCE ACTIVITIES”).  NEITHER THE BUYER NOR ANY BUYER DILIGENCE
REPRESENTATIVE SHALL ENGAGE IN ANY ACTIVITIES ON THE ACQUIRED COMPANY ASSETS
OTHER THAN THE DILIGENCE ACTIVITIES.

 

(B)                THE BUYER SHALL PROVIDE THE SELLER REASONABLE WRITTEN NOTICE
OF THE DATE AND TIME ON WHICH THE DILIGENCE ACTIVITIES ARE EXPECTED TO BE
CONDUCTED.

 

27

--------------------------------------------------------------------------------


 

(C)                DURING ALL PERIODS THAT THE BUYER AND/OR THE BUYER DILIGENCE
REPRESENTATIVES ARE ON THE ACQUIRED COMPANY ASSETS TO CONDUCT THE DILIGENCE
ACTIVITIES, AND FOR A ONE-YEAR PERIOD THEREAFTER, THE BUYER AND THE BUYER
DILIGENCE REPRESENTATIVES SHALL MAINTAIN POLICIES OF INSURANCE, AT ITS SOLE COST
AND EXPENSE AND WITH INSURERS REASONABLY SATISFACTORY TO THE SELLER AS PROVIDED
IN SCHEDULE 5(F)(II).  COVERAGE UNDER ALL INSURANCE REQUIRED TO BE CARRIED BY
THE BUYER HEREUNDER SHALL (W) BE PRIMARY INSURANCE, (X) LIST THE SELLER AS A
“LOSS PAYEE” OR “ADDITIONAL INSURED” (AS APPLICABLE), (Y) WAIVE SUBROGATION
AGAINST THE SELLER AND (Z) PROVIDE FOR THIRTY (30) DAYS PRIOR NOTICE TO THE
SELLER IN THE EVENT OF CANCELLATION OR MODIFICATION OF THE POLICY OR REDUCTION
IN COVERAGE.  THE BUYER AND THE BUYER DILIGENCE REPRESENTATIVES SHALL PROVIDE
EVIDENCE OF SUCH INSURANCE TO THE SELLER PRIOR TO EXERCISING THEIR ACCESS
RIGHTS.

 

(D)               THE DILIGENCE ACTIVITIES SHALL OCCUR AT REASONABLE TIMES, IN A
MANNER SO AS NOT TO UNREASONABLY INTERFERE WITH THE NORMAL BUSINESS OPERATIONS
OF THE SELLER, ITS AFFILIATES, ANY OF THE ACQUIRED COMPANIES OR ANY OTHER
PERSON.  THE SELLER SHALL HAVE THE RIGHT TO ACCOMPANY THE BUYER AND/OR THE BUYER
DILIGENCE REPRESENTATIVES WHENEVER THEY ARE ON SITE ON THE ACQUIRED COMPANY
ASSETS.   BUYER AND/OR THE BUYER DILIGENCE REPRESENTATIVES SHALL COORDINATE ANY
INSPECTION OR ASSESSMENT SO AS TO MINIMIZE ANY INCONVENIENCE TO OR INTERRUPTION
OF THE CONDUCT OF BUSINESS OF THE ACQUIRED COMPANIES AND THEIR AFFILIATES.  THE
BUYER AND/OR THE BUYER DILIGENCE REPRESENTATIVES SHALL ABIDE BY ANY RELEVANT
PERSON’S SAFETY RULES, REGULATIONS AND OPERATING POLICIES WHILE CONDUCTING ANY
ACTIVITIES.

 

(E)                 EXCEPT INSOFAR AS REASONABLY NECESSARY TO CARRY OUT THE
DILIGENCE ACTIVITIES, ALL VEHICLES BROUGHT BY THE BUYER AND THE BUYER DILIGENCE
REPRESENTATIVES ONTO THE ACQUIRED COMPANY ASSETS WILL BE RESTRICTED TO EXISTING
ROADWAYS, IF ANY, ON THE ACQUIRED COMPANY ASSETS.

 

(F)                 ALL DILIGENCE ACTIVITIES CONDUCTED OR PERFORMED BY THE BUYER
AND THE BUYER DILIGENCE REPRESENTATIVES ON THE ACQUIRED COMPANY ASSETS SHALL BE
CONDUCTED AND PERFORMED IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS,
INCLUDING ENVIRONMENTAL LAWS.

 

(G)                THE DILIGENCE ACTIVITIES SHALL BE CONDUCTED AT THE BUYER’S
SOLE COST, RISK AND EXPENSE.  UPON COMPLETION OF THE DILIGENCE ACTIVITIES, THE
BUYER SHALL AT ITS SOLE COST AND EXPENSE AND WITHOUT ANY COST OR EXPENSE TO THE
SELLER OR ITS AFFILIATES OR THE ACQUIRED COMPANIES, (W) REPAIR ALL DAMAGE DONE
TO THE ACQUIRED COMPANY ASSETS IN CONNECTION WITH THE PERFORMANCE OF THE
DILIGENCE ACTIVITIES BY THE BUYER AND THE BUYER DILIGENCE REPRESENTATIVES,
(X) RESTORE THE ACQUIRED COMPANY ASSETS TO THE APPROXIMATELY SAME OR BETTER
CONDITION THAN THEY WERE PRIOR TO COMMENCEMENT OF THE DILIGENCE ACTIVITIES,
(Y) REMOVE ALL EQUIPMENT, TOOLS OR OTHER PROPERTY BROUGHT ONTO THE ACQUIRED
COMPANY ASSETS BY THE BUYER AND THE BUYER DILIGENCE REPRESENTATIVES IN
CONNECTION WITH THE DILIGENCE ACTIVITIES AND (Z) RETURN ALL DOCUMENTS AND COPIES
OF DOCUMENTS PERTAINING TO THE ACQUIRED COMPANY ASSETS.

 

(H)               THE ACCESS RIGHT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EARLIER TO OCCUR OF (W) THE DATE ON WHICH THE BUYER NOTIFIES THE SELLER IN
WRITING THAT THE BUYER OR ANY BUYER DILIGENCE REPRESENTATIVE IS NOT CONTINUING
TO PERFORM WITH REASONABLE DILIGENCE ANY DILIGENCE ACTIVITIES ON THE ACQUIRED
COMPANY ASSETS, (X) THE DATE ON WHICH THE BUYER MATERIALLY BREACHES OR VIOLATES
ANY OF THE COVENANTS OR AGREEMENTS CONTAINED IN THIS SECTION 5(F)(II);

 

28

--------------------------------------------------------------------------------


 

PROVIDED THAT SUCH ACCESS RIGHTS WILL RESUME WHEN THE BUYER PROVIDES REASONABLE
ASSURANCE THAT SUCH BREACH OR VIOLATION WILL NOT OCCUR AGAIN AND ANY CONTINUING
BREACH OR VIOLATION IS CURED, (Y) THE DATE THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTION 10 OR (Z) THE CLOSING DATE.

 


(G)                                 HSR ACT.  THE PARTIES SHALL PREPARE, AS SOON
AS IS PRACTICABLE, BUT IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE
EXECUTION OF THIS AGREEMENT, ALL NECESSARY FILINGS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT THAT MAY BE REQUIRED UNDER THE HSR
ACT.  THE PARTIES SHALL SUBMIT SUCH FILINGS TO THE APPROPRIATE GOVERNMENTAL
AUTHORITY AS SOON AS PRACTICABLE AFTER THE EXECUTION HEREOF FOR FILINGS UNDER
THE HSR ACT.  THE PARTIES SHALL REQUEST EARLY TERMINATION OF THE WAITING PERIOD
UNDER THE HSR ACT FOR THE HSR ACT FILING, SHALL PROMPTLY MAKE ANY APPROPRIATE OR
NECESSARY SUBSEQUENT OR SUPPLEMENTAL FILINGS AND SHALL COOPERATE IN THE
PREPARATION OF SUCH FILINGS AS IS REASONABLY NECESSARY AND APPROPRIATE.  THE
PARTIES SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO RESOLVE
SUCH OBJECTIONS, IF ANY, AS MAY BE ASSERTED WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY UNDER ANY ANTITRUST OR TRADE REGULATORY LAWS OF ANY
GOVERNMENTAL AUTHORITY.  THE BUYER AND THE SELLER AGREE TO TAKE ALL ACTIONS THAT
MAY BE REQUIRED BY THE FTC IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AS SOON AS REASONABLY PRACTICABLE, EXCEPT AGREEING TO SELL, HOLD SEPARATE
OR OTHERWISE DISPOSE OF ANY BUSINESS OR ASSETS SO REQUIRED TO BE SOLD, HELD
SEPARATE OR DISPOSED OF BY THE FTC.  THE BUYER SHALL PAY 100% OF ALL FILING FEES
IN CONNECTION WITH ALL FILINGS UNDER THE HSR ACT.

 


(H)                                 INTERCOMPANY TRANSACTIONS.  THOSE AGREEMENTS
LISTED ON SCHEDULE 5(H)(I) SHALL BE TERMINATED AS OF THE CLOSING, IN SUCH MANNER
AS THE SELLER OR ITS APPLICABLE AFFILIATES SHALL SPECIFY, WITHOUT IMPOSING
LIABILITIES OR EXPENSES UPON THE BUYER, AND NONE OF THE PARTIES TO SUCH
AGREEMENTS SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION IN RESPECT OF ANY SUCH
TRANSACTION OR ARRANGEMENT.  THE SELLER SHALL HAVE THE RIGHT TO SETTLE ANY AND
ALL INTERCOMPANY BALANCES AT ANY TIME (AND FROM TIME TO TIME) UP TO AND AT THE
CLOSING IN ANY MANNER AS IT SO CHOOSES, INCLUDING PAYMENT, OFFSET,
CAPITALIZATION OR OTHERWISE; PROVIDED THAT, SUCH SETTLEMENTS SHALL BE
APPROPRIATELY REFLECTED IN THE CALCULATION OF WORKING CAPITAL.

 


(I)                                     NOTICES AND EFFECT OF SUPPLEMENTS TO
SCHEDULES.  EACH PARTY WILL, PROMPTLY UPON BECOMING AWARE OF ANY FACT, MATTER,
CIRCUMSTANCE OR EVENT, WHICH FACT, MATTER, CIRCUMSTANCE OR EVENT AROSE EITHER
(X) ON OR PRIOR TO THE DATE HEREOF OR (Y) AFTER THE DATE HEREOF BUT PRIOR TO THE
CLOSING, IN ANY CASE, (I) CAUSING OR THAT REASONABLY COULD CAUSE EITHER PARTY TO
BE IN BREACH OR VIOLATION OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS UNDER THIS AGREEMENT, GIVE NOTICE TO SUCH OTHER PARTY WITH RESPECT
TO SUCH FACT, MATTER, CIRCUMSTANCE OR EVENT, OR (II) REQUIRING SUPPLEMENTATION
OR AMENDMENT OF THE SCHEDULES PROVIDED BY THE PARTIES ATTACHED HERETO,
SUPPLEMENT OR AMEND SUCH SCHEDULES TO THIS AGREEMENT TO REFLECT ANY FACT,
MATTER, CIRCUMSTANCE OR EVENT, WHICH, IF EXISTING, OCCURRING OR KNOWN ON THE
DATE OF THIS AGREEMENT, WOULD HAVE BEEN REQUIRED TO BE SET FORTH OR DESCRIBED IN
SUCH SCHEDULES WHICH WERE OR HAVE BEEN RENDERED INACCURATE THEREBY.  EACH PARTY
WILL NOTIFY THE OTHER PARTY PROMPTLY AFTER THE DISCOVERY BY SUCH PARTY THAT ANY
REPRESENTATION OR WARRANTY OF THE OTHER PARTY CONTAINED IN THIS AGREEMENT IS,
BECOMES OR WILL BE UNTRUE IN ANY MATERIAL RESPECT ON OR BEFORE THE CLOSING
DATE.  NO SUCH SUPPLEMENT OR AMENDMENT WILL AMEND OR MODIFY THIS AGREEMENT OR
THE SCHEDULES IN ANY WAY FOR ANY PURPOSE.

 

29

--------------------------------------------------------------------------------


 


(J)                                     REORGANIZATION TRANSACTIONS.  EXCEPT
WITH RESPECT TO THE ROFR WAIVER AGREEMENT TO BE ENTERED INTO CONCURRENT WITH
EXECUTION HEREOF, THE SELLER SHALL, OR SHALL CAUSE ITS APPLICABLE AFFILIATES
AND, TO THE EXTENT IT HAS THE LEGAL RIGHT, EACH OF THE ACQUIRED COMPANIES TO,
PERFORM EACH OF THE REORGANIZATION TRANSACTIONS CONCURRENT WITH THE CLOSING.

 


(K)                                  SURETY BONDS; GUARANTEES.  THE BUYER AGREES
TO REPLACE ON OR BEFORE THE CLOSING DATE EACH OF THE SURETY BONDS OR GUARANTEES
ISSUED BY THE SELLER OR ANY OF ITS AFFILIATES WITH RESPECT TO THE ACQUIRED
COMPANIES THAT ARE LISTED ON SCHEDULE 5(K).

 


(L)                                     NO SHOP.  THE SELLER SHALL NOT, AND
SHALL CAUSE (TO THE EXTENT IT HAS THE LEGAL RIGHT) ITS AFFILIATES AND ITS AND
THEIR DIRECTORS, OFFICERS AND SIMILAR AGENTS NOT TO, (I) SOLICIT, INITIATE OR
ENCOURAGE THE SUBMISSION OF ANY PROPOSAL OR OFFER FROM ANY PERSON RELATING TO
THE ACQUISITION OF ANY OF THE ACQUIRED COMPANY EQUITY INTERESTS OR ANY
SUBSTANTIAL PORTION OF THE ACQUIRED COMPANY ASSETS (INCLUDING ANY ACQUISITION
STRUCTURED AS A MERGER, CONSOLIDATION OR SHARE EXCHANGE) OR (II) PARTICIPATE IN
ANY DISCUSSIONS OR NEGOTIATIONS REGARDING, FURNISH ANY INFORMATION WITH RESPECT
TO, ASSIST OR PARTICIPATE IN, OR FACILITATE IN ANY OTHER MANNER ANY EFFORT OR
ATTEMPT BY ANY PERSON TO DO OR SEEK ANY OF THE FOREGOING.  THE SELLER WILL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS FINANCIAL ADVISORS AND OTHER
REPRESENTATIVES NOT TO DO ANY OF THE FOREGOING.

 

6.                                       Post-Closing Covenants.  The Parties
agree as follows:

 


(A)                                  GENERAL.  IN CASE AT ANY TIME AFTER THE
CLOSING ANY FURTHER ACTION IS NECESSARY TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT, EACH PARTY SHALL TAKE SUCH FURTHER ACTION (INCLUDING THE EXECUTION
AND DELIVERY OF SUCH FURTHER INSTRUMENTS AND DOCUMENTS) AS THE OTHER PARTY
REASONABLY MAY REQUEST, ALL AT THE SOLE COST AND EXPENSE OF THE REQUESTING PARTY
(UNLESS THE REQUESTING PARTY IS ENTITLED TO INDEMNIFICATION THEREFOR UNDER
SECTION 8).

 


(B)                                 LITIGATION SUPPORT.  IN THE EVENT AND FOR SO
LONG AS EITHER PARTY ACTIVELY IS PURSUING, CONTESTING OR DEFENDING AGAINST ANY
THIRD PARTY ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT,
CLAIM, OR DEMAND IN CONNECTION WITH (I) ANY TRANSACTION CONTEMPLATED UNDER THIS
AGREEMENT OR (II) ANY FACT, SITUATION, CIRCUMSTANCE, STATUS, CONDITION,
ACTIVITY, PRACTICE, PLAN, OCCURRENCE, EVENT, INCIDENT, ACTION, FAILURE TO ACT,
OR TRANSACTION ON OR BEFORE THE CLOSING DATE RELATING TO THE ACQUIRED COMPANIES,
THE OTHER PARTY SHALL COOPERATE WITH THE PURSUING, CONTESTING OR DEFENDING PARTY
AND ITS COUNSEL IN SUCH PURSUIT, DEFENSE OR CONTEST, MAKE AVAILABLE ITS
PERSONNEL, AND PROVIDE SUCH TESTIMONY AND ACCESS TO ITS BOOKS AND RECORDS (OTHER
THAN BOOKS AND RECORDS WHICH ARE SUBJECT TO PRIVILEGE OR TO CONFIDENTIALITY
RESTRICTIONS) AS SHALL BE NECESSARY IN CONNECTION WITH SUCH PURSUIT, DEFENSE OR
CONTEST, ALL AT THE SOLE COST AND EXPENSE OF THE PURSUING, CONTESTING OR
DEFENDING PARTY (UNLESS THE PURSUING, CONTESTING OR DEFENDING PARTY IS ENTITLED
TO INDEMNIFICATION THEREFOR UNDER SECTION 8).

 


(C)                                  DELIVERY AND RETENTION OF RECORDS.  WITHIN
FORTY-FIVE (45) DAYS AFTER THE CLOSING DATE, THE SELLER SHALL (TO THE EXTENT THE
SELLER OR ITS AFFILIATE HAVE THE LEGAL RIGHT) DELIVER OR CAUSE TO BE DELIVERED
TO THE BUYER, COPIES OF TAX RECORDS WHICH ARE RELEVANT TO POST-CLOSING TAX
PERIODS AND ALL OTHER FILES, BOOKS, RECORDS, INFORMATION AND DATA RELATING TO
THE ACQUIRED COMPANIES, INCLUDING THE ELECTRONIC DATA AND A CD CONTAINING ALL
THE INFORMATION AND DATA CONTAINED IN THE ELECTRONIC DATA ROOM (OTHER THAN TAX
RECORDS) THAT ARE IN THE POSSESSION OR

 

30

--------------------------------------------------------------------------------


 


CONTROL OF THE SELLER OR ANY OF ITS AFFILIATES (THE “RECORDS”).  THE BUYER
AGREES TO (I) HOLD THE RECORDS AND NOT TO DESTROY OR DISPOSE OF ANY THEREOF FOR
A PERIOD OF FIVE (5) YEARS FROM THE CLOSING DATE OR SUCH LONGER TIME AS MAY BE
REQUIRED BY LAW, PROVIDED THAT, IF IT DESIRES TO DESTROY OR DISPOSE OF SUCH
RECORDS DURING SUCH PERIOD, IT SHALL FIRST OFFER IN WRITING AT LEAST SIXTY (60)
DAYS BEFORE SUCH DESTRUCTION OR DISPOSITION TO SURRENDER THEM TO THE SELLER AND
IF THE SELLER DOES NOT ACCEPT SUCH OFFER WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF SUCH OFFER, THE BUYER MAY TAKE SUCH ACTION AND (II) FOLLOWING THE CLOSING
DATE TO AFFORD THE SELLER, ITS ACCOUNTANTS, AND COUNSEL, DURING NORMAL BUSINESS
HOURS, UPON REASONABLE REQUEST, FULL ACCESS TO THE RECORDS AND TO THE BUYER’S
EMPLOYEES TO THE EXTENT THAT SUCH ACCESS MAY BE REQUESTED FOR ANY LEGITIMATE
PURPOSE AT NO COST TO THE SELLER (OTHER THAN FOR REASONABLE OUT-OF-POCKET
EXPENSES); PROVIDED THAT SUCH ACCESS SHALL NOT BE CONSTRUED TO REQUIRE THE
DISCLOSURE OF RECORDS THAT WOULD CAUSE THE WAIVER OF ANY ATTORNEY-CLIENT, WORK
PRODUCT, OR LIKE PRIVILEGE OR CAUSE THE BREACH OF ANY CONFIDENTIALITY AGREEMENT;
PROVIDED, FURTHER THAT IN THE EVENT OF ANY LITIGATION NOTHING HEREIN SHALL LIMIT
EITHER PARTY’S RIGHTS OF DISCOVERY UNDER APPLICABLE LAW.  ALL POST-CLOSING
ACCESS TO THE RECORDS AND TO THE BUYER’S EMPLOYEES WILL BE SUBJECT TO
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 11(A).

 


(D)                                 PIPELINE MARKERS AND VALERO MARKS.  THE
BUYER ACKNOWLEDGES AND AGREES THAT IT OBTAINS NO RIGHT, TITLE, INTEREST, LICENSE
OR ANY OTHER RIGHT WHATSOEVER TO USE THE VALERO MARKS AND THAT THE SELLER AND
ITS AFFILIATES DO NOT HAVE ANY OBLIGATION TO THE BUYER WITH RESPECT TO THE
ESTABLISHMENT, REGISTRATION OR MAINTENANCE, WHETHER PRIOR TO, ON OR AFTER THE
CLOSING, OF ANY OF THE VALERO MARKS, INCLUDING ANY RIGHTS, TITLE, INTEREST OR
LICENSE TO USE ANY VALERO MARKS.  THE BUYER WILL NOT DO ANY BUSINESS OR OFFER
ANY GOODS OR SERVICES UNDER THE VALERO MARKS.  THE BUYER WILL NOT SEND, OR CAUSE
TO BE SENT, ANY CORRESPONDENCE OR OTHER MATERIALS TO ANY PERSON ON ANY
STATIONERY THAT CONTAINS ANY VALERO MARKS OR OTHERWISE OPERATE ANY ACQUIRED
COMPANY IN ANY MANNER WHICH WOULD OR MIGHT CONFUSE ANY PERSON INTO BELIEVING
THAT THE BUYER HAS ANY RIGHT, TITLE, INTEREST, OR LICENSE TO USE THE VALERO
MARKS.  WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE CLOSING DATE, THE BUYER
SHALL REMOVE THE VALERO MARKS FROM THE PIPELINE AND FACILITY MARKERS, DECALS,
LOGOS AND OTHER SIGNAGE ON THE REAL AND PERSONAL PROPERTY OF EACH ACQUIRED
COMPANY REFERRING TO THE SELLER OR ANY OF ITS AFFILIATES.  AS PROMPTLY AS
PRACTICABLE AFTER THE CLOSING, THE BUYER SHALL POST THE BUYER’S EMERGENCY
CONTACT TELEPHONE NUMBERS IN PLACE OF ANY OF THE SELLER’S OR ITS AFFILIATES’
EMERGENCY CONTACT TELEPHONE NUMBERS.

 


(E)                                  PAYMENTS.  THE SELLER WILL PROMPTLY, AFTER
RECEIPT THEREOF, PAY TO THE BUYER OR THE APPROPRIATE ACQUIRED COMPANY, ANY
AMOUNTS RECEIVED BY THE SELLER AND ITS AFFILIATES AFTER CLOSING THAT RELATE TO
THE BUSINESS OR OPERATIONS OF ANY ACQUIRED COMPANY (WHETHER BEFORE OR AFTER THE
EFFECTIVE TIME).  THE BUYER WILL PROMPTLY, AFTER RECEIPT THEREOF, PAY, OR CAUSE
THE ACQUIRED COMPANIES TO PAY, TO THE SELLER THE JAVELINA PERCENTAGE INTEREST OF
ANY AMOUNTS RECEIVED BY THE BUYER AND ITS AFFILIATES AND THE ACQUIRED COMPANIES
AFTER CLOSING THAT SHOULD HAVE BEEN PAID TO THE SELLER OR ITS AFFILIATES.

 


(F)                                    ACCOUNTS RECEIVABLE.  TO THE EXTENT ANY
ACQUIRED COMPANY RECEIVES CASH PAYMENTS WITH RESPECT TO ITS ACCOUNTS RECEIVABLE
THAT WERE EXCLUDED FROM WORKING CAPITAL, THE BUYER SHALL, OR SHALL CAUSE THE
APPLICABLE ACQUIRED COMPANY TO, PROMPTLY REMIT THE JAVELINA PERCENTAGE INTEREST
OF SUCH PAYMENTS TO THE SELLER.  TOWARDS THIS END, THE SELLER SHALL HAVE THE
RIGHT FOR TWO (2) YEARS AFTER THE CLOSING DATE TO INSPECT AND EXAMINE THE
RECORDS OF THE APPLICABLE ACQUIRED COMPANIES TO DETERMINE COMPLIANCE BY THE
BUYER WITH THE PROVISIONS OF THIS SECTION 6(F).

 

31

--------------------------------------------------------------------------------


 


(G)                                 POST-CLOSING ENVIRONMENTAL FILINGS.  THE
BUYER SHALL PREPARE (OR CAUSE TO BE PREPARED) AND FILE (OR CAUSE TO BE FILED)
ANY ENVIRONMENTAL REPORTS, FILINGS OR CERTIFICATIONS TO ANY GOVERNMENTAL
AUTHORITY (INCLUDING SUCH FILINGS INVOLVING PERIODS THAT STRADDLE THE EFFECTIVE
TIME) WITH RESPECT TO THE ACQUIRED COMPANY ASSETS OR THE ACQUIRED COMPANIES. 
THE SELLER SHALL COOPERATE FULLY (TO THE EXTENT IT HAS THE LEGAL RIGHT) AS AND
TO THE EXTENT REASONABLY REQUESTED BY THE BUYER, IN CONNECTION WITH SUCH
REPORTS, FILINGS, OR CERTIFICATIONS TO BE MADE BY THE BUYER.

 


(H)                                 MUTUAL MISTAKE.  IF THE PARTIES DETERMINE
THAT THE SELLER AND ITS AFFILIATES DID NOT TRANSFER TO ONE OF THE ACQUIRED
COMPANIES ANY MATERIAL ASSET THAT THE PARTIES MUTUALLY AGREE THEY BOTH INTENDED
TO BE INCLUDED AS AN ACQUIRED COMPANY ASSET, THE PARTIES WILL COOPERATE TO
EFFECT SUCH TRANSFER AS PROMPTLY AS PRACTICAL.

 


(I)                                     REAL PROPERTY MATTERS.  EXCEPT AS
REPRESENTED AND WARRANTED UNDER SECTION 4(J), WITH RESPECT TO ANY AND ALL REAL
PROPERTY INTERESTS OWNED BY ANY ACQUIRED COMPANY ON THE EFFECTIVE TIME, THE
BUYER SHALL, AND SHALL CAUSE ITS APPLICABLE AFFILIATES TO (I) WAIVE ANY AND ALL
RIGHTS OF SUBSTITUTION AND SUBROGATION IN AND TO ANY COVENANTS AND WARRANTIES
(WHETHER ARISING UNDER TITLE DOCUMENTS, CONTRACTS, LAWS OR OTHERWISE) PROVIDING
TITLE CLAIMS AGAINST THE SELLER AND ANY OF ITS AFFILIATES THAT IS A PREDECESSOR
IN TITLE OF ANY ACQUIRED COMPANY AND (II) RELEASE, FORGIVE AND OTHERWISE
DISCHARGE AND OTHERWISE NOT PURSUE ANY CLAIM, RIGHT OR OTHER CAUSE OF ACTION IN
FAVOR OF IT OR ITS AFFILIATES AGAINST THE SELLER OR ANY OF ITS AFFILIATES TO THE
EXTENT SAME RELATES TO TITLE TO ANY SUCH REAL PROPERTY INTERESTS.

 


(J)                                     OPERATORSHIP AND ROFR MATTERS.  THE
BUYER AND THE SELLER ACKNOWLEDGE THAT (I) JAVELINA HOLDING COMPANY IS THE
PROJECT MANAGER OF THE ACQUIRED COMPANIES PURSUANT TO THE PARTNERSHIP AGREEMENTS
OF THE ACQUIRED COMPANIES AND THE JAVELINA OPERATING AGREEMENTS, AND (II) AS OF
EVEN DATE HEREWITH, THE PARTNERS OF THE ACQUIRED COMPANIES EXECUTED AND
DELIVERED THE ROFR WAIVER AGREEMENT, WHICH PROVIDES (AMONG OTHER THINGS) THAT
JAVELINA HOLDING COMPANY WILL REMAIN THE PROJECT MANAGER AFTER THE CLOSING
PURSUANT TO THE TERMS OF THE JAVELINA OPERATING AGREEMENTS AND THAT THOSE
PARTNERS WAIVE CERTAIN PREFERENTIAL PURCHASE RIGHTS PROVISIONS, WHICH MAY OR MAY
NOT APPLY TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

7.                                       Conditions to Obligation to Close.  All
proceedings to be taken and all documents to be exchanged and delivered by all
parties at the Closing shall be deemed to have been taken and executed
simultaneously unless otherwise provided in this Agreement, and no proceedings
shall be deemed taken nor any documents executed or delivered until all have
been taken, executed, and delivered.

 


(A)                                  CONDITIONS TO OBLIGATION OF THE BUYER.  THE
OBLIGATION OF THE BUYER TO CONSUMMATE THE TRANSACTIONS TO BE PERFORMED BY IT IN
CONNECTION WITH THE CLOSING IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS:

 


(I)                                     (A) THE REPRESENTATIONS AND WARRANTIES
OF THE SELLER CONTAINED IN SECTIONS 3(A) AND 4 SHALL BE TRUE AND CORRECT
(WITHOUT GIVING EFFECT TO ANY QUALIFICATION AS TO MATERIALITY OR ANY SUPPLEMENTS
OR AMENDMENTS TO THE SCHEDULES MADE PURSUANT TO SECTION 5(I)) AS OF THE DATE OF
THIS AGREEMENT AND AT CLOSING (EXCEPT FOR THOSE THAT REFER TO A SPECIFIC DATE,
WHICH MUST BE TRUE AND CORRECT (WITHOUT GIVING EFFECT TO ANY QUALIFICATION AS TO
MATERIALITY OR ANY SUPPLEMENTS TO THE

 

32

--------------------------------------------------------------------------------


 


SCHEDULES MADE PURSUANT TO SECTION 5(I)) AS OF SUCH DATE, EXCEPT WHERE ALL
INACCURACIES OF SUCH REPRESENTATIONS AND WARRANTIES WOULD (OR COULD REASONABLY
BE EXPECTED TO) RESULT IN ADVERSE CONSEQUENCES CONSTITUTING (IN THE AGGREGATE)
LESS THAN A MATERIAL ADVERSE EFFECT, AND (B) THE SELLER SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS WITH ALL OF ITS COVENANTS AND AGREEMENTS HEREUNDER;


 


(II)                                  THERE MUST NOT BE ANY INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING, OR CHARGE IN EFFECT PREVENTING CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY SUIT OR ACTION
PENDING BY A GOVERNMENTAL AUTHORITY TO ENJOIN THE CONSUMMATION OF ANY OF THE
TRANSACTIONS, CONTEMPLATED BY THIS AGREEMENT;


 


(III)                               ANY REQUIRED WAITING PERIOD UNDER THE HSR
ACT SHALL HAVE EXPIRED OR EARLY TERMINATION SHALL HAVE BEEN GRANTED WITH RESPECT
TO SUCH PERIOD;


 


(IV)                              IF THERE HAS BEEN DAMAGE, DESTRUCTION OR
CONDEMNATION OF THE TYPE DESCRIBED IN THE FIRST SENTENCE OF SECTION 5(E), THE
BUYER’S ELECTION TO CLOSE MUST HAVE BEEN EXERCISED AND, IN THE CASE OF SECTION
5(E)(II)(X), AGREED TO BY THE SELLER;


 


(V)                                 THE SELLER SHALL HAVE DELIVERED, OR CAUSED
TO BE DELIVERED, TO THE BUYER THE UNAUDITED FINANCIAL STATEMENTS OF THE ACQUIRED
COMPANIES REVIEWED BY THE AUDITORS OF THE ACQUIRED COMPANIES FOR THE PERIOD
ENDING JUNE 30, 2005, AND IF CLOSING IS AFTER OCTOBER 31, 2005, THE UNAUDITED
FINANCIAL STATEMENTS OF THE ACQUIRED COMPANIES REVIEWED BY THE AUDITORS OF THE
ACQUIRED COMPANIES FOR THE CALENDAR QUARTER ENDING SEPTEMBER 30, 2005, ALL IN
CONFORMANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 5(B)(II);


 


(VI)                              THE SELLER SHALL HAVE DELIVERED, OR CAUSED TO
BE DELIVERED, TO THE BUYER EACH TRANSACTION AGREEMENT TO WHICH ANY SELLER PARTY
IS A PARTY AND, TO THE EXTENT THE SELLER HAS THE LEGAL RIGHT, ANY ACQUIRED
COMPANY IS A PARTY;


 


(VII)                           THE SELLER SHALL HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO THE BUYER EVIDENCE OF THE RESIGNATION OR REMOVAL OF ANY OFFICERS
OF THE ACQUIRED COMPANIES THAT THE SELLER HAS THE LEGAL RIGHT TO SO REMOVE OR TO
CAUSE TO SO RESIGN, IN EACH CASE THAT THE BUYER HAS NOT IDENTIFIED TO THE SELLER
WITHIN A REASONABLE PERIOD OF TIME BEFORE CLOSING AS AN OFFICER THAT WILL BE
CONTINUING WITH THE APPLICABLE ACQUIRED COMPANY IN THAT CAPACITY AFTER THE
CLOSING;


 


(VIII)                        EACH OF THE COMMERCIAL AGREEMENTS SHALL HAVE BEEN
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO; AND


 


(IX)                                WITH RESPECT TO EACH OTHER PURCHASE
AGREEMENT, THE CLOSING (AS DEFINED IN SUCH OTHER PURCHASE AGREEMENT) UNDER SUCH
OTHER PURCHASE AGREEMENT SHALL HAVE OCCURRED SIMULTANEOUSLY WITH THE CLOSING.


 

The Buyer may waive any condition specified in this Section 7(a) if it executes
a writing so stating at or before the Closing.

 


(B)                                 CONDITIONS TO OBLIGATION OF THE SELLER.  THE
OBLIGATION OF THE SELLER TO CONSUMMATE THE TRANSACTIONS TO BE PERFORMED BY IT IN
CONNECTION WITH THE CLOSING IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS:

 

33

--------------------------------------------------------------------------------


 


(I)                                     (A) THE REPRESENTATIONS AND WARRANTIES
OF THE BUYER CONTAINED IN SECTION 3(B) SHALL BE TRUE AND CORRECT (WITHOUT GIVING
EFFECT TO ANY QUALIFICATION AS TO MATERIALITY OR ANY SUPPLEMENTS OR AMENDMENTS
TO THE SCHEDULES MADE PURSUANT TO SECTION 5(I)) AS OF THE DATE OF THIS AGREEMENT
AND AT CLOSING (EXCEPT FOR THOSE THAT REFER TO A SPECIFIC DATE, WHICH MUST BE
TRUE AND CORRECT (WITHOUT GIVING EFFECT TO ANY QUALIFICATION AS TO MATERIALITY
OR ANY SUPPLEMENTS TO THE SCHEDULES MADE PURSUANT TO SECTION 5(I)) AS OF SUCH
DATE), EXCEPT WHERE ALL INACCURACIES OF SUCH REPRESENTATIONS AND WARRANTIES
WOULD (OR COULD REASONABLY BE EXPECTED TO) NOT ADVERSELY AFFECT THE ABILITY OF
THE BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (B)
THE BUYER SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS WITH ALL OF ITS
COVENANTS AND AGREEMENTS HEREUNDER;


 


(II)                                  THERE MUST NOT BE ANY INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING, OR CHARGE IN EFFECT PREVENTING CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY SUIT OR ACTION
PENDING BY A GOVERNMENTAL AUTHORITY TO ENJOIN THE CONSUMMATION OF ANY OF THE
TRANSACTIONS, CONTEMPLATED BY THIS AGREEMENT;


 


(III)                               ANY REQUIRED WAITING PERIOD UNDER THE HSR
ACT SHALL HAVE EXPIRED OR EARLY TERMINATION SHALL HAVE BEEN GRANTED WITH RESPECT
TO SUCH PERIOD;


 


(IV)                              IF THERE HAS BEEN DAMAGE, DESTRUCTION OR
CONDEMNATION OF THE TYPE DESCRIBED IN THE FIRST SENTENCE OF SECTION 5(E), THE
BUYER’S ELECTION TO CLOSE MUST HAVE BEEN EXERCISED AND, IN THE CASE OF SECTION
5(E)(II)(X), AGREED TO BY THE SELLER;


 


(V)                                 TAKEN TOGETHER, THE EFFECT OF ALL
INACCURACIES OF REPRESENTATIONS AND WARRANTIES OF THE SELLER AS DESCRIBED IN
SECTION 7(A)(I)(A) IS LESS THAN THREE MILLION DOLLARS ($3,000,000);


 


(VI)                              THE BUYER SHALL HAVE DELIVERED TO THE SELLER
THE ESTIMATED PURCHASE PRICE SET FORTH IN THE INTERIM CLOSING STATEMENT IN CASH
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS;


 


(VII)                           EACH OF THE COMMERCIAL AGREEMENTS SHALL HAVE
BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO;


 


(VIII)                        WITH RESPECT TO EACH OTHER PURCHASE AGREEMENT, THE
CLOSING (AS DEFINED IN SUCH OTHER PURCHASE AGREEMENT) UNDER SUCH OTHER PURCHASE
AGREEMENT SHALL HAVE OCCURRED SIMULTANEOUSLY WITH THE CLOSING; AND


 


(IX)                                THE BUYER SHALL HAVE DELIVERED, OR CAUSED TO
BE DELIVERED, TO THE SELLER EACH TRANSACTION AGREEMENT TO WHICH ANY BUYER PARTY
IS A PARTY.


 

The Seller may waive any condition specified in this Section 7(b) if it executes
a writing so stating at or before the Closing.

 

8.                                       Obligations, Survival and
Indemnification.

 


(A)                                  SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS.  (I) ALL OF THE REPRESENTATIONS CONTAINED IN SECTIONS 3(A) AND 4
(OTHER THAN THE FUNDAMENTAL REPRESENTATIONS)

 

34

--------------------------------------------------------------------------------


 


SHALL SURVIVE THE CLOSING UNTIL APRIL 1, 2007; AND (II) THE FUNDAMENTAL
REPRESENTATIONS SHALL SURVIVE THE CLOSING UNTIL NINETY (90) DAYS AFTER THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS.  THE COVENANTS AND
OBLIGATIONS CONTAINED IN SECTIONS 2 AND 6 AND ALL OTHER COVENANTS AND
OBLIGATIONS CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE CLOSING INDEFINITELY.

 


(B)                                 INDEMNIFICATION PROVISIONS FOR BENEFIT OF
THE BUYER.

 


(I)                                     REPRESENTATIONS AND WARRANTIES -
GENERAL.  IN THE EVENT: (X) THE SELLER BREACHES (WITHOUT GIVING EFFECT TO ANY
QUALIFICATION AS TO MATERIALITY (INCLUDING MATERIAL ADVERSE EFFECT)) ANY OF ITS
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN (OTHER THAN THOSE CONTAINED IN
SECTION 4(B) (CAPITALIZATION) AND SECTION 4(F) (TAX MATTERS)); AND (Y) THE BUYER
MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST THE SELLER PURSUANT TO SECTION
11(H) WITHIN THE APPLICABLE SURVIVAL PERIOD SPECIFIED IN SECTION 8(A), THEN THE
SELLER AGREES TO RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNITEES FROM
AND AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES THAT ARE INDIVIDUALLY IN
EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000) AND THAT ARE SUFFERED BY THE
BUYER INDEMNITEES BY REASON OF EACH SUCH BREACH; PROVIDED, THAT THE SELLER SHALL
NOT HAVE ANY OBLIGATION TO INDEMNIFY THE BUYER INDEMNITEES FROM AND AGAINST (A)
THE ENTIRETY OF ANY SUCH ADVERSE CONSEQUENCES BY REASON OF SUCH BREACHES UNTIL
THE BUYER INDEMNITEES, IN THE AGGREGATE, HAVE SUFFERED ADVERSE CONSEQUENCES BY
REASON OF ALL SUCH BREACHES IN EXCESS OF AN INITIAL AGGREGATE DEDUCTIBLE AMOUNT
EQUAL TO 1.0% OF THE PURCHASE PRICE, (B) AFTER WHICH POINT, 50% OF ANY SUCH
FURTHER ADVERSE CONSEQUENCES BY REASON OF SUCH BREACHES UNTIL THE BUYER
INDEMNITEES, IN THE AGGREGATE (ABOVE SUCH AMOUNTS DESCRIBED IN (A) ABOVE), HAVE
SUFFERED ADVERSE CONSEQUENCES BY REASON OF ALL SUCH BREACHES IN EXCESS OF A
SECOND DEDUCTIBLE AGGREGATE AMOUNT EQUAL TO 1.0% OF THE PURCHASE PRICE (AFTER
WHICH POINT THE SELLER SHALL BE OBLIGATED ONLY TO INDEMNIFY THE BUYER
INDEMNITEES FROM AND AGAINST ANY FURTHER SUCH ADVERSE CONSEQUENCES), OR (C) TO
THE EXTENT ALL ADVERSE CONSEQUENCES THE BUYER INDEMNITEES, IN THE AGGREGATE,
HAVE SUFFERED BY REASON OF ALL SUCH BREACHES EXCEEDS AN AGGREGATE CEILING AMOUNT
EQUAL TO FOURTEEN MILLION TWO HUNDRED THOUSAND ($14,200,000.00) (AFTER WHICH
POINT THE SELLER SHALL HAVE NO OBLIGATION TO INDEMNIFY THE BUYER INDEMNITEES
FROM AND AGAINST ANY FURTHER SUCH ADVERSE CONSEQUENCES).

 


(II)                                  REPRESENTATIONS AND WARRANTIES - SPECIAL. 
IN THE EVENT: (X) THE SELLER BREACHES (WITHOUT GIVING EFFECT TO ANY
QUALIFICATION AS TO MATERIALITY (INCLUDING MATERIAL ADVERSE EFFECT)) ANY OF ITS
REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTIONS 4(B) OR 4(F); AND (Y) THE
BUYER MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST THE SELLER PURSUANT TO
SECTION 11(H) WITHIN THE APPLICABLE SURVIVAL PERIOD SPECIFIED IN SECTION 8(A),
THEN THE SELLER AGREES TO RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER
INDEMNITEES FROM AND AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES THAT ARE
SUFFERED BY THE BUYER INDEMNITEES BY REASON OF EACH SUCH BREACH.

 


(III)                               COVENANTS AND OBLIGATIONS.  IN THE EVENT: 
(X) THE SELLER BREACHES ANY OF ITS COVENANTS OR OBLIGATIONS IN SECTIONS 2 OR 6
OR ANY OTHER COVENANTS OR OBLIGATIONS OF THE SELLER IN THIS AGREEMENT IS
BREACHED; AND (Y) THE BUYER MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST
THE SELLER PURSUANT TO SECTION 11(H) WITHIN THE APPLICABLE SURVIVAL PERIOD
SPECIFIED IN SECTION 8(A), THEN THE SELLER AGREES TO RELEASE, INDEMNIFY AND HOLD
HARMLESS THE BUYER INDEMNITEES FROM AND AGAINST THE ENTIRETY OF ANY ADVERSE
CONSEQUENCES THAT, EXCEPT

 

35

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE COVENANTS PROVIDED IN SECTION 9 (IN WHICH CASE THERE ARE NO
THRESHOLDS), ARE INDIVIDUALLY IN EXCESS OF TWENTY-FIVE THOUSAND DOLLARS
($25,000) AND THAT ARE SUFFERED BY THE BUYER INDEMNITEES BY REASON OF SUCH
BREACHES.


 


(IV)                              ERISA.  THE SELLER SHALL RELEASE, INDEMNIFY
AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND AGAINST THE ENTIRETY OF ANY
ADVERSE CONSEQUENCES THAT ARE SUFFERED BY THE BUYER INDEMNITEES BY REASON OF ANY
OF THE BUYER INDEMNITEES HAVING BEEN AGGREGATED WITH THE SELLER OR ANY AFFILIATE
OF THE SELLER UNDER SECTION 414(O) OF THE CODE, OR HAVING BEEN UNDER “COMMON
CONTROL” WITH THE SELLER OR SUCH AFFILIATE WITHIN THE MEANING OF SECTION
4001(A)(14) OF ERISA.


 


(V)                                 TAXES.  THE SELLER SHALL RELEASE, INDEMNIFY
AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND AGAINST THE ENTIRETY OF THE
JAVELINA PERCENTAGE INTEREST OF ANY ADVERSE CONSEQUENCES THAT ARE SUFFERED BY
THE BUYER INDEMNITEES WITH RESPECT TO TAXES, IF ANY, IMPOSED ON ANY OF THE
ACQUIRED COMPANIES BY REASON OF TREASURY REGULATION SECTION 1.1502-6 (A) (OR ANY
SIMILAR PROVISION OF THE STATE OR LOCAL LAW) BY REASON OF BEING A MEMBER OF AN
AFFILIATED GROUP THAT INCLUDES THE REGARDED PARENT OF THE SELLER AT OR BEFORE
THE EFFECTIVE TIME.

 


(VI)                              RETAINED INDEBTEDNESS OBLIGATIONS.  THE SELLER
SHALL RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND
AGAINST THE ENTIRETY OF THE JAVELINA PERCENTAGE INTEREST OF ANY ADVERSE
CONSEQUENCES THAT ARE SUFFERED BY THE BUYER INDEMNITEES WITH RESPECT TO ANY
INDEBTEDNESS FOR BORROWED MONEY OF ANY ACQUIRED COMPANY REPRESENTED BY A CREDIT
AGREEMENT, NOTE, INDENTURE OR SIMILAR LENDING INSTRUMENT TO THE EXTENT SUCH
AMOUNT IS NOT INCLUDED IN THE WORKING CAPITAL CALCULATION.

 


(VII)                           RETAINED SELLER OBLIGATIONS.  THE SELLER SHALL
RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND AGAINST THE
ENTIRETY OF ANY: (A) ADVERSE CONSEQUENCES THAT ARE SUFFERED BY THE BUYER
INDEMNITEES TO THE EXTENT RESULTING FROM ANY CLAIMS BY ANY THIRD PARTY RELATING
TO ANY ASSET OR PROPERTY OWNED BY THE SELLER OR ITS AFFILIATES PRIOR TO CLOSING
THAT HAS NEVER BEEN OWNED OR OPERATED BY, OR THE SUBJECT OF ANY CONTRACT OR
OTHER AGREEMENT WITH OR FOR THE BENEFIT OF, ANY ACQUIRED COMPANY; AND (B) THE
JAVELINA PERCENTAGE INTEREST OF ANY ADVERSE CONSEQUENCES RESULTING FROM
VIOLATIONS OF ENVIRONMENTAL LAWS TO THE EXTENT RELATING TO ANY REAL PROPERTY
INTEREST OWNED AS OF THE EFFECTIVE TIME BY ANY ACQUIRED COMPANY TO THE EXTENT
SUCH REAL PROPERTY INTEREST IS NOT GENERALLY ASSOCIATED WITH THE FACILITIES
DESCRIBED ON EXHIBIT A.

 


(VIII)                        DIVESTED ACQUIRED COMPANY ASSETS.  THE SELLER
SHALL RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND
AGAINST THE ENTIRETY OF THE JAVELINA PERCENTAGE INTEREST OF ANY ADVERSE
CONSEQUENCES THAT ARE SUFFERED BY THE BUYER INDEMNITEES TO THE EXTENT RELATING
TO ANY BUSINESS (INCLUDING ANY PLANT OR OTHER SUBSTANTIAL TANGIBLE ASSET) THAT
BOTH WAS OWNED AND DIVESTED OR OTHERWISE DISPOSED OF BY EITHER OF THE ACQUIRED
COMPANIES AT ANY TIME PRIOR TO THE CLOSING DATE.

 


(IX)                                SELLER AND AFFILIATE CLAIMS.  THE SELLER
SHALL RELEASE, INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNITEES FROM AND
AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES THAT ARE SUFFERED BY THE BUYER
INDEMNITEES FOR CLAIMS BY THE SELLER AND ITS

 

36

--------------------------------------------------------------------------------


 


AFFILIATES AGAINST THE ACQUIRED COMPANIES AND ATTRIBUTABLE TO THE PERIOD PRIOR
TO THE CLOSING, EXCEPT FOR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT, CLAIMS WITH RESPECT TO ANY ACQUIRED COMPANY CONTRACT OR
INTERCOMPANY ARRANGEMENTS THAT WILL NOT BE TERMINATED AS OF THE CLOSING IN
ACCORDANCE WITH SECTION 5(H), AND CLAIMS OF THE TYPE FOR WHICH THE BUYER IS
PROVIDING INDEMNITY PURSUANT TO SECTION 8(C).

 


(X)                                   LIMITATIONS. NOTWITHSTANDING ANY
REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT CONTAINED IN THIS
AGREEMENT, INCLUDING THE RIGHTS OF INDEMNIFICATION PROVIDED IN THIS SECTION 8,
THE SELLER SHALL NOT HAVE ANY OBLIGATION TO RELEASE, INDEMNIFY AND HOLD HARMLESS
ANY BUYER INDEMNITEE WITH RESPECT TO ANY ADVERSE CONSEQUENCE (A) ASSOCIATED
WITH, ATTRIBUTABLE TO OR RESULTING FROM ANY ENVIRONMENTAL CONDITION OR
CIRCUMSTANCE (INCLUDING THE NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAW AND THE
PRESENCE OF ANY HAZARDOUS SUBSTANCE) EXCEPT TO THE EXTENT THE RELEVANT CONDITION
OR CIRCUMSTANCE CONSTITUTES A BREACH OF THE REPRESENTATION AND WARRANTY SET
FORTH IN SECTION 4(I) OR IS SUBJECT TO INDEMNITY IN ACCORDANCE WITH SECTIONS
8(B)(VII)-(IX) OR (B) TO THE EXTENT RELATING TO THE ACQUIRED COMPANIES OR THE
ASSETS, PROPERTIES, OBLIGATIONS, ACTIVITIES AND OTHER MATTERS RELATING TO THE
ACQUIRED COMPANIES, THAT PORTION OF SUCH ADVERSE CONSEQUENCE IN EXCESS OF THE
PRODUCT DERIVED BY MULTIPLYING THE JAVELINA PERCENTAGE INTEREST BY THE AMOUNT OF
SUCH ADVERSE CONSEQUENCE.  BY WAY OF CLARIFICATION, THE PARTIES ACKNOWLEDGE AND
AGREE (1) THAT THE BUYER HAS ENTERED INTO A SEPARATE PURCHASE AGREEMENT WITH
EACH PARTNER OF THE ACQUIRED COMPANIES COVERING SUCH PARTNER’S INTEREST IN SUCH
ACQUIRED COMPANIES, AND (2) EACH SUCH PURCHASE AGREEMENT IS SEPARATE AND
INDEPENDENT FROM THE OTHERS AND IS NOT INTENDED TO INCREASE THE SELLER’S
EXPOSURE FOR ADVERSE CONSEQUENCES, IF ANY.  FOR EXAMPLE, IF IT SHOULD HAPPEN
THAT ONE OF THE ACQUIRED COMPANIES HAS AN UNRECORDED OBLIGATION OF $100 THAT
WOULD CONSTITUTE A BREACH OF THE REPRESENTATION AND WARRANTY CONTAINED IN
SECTION 4(L), THE SELLER’S MAXIMUM AGGREGATE EXPOSURE WITH RESPECT THERETO
(SUBJECT TO ANY DEDUCTIBLES, CAPS OR OTHER LIMITATIONS) WOULD BE DETERMINED BY
MULTIPLYING $100 BY THE JAVELINA PERCENTAGE INTEREST.

 


(C)                                  INDEMNIFICATION PROVISIONS FOR BENEFIT OF
THE SELLER.

 


(I)                                     REPRESENTATION, WARRANTIES AND
COVENANTS.  IN THE EVENT: (X) THE BUYER BREACHES ANY OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS OR OTHER OBLIGATIONS CONTAINED HEREIN; AND (Y) THE SELLER
MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST THE BUYER PURSUANT TO SECTION
11(H) WITHIN THE APPLICABLE SURVIVAL PERIOD SPECIFIED IN SECTION 8(A), THEN THE
BUYER AGREES TO RELEASE, INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNITEES FROM
AND AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES THAT ARE INDIVIDUALLY IN
EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000) AND SUFFERED BY THE SELLER
INDEMNITEES BY REASON OF SUCH BREACHES.

 


(II)                                  GENERAL.  EXCEPT TO THE EXTENT THE SELLER
IS OBLIGATED TO INDEMNIFY THE BUYER PURSUANT TO SECTION 8(B), THE BUYER AGREES
TO RELEASE, INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST
THE ENTIRETY OF ANY ADVERSE CONSEQUENCES RELATING IN ANY WAY TO THE ACQUIRED
COMPANIES, ACQUIRED COMPANY EQUITY INTERESTS, THE ACQUIRED COMPANY ASSETS OR THE
OWNERSHIP, OPERATION OR OBLIGATIONS OF ANY OF THEM, IN EACH SUCH CASE, WHETHER
OR NOT ARISING DURING, RELATED TO OR OTHERWISE ATTRIBUTABLE TO THE PERIOD PRIOR
TO, ON OR AFTER THE CLOSING DATE INCLUDING, WITHOUT LIMITATION, ANY ADVERSE
CONSEQUENCES INCURRED OR SUFFERED BY SUCH SELLER INDEMNITIES RESULTING OR
ARISING FROM SELLER SERVING AS A GENERAL PARTNER OF ACQUIRED COMPANIES.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS

 

37

--------------------------------------------------------------------------------


 


AGREEMENT, THE BUYER’S OBLIGATIONS UNDER THIS SECTION 8(C)(II) INCLUDE AND COVER
MATTERS WHETHER OR NOT THEY ARE SET FORTH IN THE SCHEDULES TO THIS AGREEMENT,
INCLUDING SUCH OBLIGATIONS RELATING TO LITIGATION TO WHICH THE SELLER OR ANY OF
ITS AFFILIATES IS A PARTY.


 


(III)                               ACQUIRED COMPANY CLAIMS.  THE BUYER SHALL
RELEASE, INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST THE
ENTIRETY OF ANY ADVERSE CONSEQUENCES THAT ARE SUFFERED BY THE SELLER INDEMNITEES
FOR CLAIMS BY THE ACQUIRED COMPANIES AGAINST THE SELLER AND ITS AFFILIATES
ATTRIBUTABLE TO THE PERIOD PRIOR TO THE CLOSING, EXCEPT FOR CLAIMS ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION AGREEMENT, AND CLAIMS WITH RESPECT TO ANY
INTERCOMPANY ARRANGEMENTS THAT WILL NOT BE TERMINATED AS OF THE CLOSING IN
ACCORDANCE WITH SECTION 5(H).


 


(IV)                              SITE ACCESS.  THE BUYER AGREES TO RELEASE,
INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST THE ENTIRETY
OF ANY ADVERSE CONSEQUENCES THAT ARE SUFFERED BY THE SELLER INDEMNITEES ARISING
OUT OF, RESULTING FROM OR RELATING TO ANY FIELD VISIT OR OTHER DUE DILIGENCE
ACTIVITIES RELATING TO ANY PERFORMANCE OF THE DILIGENCE ACTIVITIES TO THE EXTENT
CAUSED BY ACTS OR OMISSIONS OF ANY BUYER PARTY OR BUYER DILIGENCE
REPRESENTATIVE, EVEN IF SUCH ADVERSE CONSEQUENCES ARISE OUT OF OR RESULT FROM,
SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY THE
SELLER INDEMNITEES, EXCEPT ADVERSE CONSEQUENCES TO THE EXTENT RESULTING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SELLER INDEMNITEES.

 


(D)                                 MATTERS INVOLVING THIRD PARTIES.

 


(I)                                     IF ANY THIRD PARTY SHALL NOTIFY EITHER
PARTY (THE “INDEMNIFIED PARTY”) WITH RESPECT TO ANY MATTER (A “THIRD PARTY
CLAIM”) THAT IS REASONABLY EXPECTED TO GIVE RISE TO A CLAIM FOR INDEMNIFICATION
AGAINST THE OTHER PARTY (THE “INDEMNIFYING PARTY”) UNDER THIS SECTION 8, THEN
THE INDEMNIFIED PARTY SHALL PROMPTLY (AND IN ANY EVENT WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIVING NOTICE OF THE THIRD PARTY CLAIM) NOTIFY THE INDEMNIFYING
PARTY THEREOF IN WRITING.  FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY THAT IT MAY HAVE TO THE
INDEMNIFIED PARTY, EXCEPT TO THE EXTENT THE DEFENSE OF SUCH CLAIM IS MATERIALLY
PREJUDICED BY THE INDEMNIFIED PARTY’S FAILURE TO GIVE SUCH NOTICE, INCLUDING
HAVING THE EFFECT OF TOLLING OR SUSPENDING THE STATUTE OF LIMITATIONS APPLICABLE
TO SUCH CLAIM.


 


(II)                                  THE INDEMNIFYING PARTY SHALL HAVE THE
RIGHT TO ASSUME AND THEREAFTER CONDUCT THE DEFENSE OF THE THIRD PARTY CLAIM WITH
COUNSEL OF ITS CHOICE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY SHALL HAVE FULL CONTROL OF SUCH DEFENSE AND PROCEEDINGS,
INCLUDING ANY COMPROMISE OR SETTLEMENT THEREOF; PROVIDED, HOWEVER, THAT THE
INDEMNIFYING PARTY SHALL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO
ANY SETTLEMENT WITH RESPECT TO THE THIRD PARTY CLAIM WHICH PROVIDES FOR OR
RESULTS IN ANY PAYMENT BY OR OBLIGATION OF THE INDEMNIFIED PARTY OF OR FOR ANY
DAMAGES OR OTHER AMOUNT, ANY ENCUMBRANCE ON ANY PROPERTY OF THE INDEMNIFIED
PARTY, ANY FINDING OF RESPONSIBILITY OR LIABILITY ON THE PART OF THE INDEMNIFIED
PARTY OR ANY SANCTION OR INJUNCTION OF, RESTRICTION UPON THE CONDUCT OF ANY
BUSINESS BY, OR OTHER EQUITABLE RELIEF UPON THE INDEMNIFIED PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY (NOT TO BE WITHHELD
UNREASONABLY).

 

38

--------------------------------------------------------------------------------


 


(III)                               UNLESS AND UNTIL THE INDEMNIFYING PARTY
ASSUMES THE DEFENSE OF THE THIRD PARTY CLAIM AS PROVIDED IN SECTION 8(D)(II),
THE INDEMNIFIED PARTY MAY DEFEND AGAINST THE THIRD PARTY CLAIM IN ANY MANNER IT
REASONABLY MAY DEEM APPROPRIATE.


 


(IV)                              IN NO EVENT SHALL THE INDEMNIFIED PARTY
CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH RESPECT
TO THE THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY WHICH CONSENT SHALL NOT BE WITHHELD UNREASONABLY.


 


(E)                                  DETERMINATION OF AMOUNT OF ADVERSE
CONSEQUENCES.  THE ADVERSE CONSEQUENCES GIVING RISE TO ANY INDEMNIFICATION
OBLIGATION HEREUNDER SHALL BE LIMITED TO THE ACTUAL LOSS SUFFERED BY THE
INDEMNIFIED PARTY (I.E. REDUCED BY ANY INSURANCE PROCEEDS OR OTHER PAYMENT OR
RECOUPMENT RECEIVED, REALIZED OR RETAINED BY THE INDEMNIFIED PARTY AS A RESULT
OF THE EVENTS GIVING RISE TO THE CLAIM FOR INDEMNIFICATION NET OF ANY EXPENSES
RELATED TO THE RECEIPT OF SUCH PROCEEDS, PAYMENT OR RECOUPMENT, INCLUDING
RETROSPECTIVE PREMIUM ADJUSTMENTS, IF ANY), BUT NOT ANY REDUCTION IN TAXES OF
THE INDEMNIFIED PARTY (OR THE AFFILIATED GROUP OF WHICH IT IS A MEMBER)
OCCASIONED BY SUCH LOSS OR DAMAGE.  THE AMOUNT OF THE ACTUAL LOSS AND THE AMOUNT
OF THE INDEMNITY PAYMENT SHALL BE COMPUTED BY TAKING INTO ACCOUNT THE TIMING OF
THE LOSS OR PAYMENT, AS APPLICABLE, USING A PRIME RATE PLUS TWO PERCENT INTEREST
OR DISCOUNT RATE, AS APPROPRIATE (NOT TO EXCEED THE MAXIMUM RATE PERMITTED BY
APPLICABLE LAW).  UPON THE REQUEST OF THE INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY SHALL PROVIDE THE INDEMNIFYING PARTY WITH INFORMATION SUFFICIENT TO ALLOW
THE INDEMNIFYING PARTY TO CALCULATE THE AMOUNT OF THE INDEMNITY PAYMENT IN
ACCORDANCE WITH THIS SECTION 8(E).  AN INDEMNIFIED PARTY SHALL TAKE ALL
REASONABLE STEPS TO MITIGATE DAMAGES IN RESPECT OF ANY CLAIM FOR WHICH IT IS
SEEKING INDEMNIFICATION AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO AVOID
ANY COSTS OR EXPENSES ASSOCIATED WITH SUCH CLAIM AND, IF SUCH COSTS AND EXPENSES
CANNOT BE AVOIDED, TO MINIMIZE THE AMOUNT THEREOF.  NOTHING IN THIS SECTION 8 IS
INTENDED TO ALLOW AN INDEMNIFIED PERSON TO RECEIVE DUPLICATIVE PAYMENTS IN
CONNECTION WITH A PARTY’S OBLIGATIONS TO RELEASE, INDEMNIFY AND HOLD HARMLESS. 
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, ALTHOUGH
AN INDEMNIFIED PERSON MAY SEEK RECOVERY FOR AN ADVERSE CONSEQUENCE UNDER ANY
SECTION UNDER WHICH SUCH ADVERSE CONSEQUENCE MAY BE RECOVERABLE, TO THE EXTENT
AN INDEMNIFIED PERSON HAS BEEN PAID FOR AN ADVERSE CONSEQUENCE UNDER ONE SECTION
OF THIS AGREEMENT, THAT PERSON SHALL NOT BE PERMITTED TO SEEK PAYMENT FOR THAT
ADVERSE CONSEQUENCE UNDER ANOTHER SECTION OF THIS AGREEMENT, EVEN THOUGH THAT
ADVERSE CONSEQUENCE IS OF A TYPE WHICH WOULD BE COVERED BY EACH SUCH SECTION.

 


(F)                                    TAX TREATMENT OF INDEMNITY PAYMENTS.  ALL
INDEMNIFICATION PAYMENTS MADE UNDER THIS AGREEMENT, INCLUDING ANY PAYMENT MADE
UNDER SECTION 9, SHALL BE MADE IN CASH AND TREATED AS PURCHASE PRICE ADJUSTMENTS
FOR TAX PURPOSES.

 


(G)                                 EXCLUSIVE REMEDY.  THE INDEMNITIES PROVIDED
FOR IN THIS SECTION 8 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED
PARTY AGAINST THE INDEMNIFYING PARTY BY CONTRACT, STATUTE OR OTHERWISE, AT LAW
OR EQUITY, FOR ANY CLAIM, CAUSE OF ACTION OR OTHER MATTER ARISING FROM ANY
BREACH BY THE BUYER OR THE SELLER, AS APPLICABLE, OF ANY OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS OR OTHER AGREEMENTS UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY ACKNOWLEDGES THAT THE PAYMENT OF
MONEY, AS LIMITED BY THE TERMS OF THIS AGREEMENT, SHALL BE ADEQUATE COMPENSATION
FOR BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED
HEREIN OR FOR ANY OTHER CLAIM ARISING IN CONNECTION WITH OR WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  AS THE PAYMENT OF MONEY SHALL BE
ADEQUATE

 

39

--------------------------------------------------------------------------------


 


COMPENSATION, EACH PARTY HEREBY WAIVES ANY RIGHT TO RESCIND THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(H)                                 DISCLAIMER OF REPRESENTATIONS AND
WARRANTIES.  THE BUYER ACKNOWLEDGES THAT (I) IT HAS HAD AND PURSUANT TO THIS
AGREEMENT SHALL HAVE BEFORE CLOSING ACCESS TO THE ACQUIRED COMPANIES AND THE
ACQUIRED COMPANY ASSETS AND THE OFFICERS OR OTHER REPRESENTATIVES OF THE SELLER
AND (II) IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT AND CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, THE BUYER HAS RELIED SOLELY ON THE BASIS OF
ITS OWN INDEPENDENT INVESTIGATION, INCLUDING ENVIRONMENTAL AND OTHER
INSPECTIONS, AND UPON THE EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS, AND
AGREEMENTS SET FORTH IN THIS AGREEMENT, AND THE SELLER EXPRESSLY DISCLAIMS ALL
LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
COMMUNICATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO THE BUYER OR ANY OF
ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OTHER THAN AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY TRANSACTION AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO THE BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF THE SELLER OR ANY OF ITS AFFILIATES). 
TOWARD THIS END, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO SELLER
INDEMNITEE SHALL HAVE LIABILITY TO THE BUYER OR ANY OTHER PERSON RESULTING FROM
THE DISTRIBUTION TO THE BUYER, OR THE BUYER’S USE OF, ANY SUCH INFORMATION
RELATING TO ANY SELLER INDEMNITEE, OR PREPARED BY OR ON BEHALF OF ANY SELLER
INDEMNITEE, AND SUPPLIED TO THE BUYER BEFORE THE DATE OF THIS AGREEMENT, OR ANY
INFORMATION, DOCUMENTS OR MATERIALS MADE AVAILABLE TO THE BUYER IN ANY DATA
ROOMS, ANY PRESENTATION OR IN ANY OTHER FORM RELATING TO THE BUSINESS OF THE
ACQUIRED COMPANIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY. 
ACCORDINGLY, THE BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SELLER HAS NOT MADE, AND THE SELLER MAKES NO AND DISCLAIMS ANY,
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND WHETHER BY COMMON
LAW, STATUTE, OR OTHERWISE, REGARDING (I) TITLE TO ANY OF THE ACQUIRED COMPANY
ASSETS (INCLUDING ANY RIGHTS OF WAY) (WHETHER RELATING TO DEFECTIVE TITLE OR
GAPS IN TITLE), (II) THE QUALITY, CONDITION, OR OPERABILITY OF ANY REAL OR
PERSONAL PROPERTY, EQUIPMENT, OR FIXTURES, INCLUDING FREEDOM FROM LATENT OR
PATENT VICES OR DEFECTS, (III) THEIR MERCHANTABILITY, (IV) THEIR FITNESS FOR ANY
PARTICULAR PURPOSE, (V) THEIR CONFORMITY TO MODELS, SAMPLES OF MATERIALS OR
MANUFACTURER DESIGN, (VI) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANTS, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION RELATING TO ANY ACQUIRED COMPANY ASSETS, (VII) THE
QUANTITY, QUALITY, PRODUCTION OR RECOVERABILITY OF HYDROCARBONS, (VIII) ANY
ESTIMATES OF THE VALUE OF THE ACQUIRED COMPANY EQUITY INTERESTS OR RELATED
ACQUIRED COMPANY ASSETS OR FUTURE REVENUES GENERATED THEREFROM, (IX) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY SUITABILITY, DESIGN OR MARKETABILITY OF
THE ACQUIRED COMPANY ASSETS, (X) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY ANY
PERSON WITH RESPECT TO THE ACQUIRED COMPANY EQUITY INTERESTS OR ACQUIRED COMPANY
ASSETS, (XI) ANY OTHER MATERIALS OR INFORMATION MADE AVAILABLE TO THE BUYER OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,

 

40

--------------------------------------------------------------------------------


 


AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY DISCUSSION OR PRESENTATION
RELATED THERETO, (XII) ANY EXPRESS OR IMPLIED WARRANTY OF FREEDOM FROM
INTELLECTUAL PROPERTY INFRINGEMENT, (XIII) ANY RIGHTS OF A PURCHASER UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE, (XIV) ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS,
THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ACQUIRED COMPANY ASSETS, AND, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, ALL OF THE ACQUIRED COMPANY ASSETS ARE DELIVERED IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS, WHERE IS” WITH ALL FAULTS
OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), INCLUDING
FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.  THE INCLUSION BY ANY SELLER
PARTY OF ANY OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS
AGREEMENT DOES NOT CONSTITUTE AN ADMISSION OR ACKNOWLEDGEMENT, EXPRESSED OR
IMPLIED, OF FAULT, RESPONSIBILITY OR LIABILITY OF ANY KIND BY ANY SELLER PARTY
UNDER ANY LAW (INCLUDING ANY ENVIRONMENTAL LAW) FOR ACTS, OMISSIONS, OBLIGATIONS
OR EVENTS INVOLVING THE PRESENCE, IF ANY, OF ANY POLLUTANTS, CONTAMINANTS, TOXIN
OR HAZARDOUS OR EXTREMELY HAZARDOUS SUBSTANCES, MATERIALS, WASTES, CONSTITUENTS,
COMPOUNDS OR CHEMICALS THAT ARE REGULATED BY, OR MAY FORM THE BASIS OF LIABILITY
UNDER, ANY ENVIRONMENTAL LAWS ON OR ADJACENT TO THE ACQUIRED COMPANY ASSETS. 
THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY LAW TO BE EFFECTIVE, THE
DISCLOSURES CONTAINED IN THIS SECTION 8(H) ARE “CONSPICUOUS” FOR PURPOSES OF ANY
SUCH LAWS.

 

41

--------------------------------------------------------------------------------


 

9.                                       Tax Matters.

 


(A)                                  ALLOCATIONS.  FOR PURPOSES OF ALLOCATING
THE JAVELINA PERCENTAGE INTEREST OF ITEMS OF INCOME, LOSS, DEDUCTION, AND CREDIT
OF THE ACQUIRED COMPANIES BETWEEN SELLER AND THE BUYER FOR THE CALENDAR YEAR IN
WHICH THE CLOSING OCCURS, THE ACQUIRED COMPANIES’ TAXABLE YEAR IN WHICH THE
CLOSING OCCURS SHALL BE TREATED AS TWO SEPARATE TAXABLE YEARS, THE FIRST OF
WHICH SHALL BE THE PERIOD COMMENCING ON JANUARY 1 OF THE CALENDAR YEAR IN WHICH
THE CLOSING OCCURS AND ENDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (THE
“INTERIM PERIOD”) AND THE SECOND OF WHICH SHALL BE THE PERIOD COMMENCING AT THE
EFFECTIVE TIME AND ENDING ON DECEMBER 31 OF THE CALENDAR YEAR IN WHICH THE
CLOSING OCCURS.  SELLER SHALL BE ALLOCATED, IN ACCORDANCE WITH THE
ORGANIZATIONAL DOCUMENTS OF THE ACQUIRED COMPANIES IN EFFECT AT THE EFFECTIVE
TIME, THE JAVELINA PERCENTAGE INTEREST OF ALL ITEMS OF INCOME, LOSS, DEDUCTION,
AND CREDIT OF THE ACQUIRED COMPANIES FOR THE INTERIM PERIOD AND BUYER SHALL BE
ALLOCATED THE JAVELINA PERCENTAGE OF ALL REMAINING ITEMS OF INCOME, LOSS,
DEDUCTION, AND CREDIT OF THE ACQUIRED COMPANIES FOR SUCH CALENDAR YEAR.  MORE
PRECISELY, WITH RESPECT TO THE SALE OF THE ACQUIRED COMPANIES EQUITY INTERESTS,
THE SELLER AND THE BUYER ELECT, AND AFTER THE CLOSING THE BUYER SHALL CAUSE THE
ACQUIRED COMPANIES AND THEIR RESPECTIVE PARTNERS TO ELECT, “THE CLOSING OF THE
BOOKS” METHOD PURSUANT TO THE REGULATIONS OF SECTION 706 OF THE CODE.

 


(B)                                 POST-CLOSING TAX RETURNS.  THE BUYER SHALL
PREPARE OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO BE FILED ANY POST-CLOSING
TAX RETURNS WITH RESPECT TO THE ACQUIRED COMPANY ASSETS OR THE ACQUIRED
COMPANIES.  THE BUYER SHALL PAY (OR CAUSE TO BE PAID) ANY TAXES DUE WITH RESPECT
TO SUCH TAX RETURNS.

 


(C)                                  PRE-CLOSING TAX RETURNS.  THE SELLER SHALL,
IF APPLICABLE, PREPARE OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO BE FILED ALL
PRE-CLOSING TAX RETURNS TO THE EXTENT IT HAS THE LEGAL RIGHT, WITH RESPECT TO
THE ACQUIRED COMPANIES OR THE ACQUIRED COMPANY ASSETS THEREOF.  THE SELLER SHALL
PAY OR CAUSE TO BE PAID THE JAVELINA PERCENTAGE INTEREST OF ANY TAXES DUE WITH
RESPECT TO THOSE TAX RETURNS DESCRIBED IN SECTION 9(C).

 


(D)                                 STRADDLE PERIODS.  THE BUYER SHALL BE
RESPONSIBLE FOR TAXES OF THE ACQUIRED COMPANY ASSETS AND THE ACQUIRED COMPANIES
RELATED TO THE PORTION OF ANY STRADDLE PERIOD OCCURRING ON OR AFTER THE
EFFECTIVE TIME.  THE SELLER SHALL BE RESPONSIBLE FOR TAXES OF THE ACQUIRED
COMPANY ASSETS AND THE ACQUIRED COMPANIES (SOLELY TO THE EXTENT OF THE JAVELINA
PERCENTAGE INTEREST OF SUCH TAXES) RELATING TO THE PORTION OF ANY STRADDLE
PERIOD OCCURRING BEFORE AND ON THE EFFECTIVE TIME.  WITH RESPECT TO ANY SUCH
STRADDLE PERIOD, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE SELLER OR THE
BUYER SHALL ELECT TO TREAT THE CLOSE OF THE DAY ENDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME AS THE LAST DAY OF THE TAX PERIOD.  IF APPLICABLE LAW SHALL NOT
PERMIT SUCH DATE TO BE THE LAST DAY OF A PERIOD, THEN (I) REAL OR PERSONAL
PROPERTY TAXES WITH RESPECT TO THE ACQUIRED COMPANY ASSETS AND THE ACQUIRED
COMPANIES SHALL BE ALLOCATED BASED ON THE NUMBER OF DAYS IN THE PARTIAL PERIOD
BEFORE AND AFTER SUCH DATE, (II) IN THE CASE OF ALL OTHER TAXES BASED ON OR IN
RESPECT OF INCOME, THE TAX COMPUTED ON THE BASIS OF THE TAXABLE INCOME OR LOSS
ATTRIBUTABLE TO THE ACQUIRED COMPANY ASSETS AND THE ACQUIRED COMPANIES FOR EACH
PARTIAL PERIOD AS DETERMINED FROM THEIR BOOKS AND RECORDS, AND (III) IN THE CASE
OF ALL OTHER TAXES, ON THE BASIS OF THE ACTUAL ACTIVITIES OR ATTRIBUTES OF THE
ACQUIRED COMPANY ASSETS AND THE ACQUIRED COMPANIES FOR EACH PARTIAL PERIOD AS
DETERMINED FROM THEIR BOOKS AND RECORDS.

 

42

--------------------------------------------------------------------------------


 


(E)                                  STRADDLE RETURNS.  THE BUYER SHALL PREPARE
ANY SUCH STRADDLE RETURNS. THE BUYER SHALL DELIVER, AT LEAST FORTY-FIVE (45)
DAYS PRIOR TO THE DUE DATE FOR FILING SUCH STRADDLE RETURN (INCLUDING ANY
EXTENSION) TO THE SELLER A STATEMENT SETTING FORTH THE AMOUNT OF TAX THAT THE
SELLER OWES, IF APPLICABLE, INCLUDING THE ALLOCATION OF TAXABLE INCOME OR LOSS
(SCHEDULE K-1) AND TAXES UNDER SECTION 9(D), AND COPIES OF SUCH STRADDLE
RETURN.  THE SELLER SHALL HAVE THE RIGHT TO REVIEW SUCH STRADDLE RETURNS AND THE
ALLOCATION OF TAXABLE INCOME AND LIABILITY FOR TAXES AND TO SUGGEST TO THE BUYER
ANY REASONABLE CHANGES TO SUCH STRADDLE RETURNS NO LATER THAN FIFTEEN (15) DAYS
PRIOR TO THE DATE FOR THE FILING OF SUCH STRADDLE RETURNS.  THE SELLER AND THE
BUYER AGREE TO CONSULT AND TO ATTEMPT TO RESOLVE IN GOOD FAITH ANY ISSUE ARISING
AS A RESULT OF THE REVIEW OF SUCH STRADDLE RETURNS AND ALLOCATION OF TAXABLE
INCOME AND LIABILITY FOR TAXES AND MUTUALLY TO CONSENT TO THE FILING AS PROMPTLY
AS POSSIBLE OF SUCH STRADDLE RETURNS.  NOT LATER THAN FIVE (5) DAYS BEFORE THE
DUE DATE FOR THE PAYMENT OF TAXES WITH RESPECT TO SUCH STRADDLE RETURNS, IF
APPLICABLE, THE SELLER SHALL PAY OR CAUSE TO BE PAID TO THE BUYER AN AMOUNT
EQUAL TO THE TAXES AS AGREED TO BY THE BUYER AND THE SELLER AS BEING OWED BY THE
SELLER.  IF THE BUYER AND THE SELLER CANNOT AGREE ON THE AMOUNT OF TAXES OWED BY
THE SELLER WITH RESPECT TO A STRADDLE RETURN, THE SELLER SHALL PAY OR CAUSE TO
BE PAID TO THE BUYER THE AMOUNT OF TAXES REASONABLY DETERMINED BY THE SELLER TO
BE OWED BY THE SELLER.  WITHIN TEN (10) DAYS AFTER SUCH PAYMENT, THE SELLER AND
THE BUYER SHALL REFER THE MATTER TO AN INDEPENDENT NATIONALLY RECOGNIZED
ACCOUNTING FIRM AGREED TO BY THE BUYER AND THE SELLER TO ARBITRATE THE DISPUTE.
THE SELLER AND THE BUYER SHALL EQUALLY SHARE THE FEES AND EXPENSES OF SUCH
ACCOUNTING FIRM AND ITS DETERMINATION AS TO THE AMOUNT OWING BY THE SELLER WITH
RESPECT TO A STRADDLE RETURN SHALL BE BINDING ON THE SELLER AND THE BUYER. 
WITHIN FIVE (5) DAYS AFTER THE DETERMINATION BY SUCH ACCOUNTING FIRM, IF
NECESSARY, THE APPROPRIATE PARTY SHALL PAY THE OTHER PARTY ANY AMOUNT WHICH IS
DETERMINED BY SUCH ACCOUNTING FIRM TO BE OWED.  THE SELLER SHALL BE ENTITLED TO
REDUCE ITS OBLIGATION TO PAY TAXES WITH RESPECT TO A STRADDLE RETURN BY THE
AMOUNT OF ANY ESTIMATED TAXES PAID WITH RESPECT TO SUCH TAXES ON OR BEFORE THE
EFFECTIVE TIME.

 


(F)                                    CLAIMS FOR REFUND.  THE BUYER SHALL NOT,
AND, TO THE EXTENT THE BUYER HAS THE LEGAL RIGHT, SHALL CAUSE THE ACQUIRED
COMPANIES AND ANY OF THEIR AFFILIATES NOT TO, FILE ANY CLAIM FOR REFUND OF TAXES
WITH RESPECT TO THE ACQUIRED COMPANY ASSETS AND THE ACQUIRED COMPANIES FOR WHOLE
OR PARTIAL TAXABLE PERIODS ON OR BEFORE THE EFFECTIVE TIME.

 


(G)                                 INDEMNIFICATION.  THE BUYER AGREES TO
INDEMNIFY THE SELLER AGAINST ALL TAXES OF OR WITH RESPECT TO THE ACQUIRED
COMPANY ASSETS AND THE ACQUIRED COMPANIES FOR ANY POST-CLOSING TAX PERIOD AND
THE PORTION OF ANY STRADDLE PERIOD OCCURRING AFTER THE EFFECTIVE TIME.  THE
SELLER AGREES TO INDEMNIFY THE BUYER AGAINST ALL TAXES OF OR WITH RESPECT TO THE
ACQUIRED COMPANY ASSETS AND THE ACQUIRED COMPANIES (SOLELY TO THE EXTENT OF THE
JAVELINA PERCENTAGE INTEREST OF SUCH TAXES) FOR ANY PRE-CLOSING TAX PERIOD AND
THE PORTION OF ANY STRADDLE PERIOD OCCURRING ON OR BEFORE THE EFFECTIVE TIME
(INCLUDING ANY TAX LIABILITY ASSOCIATED WITH ANY MATTER LISTED ON SCHEDULES 4(F)
AND  4(H)).

 

(h)                                 Cooperation on Tax Matters.

 


(I)                                     THE BUYER AND THE SELLER SHALL COOPERATE
FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY, IN
CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT TO THIS SECTION 9(H) AND ANY
AUDIT, LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A
MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER.  THE BUYER AND THE SELLER SHALL (A) RETAIN ALL
BOOKS AND RECORDS IN THEIR

 

43

--------------------------------------------------------------------------------


 


POSSESSION WITH RESPECT TO TAX MATTERS PERTINENT TO EACH ACQUIRED COMPANY
RELATING TO ANY WHOLE OR PARTIAL TAXABLE PERIOD BEGINNING BEFORE THE CLOSING
DATE UNTIL THE EXPIRATION OF THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT
NOTIFIED BY THE BUYER OR THE SELLER, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE
TAXABLE PERIODS, AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO
WITH ANY TAXING AUTHORITY, AND (B) GIVE THE OTHER PARTY REASONABLE WRITTEN
NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND
RECORDS AND, IF THE OTHER PARTY SO REQUESTS, THE BUYER OR THE SELLER, AS THE
CASE MAY BE, SHALL ALLOW THE OTHER PARTY TO TAKE POSSESSION OF SUCH BOOKS AND
RECORDS.


 


(II)                                  THE BUYER AND THE SELLER FURTHER AGREE,
UPON REQUEST, TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY CERTIFICATE
OR OTHER DOCUMENT FROM ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON AS MAY BE
NECESSARY TO MITIGATE, REDUCE OR ELIMINATE ANY TAX THAT COULD BE IMPOSED
(INCLUDING WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY).


 


(III)                               THE BUYER AND THE SELLER AGREE, UPON
REQUEST, TO PROVIDE THE OTHER PARTIES WITH ALL INFORMATION THAT SUCH OTHER
PARTIES MAY BE REQUIRED TO REPORT PURSUANT TO SECTIONS 751 AND 6050K OF THE CODE
AND ALL TREASURY DEPARTMENT REGULATIONS PROMULGATED THEREUNDER.


 


(I)                                     CERTAIN TAXES.  THE SELLER SHALL FILE
ALL NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO ALL TRANSFER,
DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER SIMILAR TAXES AND FEES,
PAY THE RELATED TAX, AND, IF REQUIRED BY APPLICABLE LAW, THE BUYER SHALL, AND
SHALL CAUSE ITS AFFILIATES TO, JOIN IN THE EXECUTION OF ANY SUCH TAX RETURNS AND
OTHER DOCUMENTATION.  NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO
THE CONTRARY, THE BUYER SHALL PAY TO THE SELLER, ON OR BEFORE THE DATE SUCH
PAYMENTS ARE DUE FROM THE SELLER TO A GOVERNMENTAL AUTHORITY, ANY TRANSFER,
DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER TAXES AND FEES INCURRED
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(J)                                     CONFIDENTIALITY.  ANY INFORMATION SHARED
IN CONNECTION WITH TAXES SHALL BE KEPT CONFIDENTIAL, EXCEPT AS MAY OTHERWISE BE
NECESSARY IN CONNECTION WITH THE FILING OF TAX RETURNS OR REPORTS, REFUND
CLAIMS, TAX AUDITS, TAX CLAIMS AND TAX LITIGATION, OR AS REQUIRED BY LAW.

 


(K)                                  AUDITS.  THE SELLER OR THE BUYER, AS
APPLICABLE, SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE OTHER PARTIES OF ANY
PENDING OR THREATENED TAX AUDIT, ASSESSMENT OR PROCEEDING THAT IT BECOMES AWARE
OF RELATED TO THE ACQUIRED COMPANY ASSETS OR THE ACQUIRED COMPANIES FOR WHOLE OR
PARTIAL PERIODS FOR WHICH IT IS INDEMNIFIED BY THE OTHER PARTY HEREUNDER.  SUCH
NOTICE SHALL CONTAIN FACTUAL INFORMATION (TO THE EXTENT KNOWN) DESCRIBING THE
ASSERTED TAX LIABILITY IN REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES
OF ANY NOTICE OR OTHER DOCUMENT RECEIVED FROM OR WITH ANY TAX AUTHORITY IN
RESPECT OF ANY SUCH MATTERS.  IF AN INDEMNIFIED PARTY HAS KNOWLEDGE OF AN
ASSERTED TAX LIABILITY WITH RESPECT TO A MATTER FOR WHICH IT IS TO BE
INDEMNIFIED HEREUNDER AND SUCH PARTY FAILS TO GIVE THE INDEMNIFYING PARTY PROMPT
NOTICE OF SUCH ASSERTED TAX LIABILITY, THEN (I) IF THE INDEMNIFYING PARTY IS
PRECLUDED BY THE FAILURE TO GIVE PROMPT NOTICE FROM CONTESTING THE ASSERTED TAX
LIABILITY IN ANY FORUM, THE INDEMNIFYING PARTY SHALL HAVE NO OBLIGATION TO
INDEMNIFY THE INDEMNIFIED PARTY FOR ANY TAXES ARISING OUT OF SUCH ASSERTED TAX
LIABILITY, AND (II) IF THE INDEMNIFYING PARTY IS NOT SO PRECLUDED FROM
CONTESTING, BUT SUCH FAILURE TO GIVE PROMPT NOTICE RESULTS IN A DETRIMENT TO THE
INDEMNIFYING PARTY, THEN ANY AMOUNT WHICH THE INDEMNIFYING PARTY IS OTHERWISE
REQUIRED TO PAY THE INDEMNIFIED PARTY PURSUANT TO THIS SECTION 9(K) SHALL BE

 

44

--------------------------------------------------------------------------------


 


REDUCED BY THE AMOUNT OF SUCH DETRIMENT, PROVIDED, THE INDEMNIFIED PARTY SHALL
NEVERTHELESS BE ENTITLED TO FULL INDEMNIFICATION HEREUNDER TO THE EXTENT, AND
ONLY TO THE EXTENT, THAT SUCH PARTY CAN ESTABLISH THAT THE INDEMNIFYING PARTY
WAS NOT PREJUDICED BY SUCH FAILURE.  THIS SECTION 9(K) SHALL CONTROL THE
PROCEDURE FOR TAX INDEMNIFICATION MATTERS TO THE EXTENT IT IS INCONSISTENT WITH
ANY OTHER PROVISION OF THIS AGREEMENT.

 


(L)                                     CONTROL OF PROCEEDINGS.  THE PARTY
RESPONSIBLE FOR THE TAX UNDER THIS AGREEMENT SHALL CONTROL AUDITS AND DISPUTES
RELATED TO SUCH TAXES (INCLUDING ACTION TAKEN TO PAY, COMPROMISE OR SETTLE SUCH
TAXES).  THE SELLER AND THE BUYER SHALL JOINTLY CONTROL, IN GOOD FAITH WITH EACH
OTHER, AUDITS AND DISPUTES RELATING TO STRADDLE PERIODS.  REASONABLE
OUT-OF-POCKET EXPENSES WITH RESPECT TO SUCH CONTESTS SHALL BE BORNE BY THE
SELLER AND THE BUYER IN PROPORTION TO THEIR RESPONSIBILITY FOR SUCH TAXES AS SET
FORTH IN THIS AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED BY THIS AGREEMENT, THE
NONCONTROLLING PARTY SHALL BE AFFORDED A REASONABLE OPPORTUNITY TO PARTICIPATE
IN SUCH PROCEEDINGS AT ITS OWN EXPENSE.

 


(M)                               POWERS OF ATTORNEY.  TO THE EXTENT THE BUYER
HAS THE LEGAL RIGHT, THE BUYER, THE ACQUIRED COMPANIES AND THEIR RESPECTIVE
AFFILIATES SHALL PROVIDE THE SELLER AND ITS AFFILIATES WITH SUCH POWERS OF
ATTORNEY OR OTHER AUTHORIZING DOCUMENTATION AS ARE REASONABLY NECESSARY TO
EMPOWER THEM TO EXECUTE AND FILE RETURNS THEY ARE RESPONSIBLE FOR HEREUNDER,
FILE REFUND AND EQUIVALENT CLAIMS FOR TAXES THEY ARE RESPONSIBLE FOR, AND
CONTEST, SETTLE, AND RESOLVE ANY AUDITS AND DISPUTES THAT THEY HAVE CONTROL OVER
UNDER SECTION 9(L) (INCLUDING ANY REFUND CLAIMS WHICH TURN INTO AUDITS OR
DISPUTES).

 


(N)                                 REMITTANCE OF REFUNDS.  IF THE BUYER OR ANY
AFFILIATE OF THE BUYER RECEIVES A REFUND OF ANY TAXES THAT THE SELLER IS
RESPONSIBLE FOR HEREUNDER, OR IF THE SELLER OR ANY AFFILIATE OF THE SELLER
RECEIVES A REFUND OF ANY TAXES THAT THE BUYER IS RESPONSIBLE FOR HEREUNDER, THE
PARTY RECEIVING SUCH REFUND SHALL, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH
REFUND, REMIT IT TO THE PARTY WHO HAS RESPONSIBILITY FOR SUCH TAXES HEREUNDER. 
FOR THE PURPOSE OF THIS SECTION 9(N), THE TERM “REFUND” SHALL INCLUDE A
REDUCTION IN TAX AND THE USE OF AN OVERPAYMENT AS A CREDIT OR OTHER TAX OFFSET,
AND RECEIPT OF A REFUND SHALL OCCUR UPON THE FILING OF A TAX RETURN OR AN
ADJUSTMENT THERETO USING SUCH REDUCTION, OVERPAYMENT OR OFFSET OR UPON THE
RECEIPT OF CASH.

 


(O)                                 CLOSING TAX CERTIFICATE.  AT THE CLOSING,
THE SELLER SHALL DELIVER TO THE BUYER A CERTIFICATE, IN THE FORM OF EXHIBITS
D-1, SIGNED UNDER PENALTIES OF PERJURY (I) STATING IT IS NOT A FOREIGN
CORPORATION, FOREIGN PARTNERSHIP, FOREIGN TRUST OR FOREIGN ESTATE, (II)
PROVIDING ITS U.S. EMPLOYER IDENTIFICATION NUMBER, AND (III) PROVIDING ITS
ADDRESS, ALL PURSUANT TO SECTION 1445 OF THE CODE.

 


(P)                                 SETTLEMENTS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, THE SELLER SHALL NOT BE ENTITLED TO
SETTLE OR CONCEDE, EITHER ADMINISTRATIVELY OR AFTER THE COMMENCEMENT OF
LITIGATION, ANY PROCEEDING RELATED TO TAXES IN A MANNER THAT COULD INCREASE THE
AMOUNT OF TAXES OF THE BUYER OR ANY OF THE ACQUIRED COMPANIES FOR ANY
POST-CLOSING TAX PERIODS, UNLESS (I) THE BUYER CONSENTS TO SUCH SETTLEMENT OR
CONCESSION OR (II) THE SELLER AGREES TO INDEMNIFY THE BUYER FOR ANY SUCH
INCREASE IN THE AMOUNT OF TAXES OF THE BUYER OR ANY OF THE ACQUIRED COMPANIES
FOR POST-CLOSING TAX PERIODS.

 

45

--------------------------------------------------------------------------------


 

10.                                 Termination.

 


(A)                                  TERMINATION OF AGREEMENT.  THE PARTIES MAY
TERMINATE THIS AGREEMENT, AS PROVIDED BELOW:

 


(I)                                     THE PARTIES MAY TERMINATE THIS AGREEMENT
BY MUTUAL WRITTEN CONSENT AT ANY TIME BEFORE THE CLOSING;


 


(II)                                  (A) BY THE SELLER, ON ONE HAND, OR THE
BUYER ON THE OTHER, IN WRITING, WITHOUT LIABILITY TO THE OTHER PARTIES ON
ACCOUNT OF SUCH TERMINATION (PROVIDED THE TERMINATING PARTY IS NOT IN DEFAULT OR
BREACH OF ANY OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT), IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE 5:00
P.M. HOUSTON, TEXAS TIME ON DECEMBER 1, 2005;


 


(III)                               THE BUYER MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE TO THE SELLER AT ANY TIME BEFORE CLOSING IN THE EVENT THE
SELLER HAS MATERIALLY BREACHED ANY REPRESENTATION OR WARRANTY SET FORTH IN
SECTION 3(A) OR SECTION 4 OR ANY COVENANT CONTAINED IN THIS AGREEMENT, THE BUYER
HAS NOTIFIED THE SELLER OF THE BREACH, THE BREACH IS NOT CURABLE, OR, IF
CURABLE, HAS CONTINUED WITHOUT CURE FOR A PERIOD OF TWENTY-FIVE (25) DAYS AFTER
THE WRITTEN NOTICE OF BREACH AND SUCH BREACH WOULD RESULT IN A FAILURE TO
SATISFY A CONDITION TO THE BUYER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, THAT THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 10(A)(III) SHALL NOT BE AVAILABLE TO THE BUYER IF, AT
SUCH TIME, THE BUYER IS IN BREACH OF ANY REPRESENTATION OR WARRANTY SET FORTH IN
SECTION 3(B) OR ANY COVENANT CONTAINED IN THIS AGREEMENT AND SUCH BREACH WOULD
RESULT IN A FAILURE TO SATISFY A CONDITION TO THE SELLER’S OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(IV)                              THE SELLER MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE TO THE BUYER AT ANY TIME BEFORE THE CLOSING IN THE EVENT
THE BUYER HAS MATERIALLY BREACHED ANY REPRESENTATION OR WARRANTIES SET FORTH IN
SECTION 3(B) OR ANY COVENANT CONTAINED IN THIS AGREEMENT, THE SELLER HAS
NOTIFIED THE BUYER OF THE BREACH, THE BREACH IS NOT CURABLE, OR, IF CURABLE, HAS
CONTINUED WITHOUT CURE FOR A PERIOD OF TWENTY-FIVE (25) DAYS AFTER THE WRITTEN
NOTICE OF BREACH AND SUCH BREACH WOULD RESULT IN A FAILURE TO SATISFY A
CONDITION TO THE SELLER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY; PROVIDED THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 10(A)(IV) SHALL NOT BE AVAILABLE TO THE SELLER IF, AT SUCH TIME, THE
SELLER IS IN BREACH OF ANY REPRESENTATION OR WARRANTIES SET FORTH IN SECTION
3(A) OR SECTION 4 OR ANY COVENANT CONTAINED IN THIS AGREEMENT AND SUCH BREACH
WOULD RESULT IN A FAILURE TO SATISFY A CONDITION TO THE BUYER’S OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(v)                                 the Parties may terminate this Agreement if
any Governmental Authority shall have issued an order, decree or ruling or shall
have taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated hereby and such order, decree, ruling
or other action shall have become final and nonappealable; provided that the
Party seeking to terminate this Agreement pursuant to this Section 10(a)(v)
shall have complied with Section 5(a), Section 5(b) and Section 5(g), it being
agreed that the Parties shall promptly appeal any adverse determination that is
not nonappealable (and pursue such appeal with reasonable diligence); and

 

46

--------------------------------------------------------------------------------


 


(VI)                              EITHER PARTY MAY TERMINATE THIS AGREEMENT BY
GIVING WRITTEN NOTICE TO THE OTHER PARTY AT ANY TIME BEFORE CLOSING IF, PRIOR TO
THE TIME OF SUCH NOTICE, ANY OF THE OTHER PURCHASE AGREEMENTS HAD BEEN DULY
TERMINATED PURSUANT TO THE PROVISIONS OF SUCH OTHER PURCHASE AGREEMENT.


 


(B)                                 EFFECT OF TERMINATION.  EXCEPT FOR THE
OBLIGATIONS UNDER SECTIONS 5(F)(II)(C), 5(F)(II)(G), 8, 10 AND 11, IF EITHER
PARTY TERMINATES THIS AGREEMENT PURSUANT TO SECTION 10(A), ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL TERMINATE WITHOUT ANY LIABILITY OF
EITHER PARTY TO THE OTHER PARTY (EXCEPT FOR ANY LIABILITY OF EITHER SUCH PARTY
THEN IN BREACH); PROVIDED, THAT THE PROVISIONS CONTAINED IN SECTIONS
5(F)(II)(C), 5(F)(II)(G) AND 8(C)(IV) SHALL SURVIVE TERMINATION.

 

11.                                 Miscellaneous.

 


(A)                                  CONFIDENTIALITY.  IF THE CLOSING OCCURS,
THE BUYER SHALL NOT BE LIMITED BY THE TERMS THEREOF WITH RESPECT TO INFORMATION,
ASSETS AND OPERATIONS OF THE ACQUIRED COMPANIES.  THE SELLER SHALL, AND SHALL
CAUSE ITS AFFILIATES TO, NOT MAKE DISCLOSURE OF ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION RELATING TO ANY ACQUIRED COMPANY TO ANY PERSON OTHER THAN (I) TO ITS
OWNERS, DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS OR OTHER REPRESENTATIVES TO
WHOM SUCH DISCLOSURE IS NECESSARY OR CONVENIENT FOR THE COMPLETION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (II) AS REQUIRED TO CONVEY TITLE TO
ANY OF THE ACQUIRED COMPANY ASSETS; (III) AS REQUIRED BY LAW OR ANY SECURITIES
EXCHANGE OR MARKET RULE; (IV) AS MAY BE REQUESTED OR REQUIRED BY ANY
GOVERNMENTAL AUTHORITY (PROVIDED THAT THE SELLER FIRST NOTIFIES THE BUYER AND
GIVES THE BUYER THE OPPORTUNITY TO CONTEST SUCH REQUEST OR REQUIREMENT), OR (V)
EXCEPT WITH PRIOR NOTICE OF SUCH REQUEST FOR DISCLOSURE TO, AND CONSENT OF, THE
BUYER (WHICH CONSENT MAY BE WITHHELD IN THE BUYER’S SOLE DISCRETION).

 


(B)                                 PUBLIC ANNOUNCEMENTS.  NEITHER PARTY SHALL
ISSUE ANY PRESS RELEASE OR MAKE ANY PUBLIC ANNOUNCEMENT OR OTHERWISE PUBLICLY
DISSEMINATE INFORMATION RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT BEFORE
OR AFTER THE CLOSING WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY
(WHICH APPROVAL WILL NOT BE WITHHELD OR DELAYED UNREASONABLY); PROVIDED THAT
EITHER PARTY MAY MAKE ANY PUBLIC DISCLOSURE IT BELIEVES IN GOOD FAITH IS
REQUIRED BY APPLICABLE LAW OR ANY LISTING OR TRADING AGREEMENT CONCERNING ITS
PUBLICLY TRADED SECURITIES (IN WHICH CASE THE DISCLOSING PARTY WILL ADVISE THE
OTHER PARTY BEFORE MAKING THE DISCLOSURE AND WILL PROVIDE THE OTHER PARTY, TO
THE EXTENT PRACTICABLE, WITH A REASONABLE OPPORTUNITY TO COMMENT ON SUCH
PROPOSED DISCLOSURES).

 


(C)                                  INSURANCE.  TO THE EXTENT THE SELLER HAS
THE LEGAL RIGHT, (I) THE SELLER SHALL CAUSE ANY OF ITS INSURANCE POLICIES
COVERING THE ACQUIRED COMPANY ASSETS (EXCEPT THOSE STAND-ALONE INSURANCE
POLICIES THAT ARE IN THE NAME OF ANY OF THE JAVELINA PARTNERSHIPS AND THAT ARE
OBTAINED SOLELY TO COVER THE ASSETS, FACILITIES AND/OR OPERATIONS OF THE
JAVELINA PARTNERSHIPS (COLLECTIVELY, SUCH POLICIES ARE THE “JAVELINA INSURANCE
POLICIES”)) TO REMAIN IN FULL FORCE AND EFFECT OR TO BE RENEWED AND MAINTAINED
IN FULL FORCE AND EFFECT THROUGH (BUT NOT AFTER) THE CLOSING DATE; (II) THE
SELLER SHALL NOT TAKE ANY ACTION TO RELEASE ANY INSURER WITH RESPECT TO ANY
CLAIM MADE UNDER ANY SUCH INSURANCE POLICY BEFORE THE CLOSING DATE; PROVIDED,
HOWEVER, THAT THE SELLER MAY RELEASE ANY SUCH INSURER (A) THAT IS AN AFFILIATE
OF THE SELLER OR (B) IF SUCH CLAIM MAY BE FILED UNDER A JAVELINA INSURANCE
POLICY; AND (III) THE SELLER WILL FILE ALL INSURED CLAIMS (BOTH BEFORE AND AFTER
CLOSING) THAT MAY BE FILED UNDER ANY SUCH INSURANCE POLICY FOR ANY ADVERSE

 

47

--------------------------------------------------------------------------------


 


CONSEQUENCES OCCURRING BEFORE CLOSING AND WILL THEREAFTER COORDINATE WITH THE
BUYER TO RESOLVE ALL SUCH CLAIMS AFTER CLOSING; PROVIDED, HOWEVER, THAT (X) THE
SELLER WILL NOT BE REQUIRED TO FILE SUCH CLAIMS TO THE EXTENT (A) THE INSURER OF
SUCH CLAIMS IS AN AFFILIATE OF THE SELLER OR (B) THAT SUCH CLAIMS MAY BE FILED
UNDER A JAVELINA INSURANCE POLICY AND (Y) NEITHER THE SELLER NOR ANY OF ITS
AFFILIATES SHALL BE OBLIGATED OR OTHERWISE LIABLE FOR ANY DEDUCTIBLE, SELF
INSURED RETENTION AMOUNT OR REIMBURSABLE AMOUNT PAYABLE BY ANY OF THEM WITH
RESPECT TO ANY SUCH CLAIM.  THE BUYER ACKNOWLEDGES AND AGREES THAT, FOLLOWING
THE CLOSING, ANY INSURANCE POLICIES MAINTAINED BY THE SELLER AND ITS AFFILIATES
AND THE JAVELINA PARTNERSHIPS SHALL BE TERMINATED OR MODIFIED TO EXCLUDE
COVERAGE OF ALL OR ANY PORTION OF THE ASSETS, FACILITIES AND/OR OPERATIONS OF
THE ACQUIRED COMPANIES (EXCEPT FOR THE JAVELINA INSURANCE POLICIES), AND, AS A
RESULT, THE BUYER SHALL BE OBLIGATED AT OR BEFORE CLOSING TO OBTAIN AT ITS SOLE
COST AND EXPENSE REPLACEMENT INSURANCE, INCLUDING INSURANCE REQUIRED BY ANY
PERSON TO BE MAINTAINED FOR OR BY THE ACQUIRED COMPANIES.  THE BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT THE BUYER MAY NEED TO PROVIDE TO CERTAIN
GOVERNMENTAL AUTHORITIES AND OTHER PERSONS EVIDENCE OF SUCH REPLACEMENT OR
SUBSTITUTE INSURANCE COVERAGE FOR THE CONTINUED OPERATIONS OR BUSINESSES OF THE
ACQUIRED COMPANIES.

 


(D)                                 NO THIRD PARTY BENEFICIARIES.  EXCEPT FOR
THE INDEMNIFICATION PROVISIONS, THIS AGREEMENT SHALL NOT CONFER ANY RIGHTS OR
REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS.

 


(E)                                  SUCCESSION AND ASSIGNMENT.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES NAMED HEREIN AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NONE OF THE PARTIES MAY
ASSIGN, ALIENATE, DELEGATE OR OTHERWISE TRANSFER ALL OR ANY PORTION OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE OTHER PARTY (WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD);
PROVIDED, HOWEVER, WITHOUT THE PRIOR APPROVAL OF THE SELLER, THE BUYER AND ITS
PERMITTED SUCCESSORS AND ASSIGNS MAY TRANSFER ANY OR ALL OF ITS RIGHTS OR
INTERESTS UNDER THIS AGREEMENT TO A WHOLLY OWNED SUBSIDIARY OF THE BUYER FOR SO
LONG AS SUCH PERSON REMAINS A WHOLLY OWNED SUBSIDIARY OF THE BUYER, INCLUDING
DESIGNATING ONE OR MORE SUCH PERSONS TO BE THE ASSIGNEE OF SOME OR ANY PORTION
OF THE ACQUIRED COMPANY EQUITY INTERESTS; AND PROVIDED FURTHER THAT NO TRANSFER
SHALL RESULT IN THE RELEASE OF THE REQUESTING PARTY FROM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, AND SUCH PARTY SHALL REMAIN A PRIMARY OBLIGOR (AS OPPOSED
TO A SURETY) THEREOF.

 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


(G)                                 HEADINGS.  THE SECTION HEADINGS CONTAINED IN
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 


(H)                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS,
CLAIMS, AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING. ANY NOTICE,
REQUEST, DEMAND, CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY
GIVEN TWO BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, AND ADDRESSED TO THE INTENDED RECIPIENT AS
SET FORTH BELOW:

 

48

--------------------------------------------------------------------------------


 

If to the Seller:

Valero Energy Corporation

 

Valero Javelina, L.P.

 

c/o Valero Energy Corporation

 

Attn: Christopher Quinn,

 

Vice President-Corporate Development

 

One Valero Way

 

San Antonio, Texas 78249

 

Facsimile:(210) 345-2270

 

 

 

 

 

With a copy to:

Cox Smith Matthews Incorporated

 

112 E. Pecan Street, Suite 1800

 

San Antonio, Texas 78205

 

Attention: Steven A. Elder

 

Facsimile:   (210) 226-8395

 

 

 

 

If to the Buyer:

MarkWest Energy Partners, L.P.

 

Attn: General Counsel

 

155 Inverness Drive West, Suite 200

 

Tel No.: (303) 290-8700

 

Fax No.: (303) 290-8769

 

Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the addresses set forth above using any
other means other than electronic mail (including personal delivery, expedited
courier, messenger service, telecopy or ordinary mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient;
provided, if notice is sent by telecopy and such telecopy is received during non
business hours of the addressee, then such notice shall be deemed received on
the next business day of the addressee.  Either Party may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other Party notice in the manner herein set forth.

 


(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS. 
VENUE FOR ANY ACTION ARISING UNDER THIS AGREEMENT SHALL LIE EXCLUSIVELY IN ANY
STATE OR FEDERAL COURT IN TEXAS.

 


(J)                                     AMENDMENTS AND WAIVERS.  NO AMENDMENT OF
ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE BUYER AND THE SELLER.  NO WAIVER BY EITHER PARTY OF
ANY DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT

 

49

--------------------------------------------------------------------------------


 


HEREUNDER, WHETHER INTENTIONAL OR NOT, SHALL BE DEEMED TO EXTEND TO ANY PRIOR OR
SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT
HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY PRIOR OR
SUBSEQUENT SUCH OCCURRENCE.  ALL WAIVERS MUST BE IN WRITING.

 


(K)                                  SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT THAT IS INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY
JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING
TERMS AND PROVISIONS HEREOF OR THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING
TERM OR PROVISION IN ANY OTHER SITUATION OR IN ANY OTHER JURISDICTION.

 


(L)                                     TRANSACTION EXPENSES.  EXCEPT TO THE
EXTENT OTHERWISE PROVIDED FOR IN THIS AGREEMENT, EACH OF THE BUYER, ON THE ONE
HAND, AND THE SELLER, ON THE OTHER HAND, SHALL BEAR ITS AND ITS AFFILIATES OWN
COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT TO THE
EXTENT OTHERWISE PROVIDED FOR IN THIS AGREEMENT, FOR THE AVOIDANCE OF DOUBT, IT
IS AGREED THAT THE SELLER WILL BEAR THE JAVELINA PERCENTAGE INTEREST OF ANY AND
ALL EXPENSES OF THE ACQUIRED COMPANIES, IN EACH CASE IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(M)                               CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN
OF PROOF SHALL ARISE FAVORING OR DISFAVORING EITHER PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.  ANY REFERENCE TO ANY
FEDERAL, STATE, LOCAL, OR FOREIGN STATUTE OR LAW SHALL BE DEEMED ALSO TO REFER
TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES
OTHERWISE.  THE WORD “INCLUDING” SHALL MEAN INCLUDING WITHOUT LIMITATION. ALL
PERSONAL PRONOUNS USED IN THIS AGREEMENT, WHETHER USED IN THE MASCULINE,
FEMININE OR NEUTER GENDER, SHALL INCLUDE ALL OTHER GENDERS; THE SINGULAR SHALL
INCLUDE THE PLURAL, AND VICE VERSA.  ALL REFERENCES HEREIN TO EXHIBITS,
SCHEDULES, ARTICLES, SECTIONS OR SUBDIVISIONS THEREOF SHALL REFER TO THE
CORRESPONDING EXHIBITS, SCHEDULES, ARTICLE, SECTION OR SUBDIVISION THEREOF OF
THIS AGREEMENT UNLESS SPECIFIC REFERENCE IS MADE TO SUCH EXHIBITS, ARTICLES,
SECTIONS OR SUBDIVISIONS OF ANOTHER DOCUMENT OR INSTRUMENT. THE TERMS “HEREIN,”
“HEREBY,” “HEREUNDER,” “HEREOF,” “HEREINAFTER,” AND OTHER EQUIVALENT WORDS REFER
TO THIS AGREEMENT IN ITS ENTIRETY AND NOT SOLELY TO THE PARTICULAR PORTION OF
THE AGREEMENT IN WHICH SUCH WORD IS USED.

 


(N)                                 EXHIBITS AND SCHEDULES.

 


(I)                                     THE EXHIBITS AND SCHEDULES IDENTIFIED IN
THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF.  ANY
FACT OR ITEM WHICH IS DISCLOSED IN ANY PART OF THE TRANSACTION AGREEMENTS
(INCLUDING ANY SCHEDULE, EXHIBIT OR OTHER ATTACHMENT THERETO) WILL BE DEEMED TO
HAVE BEEN DISCLOSED FOR ALL PURPOSES OF THIS AGREEMENT (IF REASONABLY APPARENT
THAT SUCH DISCLOSURE RELATES TO ANOTHER PORTION OF THE AGREEMENT),
NOTWITHSTANDING THE OMISSION OF A REFERENCE OR CROSS-REFERENCE THERETO.

 


(II)                                  MATTERS REFLECTED IN THE EXHIBITS AND
SCHEDULES ARE NOT NECESSARILY LIMITED TO MATTERS REQUIRED BY THE AGREEMENT TO BE
REFLECTED THEREIN.  SUCH ADDITIONAL MATTERS ARE SET FORTH FOR INFORMATIONAL
PURPOSES AND DO NOT NECESSARILY INCLUDE OTHER MATTERS OF A SIMILAR NATURE.  IN
NO EVENT SHALL THE LISTING OF SUCH MATTERS THEREIN BE DEEMED OR INTERPRETED TO
BROADEN OR

 

50

--------------------------------------------------------------------------------


 


OTHERWISE AMPLIFY THE APPLICABLE PARTY’S REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED IN THIS AGREEMENT.  THE FACT THAT ANY ITEM OF
INFORMATION IS CONTAINED IN THE EXHIBITS AND SCHEDULES SHALL NOT (I) BE
CONSTRUED AS AN ADMISSION OF LIABILITY UNDER ANY LAW, (II) MEAN THAT SUCH
INFORMATION IS REQUIRED BY THIS AGREEMENT TO BE DISCLOSED IN THE EXHIBITS AND
SCHEDULES, (III) MEAN THAT SUCH INFORMATION IS MATERIAL OR (IV) BE USED AS A
BASIS FOR INTERPRETING THE TERM “MATERIAL” OR “MATERIAL ADVERSE EFFECT” OR ANY
SIMILAR QUALIFICATION IN THIS AGREEMENT.


 


(III)                               IF THERE IS ANY CONFLICT OR OTHER
INCONSISTENCY BETWEEN THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES, THE TERMS
OF THIS AGREEMENT SHALL PREVAIL.  FOR THE AVOIDANCE OF DOUBT, THE BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT (A) NOTHING CONTAINED IN ANY OF THE EXHIBITS AND
SCHEDULES SHALL CONSTITUTE A REPRESENTATION, WARRANTY OR OTHER ASSURANCE (X) AS
TO THE QUALITY, CONDITION OR CAPABILITY OF ANY OF THE FACILITIES, COMPONENTS OR
OTHER ASSETS CONTAINED THEREIN OR (Y) AS TO THE OWNERSHIP INTEREST OF THE SELLER
OR ANY OTHER PERSON AS TO ANY SUCH ASSET AND (B) WITH RESPECT TO SUCH MATTERS,
THE TERMS OF THIS AGREEMENT SHALL GOVERN, MEANING THAT THE BUYER IS EXCLUSIVELY
RELYING ON ITS OWN DUE DILIGENCE AND INDEPENDENT INVESTIGATION, AS CONTEMPLATED
BY SECTION 3(B)(V) AND THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
IN THIS AGREEMENT.  EXCEPT AS SET FORTH IN THIS AGREEMENT, THE SELLER HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES OR OTHER ASSURANCES WITH
RESPECT TO ANY AND ALL SUCH ASSETS, AS CONTEMPLATED BY SECTIONS 8(B)(X) AND
8(H).


 


(O)                                 ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERRED TO HEREIN) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY HAVE RELATED IN ANY
WAY TO THE SUBJECT MATTER HEREOF.

 

[Signature Pages follow]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth in the preamble.

 

 

SELLER:

 

 

 

VALERO JAVELINA, L.P.

 

BY: Valero Javelina, Inc., as general partner

 

 

 

 

 

 

By:

 

 

 

PRINTED NAME:

 

 

 

TITLE:

 

 

 

 

 

VALERO ENERGY CORPORATION

 

 

 

 

 

BY:

 

 

PRINTED NAME:

 

 

TITLE:

 

 

 

 

 

 

BUYER:

 

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

BY:

MarkWest Energy GP, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

PRINTED NAME:

 

 

 

TITLE:

 

 

 

Javelina Purchase and Sale Agreement Signature Page

 

--------------------------------------------------------------------------------